Exhibit 10.1
Execution Version
TERM LOAN AGREEMENT
by and among
ZAYO GROUP, LLC
and
ZAYO CAPITAL, INC.,
as Borrowers,
THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,
THE FINANCIAL INSTITUTIONS PARTY HERETO
FROM TIME TO TIME AS LENDERS,
SUNTRUST BANK,
as Collateral Agent,
ROYAL BANK OF CANADA,
as Administrative Agent,
and
RBC CAPITAL MARKETS1, BARCLAYS CAPITAL and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers,
RBC CAPITAL MARKETS and BARCLAYS CAPITAL,
as Joint Physical Bookrunners,
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunning Manager,
and
BARCLAYS CAPITAL and
SUNTRUST BANK,
as Co-Syndication Agents
 

      1  
RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 





--------------------------------------------------------------------------------



 



December 1, 2011

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS
    2  
Section 1.1 Definitions
    2  
Section 1.2 Accounting Principles
    39  
Section 1.3 Other Interpretive Matters
    39  
ARTICLE II. THE LOANS
    39  
Section 2.1 Extension of Credit
    39  
Section 2.2 Manner of Borrowing and Disbursement of Loans
    40  
Section 2.3 Interest
    42  
Section 2.4 Fees
    43  
Section 2.5 Prepayment/Termination of Commitment
    43  
Section 2.6 Repayment
    46  
Section 2.7 Notes; Loan Accounts
    46  
Section 2.8 Manner of Payment
    46  
Section 2.9 Reimbursement
    49  
Section 2.10 Pro Rata Treatment
    50  
Section 2.11 Application of Payments
    50  
Section 2.12 Use of Proceeds
    51  
Section 2.13 All Obligations to Constitute One Obligation
    51  
Section 2.14 Maximum Rate of Interest
    51  
Section 2.15 Extensions of Loans
    52  
Section 2.16 Bank Products
    53  
Section 2.17 Incremental Loans
    54  
ARTICLE III. GUARANTY
    55  
Section 3.1 Guaranty
    55  
Section 3.2 Special Provisions Applicable to Subsidiary Guarantors
    58  
ARTICLE IV. CONDITIONS PRECEDENT
    59  
Section 4.1 Conditions Precedent to Initial Loan
    59  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    62  
Section 5.1 General Representations and Warranties
    62  
Section 5.2 Survival of Representations and Warranties, etc.
    70  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
ARTICLE VI. GENERAL COVENANTS
    71  
Section 6.1 Preservation of Existence and Similar Matters
    71  
Section 6.2 Compliance with Applicable Law
    71  
Section 6.3 Maintenance of Properties
    71  
Section 6.4 Accounting Methods and Financial Records
    71  
Section 6.5 Insurance
    72  
Section 6.6 Payment of Taxes and Claims
    72  
Section 6.7 Visits and Inspections
    72  
Section 6.8 Intentionally Omitted
    73  
Section 6.9 ERISA
    73  
Section 6.10 Lien Perfection
    73  
Section 6.11 Intentionally Omitted
    73  
Section 6.12 Intentionally Omitted
    73  
Section 6.13 Blocked Account Agreements
    73  
Section 6.14 Further Assurances
    74  
Section 6.15 Broker’s Claims
    74  
Section 6.16 Indemnity
    75  
Section 6.17 Environmental Matters
    75  
Section 6.18 Formation of Subsidiaries
    76  
Section 6.19 Required PUC Consents
    76  
Section 6.20 Designation of Subsidiaries
    76  
ARTICLE VII. INFORMATION COVENANTS
    77  
Section 7.1 Quarterly Financial Statements and Information
    77  
Section 7.2 Annual Financial Statements and Information; Certificate of No
Default
    78  
Section 7.3 Compliance Certificates
    78  
Section 7.4 Access to Accountants
    78  
Section 7.5 Additional Reports
    79  
Section 7.6 Notice of Litigation and Other Matters
    79  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
ARTICLE VIII. NEGATIVE COVENANTS
    81  
Section 8.1 Funded Debt
    81  
Section 8.2 Guaranties
    83  
Section 8.3 Liens
    83  
Section 8.4 Restricted Payments and Purchases
    83  
Section 8.5 Investments
    84  
Section 8.6 Affiliate Transactions
    85  
Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc.
    86  
Section 8.8 Financial Covenants
    87  
Section 8.9 Additional Fiber Optic
    87  
Section 8.10 Conduct of Business
    88  
Section 8.11 Sales and Leasebacks
    88  
Section 8.12 Amendment and Waiver
    88  
Section 8.13 ERISA Liability
    88  
Section 8.14 Prepayments
    88  
Section 8.15 Negative Pledge
    89  
Section 8.16 Inconsistent Agreements
    89  
Section 8.17 Senior Note Documents
    89  
ARTICLE IX. DEFAULT
    90  
Section 9.1 Events of Default
    90  
Section 9.2 Remedies
    92  
Section 9.3 Right to Cure
    93  
ARTICLE X. THE ADMINISTRATIVE AGENT
    94  
Section 10.1 Appointment and Authorization
    94  
Section 10.2 Interest Holders
    94  
Section 10.3 Consultation with Counsel
    94  
Section 10.4 Documents
    95  
Section 10.5 Administrative Agent and Affiliates
    95  
Section 10.6 Responsibility of the Administrative Agent
    95  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
Section 10.7 Action by Administrative Agent
    95  
Section 10.8 Notice of Default
    96  
Section 10.9 Responsibility Disclaimed
    96  
Section 10.10 Indemnification
    96  
Section 10.11 Credit Decision
    97  
Section 10.12 Successor Administrative Agent
    97  
Section 10.13 Administrative Agent May File Proofs of Claim
    98  
Section 10.14 Collateral
    98  
Section 10.15 Release of Guarantees and Collateral
    99  
Section 10.16 Additional Agents
    99  
ARTICLE XI. MISCELLANEOUS
    100  
Section 11.1 Notices
    100  
Section 11.2 Expenses
    101  
Section 11.3 Waivers
    101  
Section 11.4 Set-Off
    102  
Section 11.5 Assignment
    102  
Section 11.6 Counterparts
    112  
Section 11.7 Under Seal; Governing Law
    112  
Section 11.8 Severability
    112  
Section 11.9 Headings
    112  
Section 11.10 Source of Funds
    112  
Section 11.11 Entire Agreement
    113  
Section 11.12 Amendments and Waivers
    113  
Section 11.13 Other Relationships; No Advisory or Fiduciary Responsibility
    114  
Section 11.14 Pronouns
    115  
Section 11.15 Disclosure
    115  
Section 11.16 Replacement of Lender
    115  
Section 11.17 Confidentiality
    115  
Section 11.18 Revival and Reinstatement of Obligations
    116  
Section 11.19 Electronic Transmissions
    116  

 

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
ARTICLE XII. YIELD PROTECTION
    117  
Section 12.1 Eurodollar Rate Basis Determination
    117  
Section 12.2 Illegality
    117  
Section 12.3 Increased Costs
    118  
Section 12.4 Intentionally Omitted
    119  
Section 12.5 Capital Adequacy
    119  
ARTICLE XIII. JURISDICTION, VENUE AND WAIVER OF JURY TRIAL
    120  
Section 13.1 Jurisdiction and Service of Process
    120  
Section 13.2 Consent to Venue
    121  
Section 13.3 Waiver of Jury Trial
    121  
Section 13.4 All Obligations to Constitute Joint and Several Obligations
    121  
Section 13.5 The Administrative Borrower
    122  

 

-v-



--------------------------------------------------------------------------------



 



INDEX

             
EXHIBITS
           
 
         
Exhibit A
  —      Form of Assignment and Acceptance    
Exhibit B
  —      Form of Compliance Certificate    
Exhibit C
  —      Form of Note    
Exhibit D
  —      Form of Notice of Conversion/Continuation    
Exhibit E
  —      Form of Request for Loan    
Exhibit F
  —      Form of Notice of Prepayment    
Exhibit G
  —      Guaranty Supplement    
Exhibit H
  —      Form of Voting Agreement    
Exhibit I
  —      Form of Acceptance and Purchase Notice    
Exhibit J
  —      Form of Discount Range Sale Offer    
Exhibit K
  —      Form of Discount Range Solicitation Notice    
Exhibit L
  —      Form of Solicited Discounted Sale Offer    
Exhibit M
  —      Form of Solicited Discounted Solicitation Notice    
Exhibit N
  —      Form of Specified Discount Purchase Notice    
Exhibit O
  —      Form of Specified Discount Purchase Response    

 





--------------------------------------------------------------------------------



 



             
SCHEDULES
           
 
               
Schedule 1.1(a)
  —      Equity Group    
Schedule 1.1(b)
  —      Liens    
Schedule 4.1(f)
  —      Surviving 360networks Funded Debt    
Schedule 5.1(c)-1
  —      Subsidiaries    
Schedule 5.1(c)-2
  —      Partnerships/Joint Ventures    
Schedule 5.1(d)
  —      Outstanding Capital Stock Ownership    
Schedule 5.1(i)
  —      Labor Matters    
Schedule 5.1(j)
  —      Taxes    
Schedule 5.1(m)
  —      Investments/Guaranties as of the Agreement Date    
Schedule 5.1(n)
  —      Litigation    
Schedule 5.1(o)
  —      ERISA    
Schedule 5.1(p)
  —      Intellectual Property; Licenses and Certifications    
Schedule 5.1(u)
  —      Insurance    
Schedule 5.1(w)-1
  —      Leased Real Property    
Schedule 5.1(w)-2
  —      Owned Real Property    
Schedule 5.1(x)
  —      Environmental Matters    
Schedule 6.13
  —      Bank and Investment Accounts    
Schedule 6.19
  —      Required PUC Consents    
Schedule 8.1
  —      Outstanding Indebtedness as of the Agreement Date    
Schedule 8.5
  —      Existing Investments    
Schedule 8.6
  —      Affiliate Transactions    

 

-ii-



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT, dated as of December 1, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among ZAYO GROUP, LLC, a Delaware limited liability company (“Zayo”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with Zayo,
each, individually as a “Borrower” and, collectively, as the “Borrowers”), the
Persons party hereto from time to time as Guarantors, the financial institutions
party hereto from time to time as Lenders, SUNTRUST BANK, as the Collateral
Agent, and ROYAL BANK OF CANADA, as the Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders extend credit to them in the form of Loans (as this and other
capitalized terms used in these recitals are defined in Section 1.1 below) in an
aggregate principal amount of $315,000,000 (the “Term Loan Facility”).
WHEREAS, the proceeds of the Loans shall be used to (i) finance the acquisition
(the “360 Acquisition”), pursuant to the 360 Stock Purchase Agreement, by the
Borrowers of all of the Equity Interests of 360networks holdings (USA) inc., a
Nevada corporation (“360networks”), (ii) refinance certain existing Funded Debt
of 360networks (the “Refinancing”) and (iii) pay the fees and expenses incurred
in connection with the 360 Acquisition, the Refinancing and the incurrence of
the Bridge Facility and the Term Loan Facility; and
WHEREAS, the Administrative Agent and the Lenders are willing to make the Loans
available to the Borrowers upon the terms and conditions set forth herein;
WHEREAS, the Borrowers and the Guarantors have agreed to provide Liens on
substantially all of their assets under the Security Documents, to secure both
the Obligations, the Senior Note Indebtedness and the Revolving Facility
Indebtedness, and SunTrust, as Collateral Agent, has agreed to serve as
collateral agent and secured party pursuant to the Security Documents for the
benefit of the Administrative Agent and the Lenders hereunder as well as the
holders of the Senior Note Indebtedness and the Revolving Facility Indebtedness;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I.
DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS
Definitions. For the purposes of this Agreement:
“360networks” shall have the meaning specified in the recitals hereto.
“360 Acquisition” shall have the meaning specified in the recitals hereto.
“360 Acquisition Note Indebtedness” shall mean all payment and performance
obligations as existing from time to time of the Borrower Parties to the holders
of the 360 Acquisition Notes and the trustee, or any of them, under the
definitive documentation in respect of the 360 Acquisition Notes (including any
interest, fees and expenses that, but for the provisions of the Bankruptcy Code,
would have accrued); provided that the 360 Acquisition Note Indebtedness shall
constitute Additional Loan and Notes Obligations (as defined in the
Intercreditor Agreement) and the trustee in respect of the 360 Acquisition Notes
shall, as the Authorized Representative (as defined in the Intercreditor
Agreement) of the holders of 360 Acquisition Notes, accede to the Intercreditor
Agreement by delivering to the Joint Collateral Agent (as defined in the
Intercreditor Agreement) a Joinder Agreement (as defined in the Intercreditor
Agreement) in accordance with Section 7.17 thereof
“360 Acquisition Notes” shall mean senior secured notes, the proceeds of which
are used solely (x) to finance the 360 Acquisition and pay fees and expenses in
connection with the 360 Transactions or (y) to repay the Funded Debt under this
Agreement and the other Loan Documents.
“360 Corporation” shall mean 360networks Corporation, a British Columbia
corporation.
“360 Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated as
of October 6, 2011, among Zayo, 360 Corporation, 360networks (fiber holdco) ltd.
and 360networks (fiber subco) ltd., together with all exhibits, schedules and
disclosure letters thereto.
“360 Transactions” shall mean the 360 Acquisition, the VOIP Divestiture and the
incurrence of the Term Loan Indebtedness, the 360 Acquisition Note Indebtedness
(if any), the Bridge Facility and the Obligations.
“Acceptable Discount” shall have the meaning specified in Section 11.5(g).
“Acceptable Purchase Amount” shall have the meaning specified in Section
11.5(g).
“Acceptance and Purchase Notice” means a notice of the Borrower’s acceptance of
the Acceptable Discount in substantially the form of Exhibit I.
“Acceptance Date” shall have the meaning specified in Section 11.5(g).

 

2



--------------------------------------------------------------------------------



 



“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.
“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent, the
Revolving Facility Administrative Agent (or any of their respective Affiliates)
for the account of the Borrower Parties pursuant to agreement or overdrafts.
“Acquired EBITDA” shall mean, with respect to any Converted Restricted
Subsidiary for any period, the amount of EBITDA for such period (including the
portion thereof occurring prior to the date such Subsidiary was designated as a
Restricted Subsidiary) of such Converted Restricted Subsidiary.
“Activation Notice” shall have the meaning specified in Section 6.13.
“additional amounts” shall have the meaning specified in Section 2.8(b)(i).
“Additional Lender” shall have the meaning specified in Section 2.17.
“Administrative Agent” shall mean Royal Bank of Canada, acting as administrative
agent for the Lender Group, and any successor Administrative Agent appointed
pursuant to Section 10.12.
“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 10.10.
“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 20 King Street West, 4th Floor, South Tower, Toronto, Ontario
M5H 1C4, Attention: Manager, Agency, or such other office as may be designated
by the Administrative Agent pursuant to the provisions of Section 11.1.
“Administrative Borrower” shall have the meaning specified in Section 13.5.
“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes the direct or indirect beneficial ownership of ten
percent (10%) or more of the outstanding Equity Interests of such Person.
“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the outstanding Loans of such Lender, divided
by (b) the sum of the aggregate outstanding Loans of all Lenders.
“Agreement” has the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

 

3



--------------------------------------------------------------------------------



 



“Agreement Date” shall mean the date as of which this Agreement is dated.
“All-In Yield” shall mean, as to any Funded Debt, the yield thereon, whether in
the form of interest rate, margin, OID, up-front fees or a Eurodollar Rate floor
or Base Rate floor greater than 1.50% or 2.50% respectively (with such increased
floor amount being equated to interest margins solely for purposes of
determining any increase to the Applicable Margin); provided that OID and
up-front fees shall be equated to interest rate assuming the shorter of (i) the
Weighted Average Life to Maturity and (ii) an assumed 4-year life to maturity;
and provided, further, that “All-in Yield” shall not include arrangement,
commitment, underwriting, structuring or similar fees paid to arrangers or any
other fees that are not paid ratably to the market for such Funded Debt.
“Annualized EBITDA” shall mean, with respect to any Person for any period,
EBITDA for the most recent fiscal quarter then ended, multiplied by 4.
“Applicable Discount” shall have the meaning specified in Section 11.5(g).
“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.
“Applicable Margin” shall mean (a) 4.50% per annum, in the case of Base Rate
Loans and (ii) 5.50% per annum, in the case of Eurodollar Loans.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.
“Asset Fraction” shall mean, at any time, a fraction, the numerator of which is
the aggregate principal amount of Funded Debt under the Term Loan Facility and
the denominator of which is the sum of the aggregate principal amount of all
Pari Passu Debt (other than Funded Debt in respect of the Revolving Credit
Facility, any other revolving credit facility or any other Pari Passu Debt that
does not include a mandatory prepayment or offer to redeem with respect to asset
sale proceeds) which is secured by Liens on the Collateral or any material
portion thereof that are not subordinated to the Liens on such portion of the
Collateral securing the Obligations.
“Asset Sale” shall mean (a) the sale, lease, conveyance or other disposition
(each, a “Transfer”) including, without limitation, by way of condemnation or
casualty event, of any assets and (b) the issuance of Equity Interests by any
Restricted Subsidiary or the Transfer by either Borrower or any of their
Restricted Subsidiaries of Equity Interests in any of their respective
Subsidiaries (other than directors’ qualifying shares and shares issued to
foreign nationals to the extent required by applicable law); provided, however,
that none of the following shall constitute Asset Sales: (i) any single
transaction or series of related transactions that involves assets or Equity
Interests having a fair market value of less than $5,000,000; (ii) a transaction
with respect to a Borrower that is governed by Section 8.7(d)(iii); (iii) a
Transfer of assets or Equity Interests between or among the Administrative
Borrower and the Restricted Subsidiaries; (iv) an issuance of Equity Interests
by a Restricted Subsidiary to the Administrative

 

4



--------------------------------------------------------------------------------



 



Borrower or to a Restricted Subsidiary; (v) a Transfer of any assets in the
ordinary course of business, including the transfer, conveyance, sale, lease or
other disposition of optical fiber owned by the Administrative Borrower or any
of its Restricted Subsidiaries in the ordinary course of their business,
provided that no such fiber asset sale shall, individually or in the aggregate
with all other fiber asset sales, impede the Administrative Borrower or any of
its Restricted Subsidiaries from conducting their businesses as conducted as of
the Agreement Date and (as determined in good faith by the board of directors of
the Administrative Borrower, whose determination shall be evidenced by a board
resolution certified to the Administrative Agent by an Authorized Signatory of
the Administrative Borrower); (vi) a Transfer of Cash Equivalents; (vii) a
Transfer of accounts receivable in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings; (viii) a Transfer that constitutes a Restricted Payment or
Restricted Purchase that is permitted by Section 8.4 or an Investment permitted
by Section 8.5; (ix) a Transfer of any property or equipment that has become
damaged, worn out or obsolete or any property, equipment or other asset that, in
the reasonable good faith judgment of the Administrative Borrower or such
Restricted Subsidiary, as the case may be, is not used or useful in the business
of the Administrative Borrower or such Restricted Subsidiary, as the case may
be; (x) the creation of a Lien not prohibited by this Agreement (but not the
sale of property subject to a Lien); (xi) a grant of a license to use the
Administrative Borrower’s or any Restricted Subsidiary’s patents, trade secrets,
know-how or other intellectual property to the extent that such license does not
limit the licensor’s use of the patent, trade secret, know-how or other
intellectual property and (xii) the VOIP Divestiture.
“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit A, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrowers (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Purchase pursuant to Section 11.5(g); provided that the
Borrowers shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither of the Borrowers nor any of
their Affiliates may act as the Auction Agent.
“Audited Financial Statements” shall mean the audited consolidated balance
sheets of each of Zayo and 360 Corporation as of, and the related statements of
income, changes in equity and cash flows for, the three fiscal years ended at
least 90 days prior to the Agreement Date.
“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.
“Availability” shall mean, as of any date of determination, the unutilized
portion of all revolving credit commitments made to the Borrowers and their
Restricted Subsidiaries (including, without limitation, the Revolving Loan
Commitments (as defined in the Revolving Credit Agreement)).

 

5



--------------------------------------------------------------------------------



 



“Available Amount” shall mean, as of any date of determination, the amount of
Equity Proceeds received by the Borrowers on or after the Agreement Date and on
or prior to such date, other than any proceeds of a Specified Equity
Contribution.
“Available Amount Utilization” shall mean, as of any date of determination, the
sum, without duplication, of (a) the amount of Funded Debt prepaid or
repurchased in compliance with Section 8.14(b), in each case, on or prior to
such date of determination, (b) the amount of Investments made pursuant to
Section 8.5(n), in each case, on or prior to such date of determination and
(c) an amount equal to the fair market value of any acquisition pursuant to
sub-clause (y) of the second proviso of Section 8.7(c), in each case, on or
prior to such date of determination.
“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender or a Revolving Lender (or an
Affiliate of any of the foregoing): (a) credit cards; (b) ACH Transactions;
(c) cash management, including controlled disbursement services; and (d) the
Lender Hedge Agreements.
“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements.
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.
“Base Rate” shall mean the higher of (i) the rate which the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds Rate, as in effect from time to time, plus one-half
of one percent (1/2%) per annum or (iii) the Eurodollar Rate determined on a
daily basis for a period of one (1) month (any changes in such rates to be
effective as of the date of any change in such rate) plus one percent (1.00%)
per annum; provided, however, that during the period from the Agreement Date to
the date that is thirty (30) days following the Agreement Date (or such earlier
date as shall be specified by the Administrative Agent on which a Eurodollar
Loan has become available), “Base Rate” shall mean the rate per annum equal to
the Eurodollar Basis for the Eurodollar Loan Period selected by the Borrower as
in effect on the Agreement Date plus 1.0%. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate of interest actually charged to any customer of the Administrative
Agent. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.
“Base Rate Loan” shall mean a Loan which the Administrative Borrower requests to
be made as a Base Rate Loan or which is converted to a Base Rate Loan, in
accordance with the provisions of Section 2.2.

 

6



--------------------------------------------------------------------------------



 



“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have correlative meanings.
“Blocked Account” shall mean a deposit account or securities account with
SunTrust and any other account subject to a Blocked Account Agreement.
“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Collateral Agent, for the benefit of the Secured Parties, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Collateral Agent.
“Borrower” and “Borrowers” shall have the meanings specified in the preamble.
“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.
“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).
“Bridge Facility” shall mean the senior unsecured bridge loan facility incurred
by the Borrowers pursuant to the Bridge Loan Agreement, the proceeds of which
are used solely to finance the 360 Acquisition and pay fees and expenses in
connection with the other 360 Transactions.
“Bridge Indebtedness” shall mean all payment and performance obligations as
existing from time to time of the Borrower Parties to the lenders and the
administrative agent, or any of them, under the definitive documentation in
respect of the Bridge Facility (including any interest, fees and expenses that,
but for the provisions of the Bankruptcy Code, would have accrued), or as a
result of the making of loans thereunder.
“Bridge Loan Agreement” shall mean the bridge loan agreement, dated as of the
Agreement Date, among the Borrower Parties, Royal Bank of Canada as
administrative agent and the lenders and other financial institutions party
thereto from time to time as lenders.
“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Loan (including the making, continuing,
prepaying or repaying of any Eurodollar Loan), the term “Business Day” shall
also exclude any day in which banks are not open for dealings in deposits of
Dollars on the London interbank market.
“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrowers and their Restricted Subsidiaries, the aggregate of all
expenditures made by the Borrowers and their Restricted Subsidiaries during such
period that, in conformity with GAAP, are required to be included in or
reflected on the consolidated balance sheet as a capital asset of any Borrower
or any Restricted Subsidiary, including, without limitation, Capitalized Lease
Obligations of the Borrowers and their Restricted Subsidiaries.

 

7



--------------------------------------------------------------------------------



 



“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.
“Cash Equivalents” shall mean, collectively, (a) securities issued or directly
and fully guaranteed or insured by the US and its agencies and instrumentalities
(provided that the full faith and credit of the US is pledged in support
thereof) maturing within three hundred sixty-five (365) days of the date of
purchase, (b) commercial paper and variable or fixed rate notes issued or
guaranteed by banks of the type described in the succeeding clause (c) (or by
the parent company thereof), or by domestic corporations, each of which domestic
corporations shall have a consolidated net worth of at least $500,000,000 and
conduct substantially all of its business in the United States, which commercial
paper will mature within one hundred eighty (180) days from the date of the
original issue thereof and is rated “P-1” or better by Moody’s or “A-1” or
better by S&P, (c) certificates of deposit and time deposits maturing within
three hundred sixty-five (365) days of the date of purchase and issued by
(i) any Revolving Lender, (ii) any US national or state bank having capital and
surplus totaling more than $500,000,000, or (iii) any bank whose short-term
commercial paper is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(d) up to $100,000 per institution and up to $1,000,000 in the aggregate in
(i) short-term obligations issued by any local commercial bank or trust company
located in those areas where the Borrowers conduct their business, whose
deposits are insured by the Federal Deposit Insurance Corporation, or
(ii) commercial bank-insured money market funds, or any combination of the types
of investments described in this clause (d), (e) repurchase agreements entered
into by any Person with a bank or trust company (including any of the Revolving
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the US in
which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(f) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (e).
“Cash Management Bank” shall have the meaning specified in Section 6.13.

 

8



--------------------------------------------------------------------------------



 



“Change in Control” shall mean (a) the direct or indirect sale, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower Parties,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act) other than the Equity Group or an entity of which the Equity
Group are the Beneficial Owners, directly or indirectly, of a majority in the
aggregate of the voting power of the Equity Interests, on a fully diluted basis,
(b) the adoption of a plan relating to the liquidation or dissolution of any
Borrower, (c) prior to the first public offering of common stock of any
Borrower, (i) the Equity Group cease to be the Beneficial Owners, directly or
indirectly, of a majority in the aggregate of the total voting power of the
Equity Interests of each Borrower, on a fully diluted basis, whether as a result
of issuance of securities of such Borrower, any merger, consolidation,
liquidation or dissolution of such Borrower, or any direct or indirect transfer
of securities by such Borrower or (ii) a majority of the members of the board of
directors of such Borrower are not Continuing Directors, (d) on and following
the first public offering of common stock of any Borrower, (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Equity Group, becomes the Beneficial Owner, directly or
indirectly, of 30% or more of the voting power of the Equity Interests of such
Borrower and (ii) either (A) the Equity Group are not the Beneficial Owners of a
larger percentage of the voting power of such Equity Interests than such person
or group, or (B) the majority of the members of the board of directors of such
Borrower are not Continuing Directors or (e) any Borrower consolidates with, or
merges with or into, any Person, or any Person consolidates with, or merges with
or into any Borrower, in any such event pursuant to a transaction in which any
of the outstanding Equity Interests of such Borrower is converted into or
exchanged for cash, securities or other property, other than any such
transaction where (i) the Equity Interests of such Borrower outstanding
immediately prior to such transaction is converted into or exchanged for Equity
Interests of the surviving or transferee Person constituting a majority of the
voting power of the outstanding shares of such Equity Interests of such
surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) (A) prior to the first public offering of common stock of
such Borrower, immediately after such transaction, the Equity Group are the
Beneficial Owners, directly or indirectly, of a majority of the aggregate of the
total voting power of the Equity Interests of such surviving or transferee
Person and (B) on and following the first public offering of common stock of
such Borrower, immediately after such transaction, no “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), other than
the Equity Group, becomes, directly or indirectly, the Beneficial Owner of 30%
or more of the voting power of the Equity Interests of the surviving or
transferee Person.
“CII” shall mean Communications Infrastructure Investments, LLC, a Delaware
limited liability company.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of the Collateral Agent or any member of the Lender Group, or on which
any member of the Lender Group has been granted a Lien.
“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Collateral Agent, for the benefit of the Secured Parties, in form and
substance satisfactory to the Collateral Agent in its Permitted Discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Collateral Agent access to its Collateral.
“Collateral Agent” shall mean SunTrust Bank, acting as collateral agent for the
Secured Parties.

 

9



--------------------------------------------------------------------------------



 



“Commitment” shall mean as to each Lender, its obligation to make a Loan to the
Borrowers pursuant to Section 2.01.
“Communications Act” shall mean, collectively, the Communications Act of 1934,
as amended by the Telecommunications Act of 1996, and as further amended, and
the rules and regulations promulgated thereunder, including, without limitation,
C.F.R. Title 47 and the rules, regulations and decisions of the FCC, in each
case, as from time to time in effect.
“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit B.
“Confidential Information” shall have the meaning specified in Section 11.17.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrowers and their Restricted
Subsidiaries at such date and (ii) long-term accounts receivable of the
Borrowers and their Restricted Subsidiaries over (b) the sum of (i) all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrowers and their Restricted Subsidiaries on such date and (ii) long-term
deferred revenue of the Borrowers and their Restricted Subsidiaries, but
excluding, without duplication, (a) the current portion of any Funded Debt of
the Borrowers and their Restricted Subsidiaries, (b) all Indebtedness of the
Borrowers and their Restricted Subsidiaries consisting of revolving loans, swing
line loans and letter of credit obligations to the extent otherwise included
therein, (c) the current portion of interest owed by the Borrowers and their
Restricted Subsidiaries, (d) the current portion of current and deferred income
taxes owed by the Borrowers and their Restricted Subsidiaries, (e) the current
portion of any Capitalized Lease Obligations of the Borrowers and their
Restricted Subsidiaries, (f) deferred revenue of the Borrowers and their
Restricted Subsidiaries arising from cash receipts that are earmarked for
specific projects and (g) the current portion of deferred acquisition costs of
the Borrowers and their Restricted Subsidiaries.
“Continuing Directors” means as of any date of determination, any member of the
board of directors of any Borrower who (a) was a member of such board of
directors on the Agreement Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.
“Contract Consideration” shall have the meaning specified in the definition of
“Excess Cash Flow.”
“Contributing Borrower Party” shall have the meaning specified in Section
13.4(b).
“Converted Restricted Subsidiary” shall mean, for any period, any Unrestricted
Subsidiary which is designated as a Restricted Subsidiary during such period in
accordance with Section 6.20.

 

10



--------------------------------------------------------------------------------



 



“Converted Unrestricted Subsidiaries” shall mean, for any period, any Restricted
Subsidiary which is designated as an Unrestricted Subsidiary during such period
in accordance with Section 6.20 and the definition of “Unrestricted
Subsidiaries”.
“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Collateral Agent, on behalf of the Secured
Parties, from time to time.
“Co-Syndication Agents” shall mean Barclays Capital, the investment banking
division of Barclays Bank PLC, and SunTrust Bank.
“Cure Right” shall have the meaning specified in Section 9.3(a).
“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.
“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the Applicable Margin, plus (iii) two percent (2.00%), and
(b) with respect to all other Obligations (other than Obligations from Bank
Products), the sum of (i) the Base Rate, plus (ii) the Applicable Margin with
respect to Base Rate Loans, plus (iii) two percent (2.00%); provided, however,
that (y) as to any Eurodollar Loan outstanding on the date that the Default Rate
becomes applicable, the Default Rate shall be based on the then applicable
Eurodollar Basis until the end of the current Eurodollar Loan Period and
thereafter the Default Rate shall be based on the Base Rate as in effect from
time to time and (z) as to any Base Rate Loan outstanding on the date that the
Default Rate becomes applicable, the Default Rate shall be based on the Base
Rate as in effect from time to time.
“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has notified the Administrative Agent, any Lender and/or
the Borrowers in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent prompted by any evidence of facts described in clause (b) with respect to
such Lender, to confirm in writing that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or (d) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute.
“Discount Purchase Accepting Lender” shall have the meaning assigned to such
term in Section 11.5(g).
“Discount Range” shall have the meaning assigned to such term in Section
11.5(g).

 

11



--------------------------------------------------------------------------------



 



“Discount Range Proration” shall have the meaning assigned to such term in
Section 11.5(g).
“Discount Range Sale Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Solicitation Notice.
“Discount Range Sale Response Date” shall have the meaning assigned to such term
in Section 11.5(g).
“Discount Range Solicitation Amount” shall have the meaning assigned to such
term in Section 11.5(g).
“Discount Range Solicitation Notice” shall mean a written notice of a
Solicitation of Discount Range Sale Offers made pursuant to Section 11.5(g)(iii)
substantially in the form of Exhibit K.
“Discounted Loan Purchase” shall have the meaning assigned to such term in
Section 11.5(g).
“Discounted Purchase Determination Date” shall have the meaning assigned to such
term in Section 11.5(g).
“Discounted Purchase Effective Date” shall mean in the case of an Offer of
Specified Discount Purchase, Solicitation of Discount Range Sale Offer or
Solicitation of Discounted Sale Offer, five (5) Business Days following the
Specified Discount Purchase Response Date, the Discount Range Sale Response Date
or the Solicited Discounted Sale Response Date, as applicable, in accordance
with Section 11.5(g)(ii), Section 11.5(g)(iii) or Section 11.5(g)(iv),
respectively, unless a different period is agreed to between the Borrower and
the Auction Agent acting in their reasonable discretion.
“Disbursement Account” shall mean account number 2000031004646 maintained at
Wachovia Bank, National Association, 1445 Ross Avenue, Third Floor, Dallas,
Texas 75202, or as otherwise designated to the Administrative Agent by the
Administrative Borrower.
“Disposed EBITDA” shall mean, with respect to any Converted Unrestricted
Subsidiary for any period, the amount of EBITDA for such period (including the
portion thereof occurring prior to the date such Subsidiary was designated as an
Unrestricted Subsidiary) of such Converted Restricted Subsidiary.

 

12



--------------------------------------------------------------------------------



 



“Disqualified Equity Interests” shall mean any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash (except for cash payments that are expressly limited to the
extent permitted by the senior credit facility of the issuer of such Equity
Interest including, without limitation, this Agreement and the Revolving Credit
Agreement) or (d) is or becomes convertible into or exchangeable for Funded Debt
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one (91) days after
the Latest Maturity Date; provided that, if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrowers or any of their
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by either Borrower or any of their Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.
“Dollars” or “$” shall mean the lawful currency of the United States.
“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is not a
Foreign Subsidiary.
“E-Fax” shall mean any system used to receive or transmit faxes electronically.
“EBITDA” shall mean, with respect any Person for any period, determined on a
consolidated basis in accordance with GAAP, the Net Income of such Person for
such period, plus, without duplication and to the extent deducted in determining
Net Income of such Person for such period, (i) income taxes, (ii) Interest
Expense, (iii) depreciation and amortization expense, (iv) non-cash charges or
reserves, (v) restructuring charges and severance costs in an aggregate amount
not to exceed $15,000,000 in the aggregate in any four fiscal quarter period,
(vi) the Acquired EBITDA of Converted Restricted Subsidiaries in respect of such
period and (vii) charges or expenses attributed to any actual or proposed
acquisitions or joint ventures, equity offerings, issuances and retirement of
debt and divestitures of assets; provided, however, that if, at any time since
the beginning of the four fiscal quarter period ending as of the date of the
most recent financial statements that are required to be delivered by the
Administrative Borrower pursuant to Section 7.1, an acquisition or sale of a
Person or all or substantially all of the assets of a Person occurred, then such
calculation shall be made on a Pro Forma Basis, and minus, without duplication,
the Disposed EBITDA of Converted Unrestricted Subsidiaries respect of such
period.
“ECF Payment Date” shall have the meaning specified in Section 2.5(b).
“ECF Percentage” shall have the meaning specified in Section 2.5(b).
“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
any other equivalent service.

 

13



--------------------------------------------------------------------------------



 



“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person (other than either Borrower, any
of their respective Subsidiaries or Affiliates (provided that the Borrowers and
their Subsidiaries shall, for the avoidance of doubt, be permitted to purchase
Loans pursuant to and in accordance with Section 11.5(g)) or an individual)
approved by the Administrative Agent and, unless an Event of Default under
Section 9.1(b), (g) or (h) has occurred and is continuing, the Administrative
Borrower, such approvals not to be unreasonably withheld or delayed; provided,
that the Administrative Borrower shall be deemed to have consented to any
assignment to an Eligible Assignee described in clause (d) of the definition
thereof unless the Administrative Borrower shall have objected thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof.
“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.
“Equity Group” shall mean those holders of Class A Preferred Units of CII as of
the Agreement Date set forth on Schedule 1.1(a) and their Affiliates (including
related funds that are Affiliates under common management with such holders,
whether by contract or otherwise).
“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
“Equity Proceeds” shall mean any net cash proceeds received by any Borrower as a
contribution to its common equity capital or from the issue or sale of Equity
Interests of such Borrower and the amount of reduction of Funded Debt of the
Borrower Parties that has been converted into or exchanged for such Equity
Interests (other than Equity Interests sold to, or Funded Debt held by, a
Subsidiary of any Borrower).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.
“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

14



--------------------------------------------------------------------------------



 



“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days; (h) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, or (i) the revocation or any
action reasonably likely to result in revocation of a Plan’s tax-qualified
status under Code Section 401(a).
“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.
“Eurodollar Basis” shall mean, with respect to each Eurodollar Loan Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal.
The Eurodollar Basis shall remain unchanged during the applicable Eurodollar
Loan Period, except for changes to reflect adjustments in the Eurodollar Reserve
Percentage.
“Eurodollar Loan” shall mean a Loan which the Administrative Borrower requests
to be made as a Eurodollar Loan or which is continued as or converted to a
Eurodollar Loan, in accordance with the provisions of Section 2.2.
“Eurodollar Loan Period” shall mean, for each Eurodollar Loan, a one (1), two
(2), three (3) or six (6) month period (or, if agreed by all the Lenders, a nine
(9) or twelve (12) month period), as selected by the Administrative Borrower
pursuant to Section 2.2, during which the applicable Eurodollar Rate shall
remain unchanged. Notwithstanding the foregoing, however: (a) any applicable
Eurodollar Loan Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Eurodollar Loan
Period shall end on the next preceding Business Day; (b) any applicable
Eurodollar Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Eurodollar Loan Period
is to end shall (subject to clause (a) above) end on the last day of such
calendar month; and (c) no Eurodollar Loan Period shall extend beyond the
Maturity Date for the applicable Tranche of Loans or such earlier date as would
interfere with the repayment obligations of the Borrowers under Section 2.6.

 

15



--------------------------------------------------------------------------------



 



“Eurodollar Rate” shall mean, for any Eurodollar Loan Period, the greater of
(a) 1.50% per annum and (b) the rate per annum quoted on the display designated
on that page of the Bloomberg reporting service, or similar service as
determined by the Administrative Agent, that displays British Banker’s
Association Interest Settlement Rates for Dollar deposits as of 11:00 a.m.
(London, England time) two (2) Business Days prior to the applicable date of
determination; provided, however, that if no such quoted rate appears on such
page, the rate used for such Eurodollar Rate shall be the per annum rate of
interest determined by the Administrative Agent to be the rate at which Dollar
deposits for such Eurodollar Loan Period are offered to the Administrative Agent
as of 11:00 a.m. (London, England time) two (2) business days prior to such date
of determination.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Loan shall be adjusted as of the effective date of any changes in the
Eurodollar Reserve Percentage.
“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication (including for purposes of determining Net
Income), of:
(i) Net Income of the Borrowers and their Restricted Subsidiaries for such
period,
an amount equal to the amount of all non-cash charges (including depreciation
and amortization) to the extent deducted in arriving at such Net Income,
decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions by the Borrowers and their Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and
an amount equal to the aggregate net non-cash loss on dispositions by the
Borrowers and their Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Net Income; less
the sum, without duplication, of:

 

16



--------------------------------------------------------------------------------



 



(i) an amount equal to the amount of all non-cash credits included in arriving
at such Net Income and cash charges included in clauses (a) through (d) of the
definition of Net Income,
without duplication of amounts deducted pursuant to clause (x) below in prior
fiscal years, the amount of Capital Expenditures or acquisitions of intellectual
property made in cash during such period, to the extent that such Capital
Expenditures or acquisitions were financed with internally generated cash flow
of the Borrowers or their Restricted Subsidiaries,
the aggregate amount of all principal payments of Funded Debt of the Borrowers
and their Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Lease Obligations and (B) the amount of
repayments of Term Loans pursuant to Section 2.6(a) and any mandatory prepayment
of Term Loans pursuant to Section 2.5(b) to the extent required due to a
disposition that resulted in an increase to such Net Income and not in excess of
the amount of such increase but excluding (X) all other prepayments of Term
Loans, (Y) all prepayments under the Revolving Credit Facility and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clauses (Y) and (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of incurrence or issuance of other
Indebtedness of any Borrower or any of their Restricted Subsidiaries,
an amount equal to the aggregate net non-cash gain on dispositions by the
Borrowers and their Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Net Income,
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions by the Borrowers and their Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
cash payments by the Borrowers and their Restricted Subsidiaries during such
period in respect of long term liabilities of the Borrowers and their Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above),
the amount of Investments and acquisitions made by the Borrowers and their
Restricted Subsidiaries during such period to the extent that such Investments
and acquisitions were financed with internally generated cash flow of the
Borrowers and their Restricted Subsidiaries,
the amount of Restricted Payments paid and Restricted Purchases made during such
period pursuant to Section 8.4 to the extent such Restricted Payments and
Restricted Purchases were financed with internally generated cash flow of the
Borrowers and their Restricted Subsidiaries,

 

17



--------------------------------------------------------------------------------



 



the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrowers and their Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of Funded
Debt,
the aggregate amount of expenditures actually made by the Borrowers and their
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
the amount of cash taxes (including penalties, interest, costs and expenses
related to such taxes or arising from any tax examinations) paid by the
Borrowers and their Restricted Subsidiaries in such period to the extent they
exceed the amount of tax expense deducted in determining Net Income of the
Borrowers and their Restricted Subsidiaries for such period, and
without duplication of amounts deducted from Excess Cash Flow in prior periods,
at the election of the Administrative Borrower, the aggregate consideration
required to be paid in cash by the Borrowers or any of their Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Investments permitted by
Section 8.5 or acquisitions permitted by Section 8.7(c) or Capital Expenditures,
in each case, to be consummated or made during the four consecutive fiscal
quarters of Zayo following the end of such period; provided that to the extent
the aggregate amount of internally generated cash actually utilized to finance
such Investments, acquisitions or Capital Expenditures during such period of
four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the succeeding calculation of Excess
Cash Flow.
“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
Borrower Parties that have an aggregate balance no greater than $10,000,
(iii) employee benefit trust accounts, so long as the balance therein does not
exceed as of any date of determination the Administrative Borrower’s estimate of
employee benefit claims to be paid in the remaining portion of such fiscal year
(or, with respect to any date of determination in the last fiscal month of any
fiscal year, the Administrative Borrower’s estimate of employee benefit claims
to be paid in the remaining portion of such fiscal year and during the next
succeeding fiscal year) from such date of determination (provided, that at any
time that a Default exists, Borrower Parties shall not deposit additional funds
into such account except to the extent necessary to pay accrued and unpaid
employee benefit claims that are then due and payable) and (iv) other deposit
accounts with balances not to exceed $500,000 in the aggregate.

 

18



--------------------------------------------------------------------------------



 



“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Extended Loans” shall have the meaning set forth in Section 2.15.
“Extending Lender” shall have the meaning set forth in Section 2.15.
“Extension” shall have the meaning set forth in Section 2.15.
“Extension Offer” shall have the meaning set forth in Section 2.15.
“FATCA” means Sections 1471 through 1474 of the Code, as amended, and any
current or future regulations or official interpretations thereof.
“FCC” shall mean the Federal Communications Commission, or any governmental
agency succeeding to the functions thereof.
“FCC Licenses” shall mean the licenses, authorizations, consents, waivers and
permits required under the Communications Act necessary for the Borrower Parties
to own and operate their properties and their businesses.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” shall mean the fee letter, dated October 6, 2011, among Zayo, Royal
Bank of Canada, Barclays Bank PLC and SunTrust Bank.
“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

 

19



--------------------------------------------------------------------------------



 



“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries on a consolidated basis for any calendar quarter
ended, for the twelve-month period then ended, the ratio of (a) Annualized
EBITDA of the Borrowers and their Restricted Subsidiaries for such period then
ended minus Capital Expenditures for the twelve month period then ended
(excluding, without duplication, Capital Expenditures for the twelve-month
period then ended (i) that are directly related to new sales to, or made at the
request of, Persons to whom any Borrower Party has agreed to provide either
goods or services (or both) pursuant to a written agreement providing for the
payment of aggregate compensation to a Borrower Party equal to or greater than
the amount of Capital Expenditures made in respect of such written agreement,
(ii) to the extent financed with Funded Debt for Borrowed Money (other than
Funded Debt incurred under a revolving credit facility), (iii) made with the
proceeds of a disposition permitted hereunder and (iv) made with the proceeds of
an equity issuance permitted hereunder), to (b) Interest Expense of the
Borrowers and their Restricted Subsidiaries for the twelve-month period then
ended.
“Foreign Lender” shall have the meaning specified in Section 2.8(b).
“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that is (a) a
Person formed under the laws of a jurisdiction other than the United States or
any state or territory of the United States or District of Columbia, (b) a
Person that is, or that has no material assets other than Equity Interests in, a
“controlled foreign corporation” (or several thereof) as defined in Section
957(a) of the Code or (c) any Subsidiary of any of the foregoing.
“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“Funded Debt” shall mean, with respect to the Borrowers and their Restricted
Subsidiaries on a consolidated basis and without duplication, as of any
calculation date, (a) any obligation of such Person for borrowed money,
including, without limitation, all of the Obligations, (b) any obligation of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) any obligation of such Person to pay the deferred purchase price of property
or for services (other than such obligations incurred in the ordinary course of
business), (d) any Capitalized Lease Obligation, (e) any obligation or liability
of others secured by a Lien on property owned by such Person, whether or not
such obligation or liability is assumed, (f) any debt, liability or obligation
of such Person arising from or in connection with any Hedge Agreements and,
without double counting, any other debt, liability or obligation arising from or
in connection with any Bank Products, (g) any reimbursement obligations
(contingent or otherwise) of such Person with respect to letters of credit,
bankers acceptances and similar instruments issued for the account of such
Person, (h) any Guaranty (except items of shareholders’ equity or Equity
Interests or surplus or general contingency or deferred tax reserves), (i) any
financial obligation of such Person under purchase money mortgages, (j) any
financial obligation of such Person under asset securitization vehicles, (k) any
obligations of such Person under conditional sales contracts and similar title
retention instruments with respect to property acquired, and (l) any financial
obligation of such Person as issuer of Equity Interests redeemable in whole or
in part at the option of a Person other than such issuer, at a fixed and
determinable date or upon the occurrence of an event not solely within the
control of such issuer; provided, however, that notwithstanding anything in GAAP
to the contrary, the amount of all obligations shall be the full face amount of
such obligations.
“Funded Debt for Borrowed Money” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries on a consolidated basis and, without duplication,
as of any date of determination, all items that, in accordance with GAAP, would
be classified as indebtedness on the consolidated balance sheet of the Borrowers
and their Restricted Subsidiaries as of such date of calculation, including
Funded Debt described in subsections (a), (b), (d), (e), (f), (g) and (i) of the
definition of Funded Debt.

 

20



--------------------------------------------------------------------------------



 



“Funding Borrower Party” shall have the meaning specified in Section 13.4(b).
“Funding Losses” shall mean expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any participant of such Lender over the remainder of the
Eurodollar Loan Period for such prepaid Loan. For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Loan
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Loan and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Loan Period;
provided, however, that each Lender may fund each of its Eurodollar Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable hereunder.
“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession); provided, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.
“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.
“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

 

21



--------------------------------------------------------------------------------



 



“Guaranty Supplement” shall have the meaning specified in Section 6.18.
“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.
“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.
“Holdings” shall mean Zayo Group Holdings, Inc., a Delaware corporation.
“Holdings Pledge Agreement” shall mean that certain Holdings Pledge Agreement,
dated as of March 12, 2010, among Holdings and the Collateral Agent, on behalf
of and for the benefit of, the Secured Parties.
“Identified Participating Lenders” shall have the meaning specified in Section
11.5(g).
“Identified Qualifying Lender” has the meaning specified in Section 11.5(g).
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
any Borrower that has been designated by the Administrative Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that, (a) for purposes of this Agreement, at no time shall (i) the
Total Assets of all Immaterial Subsidiaries at the last day of the most recent
Test Period be equal to or exceed 2.0% of the Total Assets of the Borrowers and
their respective Subsidiaries at such date or (ii) the gross revenues for such
Test Period of all Immaterial Subsidiaries equal or exceed 2.0% of the
consolidated gross revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, (b) the Administrative
Borrower shall not designate any new Immaterial Subsidiary if such designation
would not comply with the provisions set forth in clause (a) above, and (c) if
the Total Assets or gross revenues of all Subsidiaries so designated by the
Administrative Borrower as “Immaterial Subsidiaries” (and not redesignated as
“Material Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Administrative Borrower shall redesignate one
or more Immaterial Subsidiaries as Material Subsidiaries, in each case in a
written notice to the Administrative Agent, and, as a result thereof, the total
assets and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided, further that, the
Administrative Borrower may designate and re-designate a Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.
“Incremental Amendment” shall have the meaning specified in Section 2.17.

 

22



--------------------------------------------------------------------------------



 



“Incremental Loan” shall have the meaning specified in Section 2.17.
“Indemnified Person” shall mean the Administrative Agent, the Joint Lead
Arrangers, the Co-Syndication Agents, each member of the Lender Group, each
Affiliate of any of the foregoing and each of their respective officers,
directors, employees, affiliates, agents and controlling persons.
“Indenture” shall mean that certain Indenture of Trust, dated as of March 12,
2010 (as amended, amended and restated, supplemented or otherwise modified
through the Agreement Date), among the Borrowers, the Guarantors and the
Trustee, pursuant to which the Senior Note Indebtedness is issued.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
“Intercreditor Agreement” shall mean that certain Collateral Agency and
Intercreditor Agreement, dated as of March 12, 2010, by and between the
Revolving Facility Administrative Agent, the Collateral Agent and the Trustee,
and acknowledged by the Borrowers and the Guarantors, in form and substance
satisfactory to the parties thereto, as the same may be amended, supplemented or
otherwise modified from time to time and any annexes, exhibits, schedules to any
of the foregoing.
“Interest Expense” shall mean, for any Person, for any period determined on a
consolidated basis in accordance with GAAP, the sum of (i) interest expense and
loan fees, including capitalized and non-capitalized interest and the interest
component of Capitalized Lease Obligations (whether or not actually paid during
such period) and (ii) the net amount payable (or minus the net amount
receivable) under any Hedge Agreement during such period (whether or not
actually paid or received during such period).
“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.
“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.
“Joint Lead Arrangers” shall mean RBC Capital Markets, Barclays Capital, the
investment banking division of Barclays Bank PLC, and SunTrust Robinson
Humphrey, Inc.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan hereunder at such time, including the
latest maturity or expiration date of any Extended Loan, in each case as
extended in accordance with this Agreement from time to time.

 

23



--------------------------------------------------------------------------------



 



“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders. In addition, if Royal Bank of Canada ceases to be the Administrative
Agent, then for any Lender Hedge Agreement entered into by any Borrower Party
with Royal Bank of Canada while it was the Administrative Agent, Royal Bank of
Canada shall be deemed to be a member of the Lender Group for purposes of
determining the secured parties under any Security Documents.
“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender or a Revolving Lender (or an Affiliate of any of the
foregoing) at the time such Hedge Agreement was entered into, on the other hand.
“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.
“Leverage Ratio” shall mean, with respect to the Borrowers and their Restricted
Subsidiaries on a consolidated basis for any period, the ratio of (a) Funded
Debt for Borrowed Money to (b) Annualized EBITDA of the Borrowers and their
Restricted Subsidiaries for such period.
“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims Act of 1940 or other encumbrance of any
kind in respect of such property, whether or not choate, vested, or perfected.
“Loan” or “Loans” shall mean amounts of the Loans advanced by the Lenders to, or
on behalf of, the Borrowers pursuant to Section 2.1 on the Agreement Date, any
Extended Loans extended pursuant to Section 2.15 and any Incremental Loans made
pursuant to Section 2.17.
“Loan Account” shall have the meaning specified in Section 2.7.
“Loan Documents” shall mean this Agreement, any Notes, the Fee Letter, the
Voting Agreement, the Security Documents, the Blocked Account Agreements, the
Guaranty Supplements, all Collateral Access Agreements, all Compliance
Certificates, the Request for Loan, all Notices of Conversion/Continuation, all
documents executed by a Borrower Party in connection with the Federal Assignment
of Claims Act of 1940 (if any), and all other documents, lockbox agreements,
instruments, certificates, and agreements executed or delivered by a Borrower
Party in connection with or contemplated by this Agreement, including, without
limitation, any security agreements or guaranty agreements from the Borrowers’
Subsidiaries to the Lender Group, or any of them; provided, however, that,
notwithstanding the foregoing, none of the Bank Products Documents shall
constitute Loan Documents.

 

24



--------------------------------------------------------------------------------



 



“Majority Lenders” shall mean, as of any date of calculation, Lenders having
more than fifty percent (50%) of the Total Facility Exposure; provided, however,
that the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders; provided, further, that as long as the Voting Agreement is in effect,
any amendment, waiver, modification or other vote hereunder requiring the
consent of the Majority Lenders shall be subject to the provisions of the Voting
Agreement.
“Margin Stock” shall have the meaning specified in Section 5.1(s).
“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).
“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, prospects, properties or condition (financial or otherwise) of the
Borrower Parties, taken as a whole; (b) the ability of a Borrower Party to
perform its material obligations under this Agreement and the other Loan
Documents to which it is a party; or (c) (i) the validity, binding effect or
enforceability of any Loan Document, (ii) the rights or remedies available to
the Administrative Agent or any Lender under the Loan Documents, taken as a
whole, or (iii) the attachment, perfection or priority of any Lien of the
Collateral Agent under the Security Documents on a material portion of the
Collateral, except as a result of the action or inaction of a member of the
Lender Group. In determining whether any individual event, act, condition or
occurrence of the foregoing types would result in a Materially Adverse Effect,
notwithstanding that a particular event, act, condition or occurrence does not
itself have such effect, a Materially Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event, act, condition or occurrence
and all other events, acts, conditions or occurrences of the foregoing types
which have occurred would result in a Materially Adverse Effect.
“Maturity Date” shall mean (a) to the extent not extended pursuant to Section
2.15, the earlier of (i) the fifth anniversary of the Agreement Date or
(ii) September 15, 2016 if any of the Senior Note Indebtedness is then
outstanding and (b) with respect to any Tranche of Extended Loans, the final
maturity date as specified in the applicable Extension Offer accepted by
Extending Lenders in respect of such Tranche or, in any case, such earlier date
as payment of the Loans shall be due (whether by acceleration or otherwise).
“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).
“Minimum Extension Condition” shall have the meaning set forth in Section 2.15.
“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.
“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Collateral Agent,
for the benefit of the Secured Parties.

 

25



--------------------------------------------------------------------------------



 



“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make at any time
within the past five (5) years, contributions on behalf of participants who are
or were employed by any of them.
“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and necessary to the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.
“Net Cash Proceeds from Asset Sales” shall mean the aggregate proceeds,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal, but not the interest component, thereof),
received in cash or Cash Equivalents by the Administrative Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
(a) the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting, investment banking, and brokerage fees, sales commissions,
and any relocation expenses incurred as a result thereof, (b) taxes paid or
payable as a result thereof, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements relating to
such Asset Sale, (c) in the case of any Asset Sale by a Restricted Subsidiary,
payments to holders of Equity Interests in such Restricted Subsidiary in such
capacity (other than such Equity Interests held by the Administrative Borrower
or any Restricted Subsidiary) to the extent that such payment is required to
permit the distribution of such proceeds in respect of the Equity Interests in
such Restricted Subsidiary held by the Administrative Borrower or any of its
Restricted Subsidiaries and (d) appropriate amounts to be provided by the
Administrative Borrower or the Restricted Subsidiaries as a reserve against
liabilities associated with such Asset Sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, all as determined in accordance with GAAP;
provided that (i) excess amounts set aside for payment of taxes pursuant to
clause (b) above remaining after such taxes have been paid in full or the
statute of limitations therefor has expired and (ii) amounts initially held in
reserve pursuant to clause (d) no longer so held, will, in the case of each of
subclause (i) and (ii), at that time become Net Cash Proceeds from Asset Sales.
“Net Cash Proceeds from Indebtedness” shall mean, with respect to the incurrence
or issuance of any Funded Debt by either Borrower or any Restricted Subsidiary,
the excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the sum of (A) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by such Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance and (B) taxes paid or
reasonably estimated to be actually payable in connection therewith.
“Net Income” shall mean, for any Person and for any period, the consolidated net
income (or loss) of such Person for such period determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary or non-recurring gains or losses, (b) any gains attributable to
write-ups of assets, (c) any non-cash losses attributable to write-downs of
assets, (d) any Equity Interest of such Person in the unremitted earnings of any
other Person that is not its Subsidiary, and (e) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary, or is merged into or
consolidated with any Borrower, or any Subsidiary on the date that such Person’s
assets are acquired by any Borrower or such Subsidiary.

 

26



--------------------------------------------------------------------------------



 



“Note” shall mean a promissory note of the Borrowers payable to any Lender or
its assigns, in substantially the form of Exhibit C hereto, evidencing the
aggregate Funded Debt owed by the Borrowers to such Lender resulting from the
Loans made by such Lender.
“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.
“Notice of Prepayment” shall mean a notice in substantially the form of Exhibit
F.
“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including any interest, fees
and expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), or as a result of making the Loans and (b) any debts, liabilities and
obligations as existing from time to time of any Borrower Party to any Lender
(or any Affiliate of any Lender) arising from or in connection with any Bank
Products and, if such Lender ceases to be a Lender, any debts, liabilities and
obligations as existing from time to time of any Borrower Party to such Lender
(or an Affiliate of such Lender) arising from or in connection with any Bank
Products Documents entered into at a time when such Lender was a Lender.
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.
“Offer of Specified Discount Purchase” means the offer by a Borrower Party to
purchase Loans at a specified discount to par pursuant to Section 11.5(g)(ii).
“Offered Amount” shall have the meaning specified in Section 11.5(g).
“Offered Discount” shall have the meaning specified in Section 11.5(g).
“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).
“Parent” shall mean Holdings.
“Pari Passu Debt” shall mean any Funded Debt of a Borrower Party that ranks
equally in right of payment with the Obligations.
“Participant” shall have the meaning specified in Section 11.5(d).
“Participating Lender” shall have the meaning specified in Section 11.5(g).

 

27



--------------------------------------------------------------------------------



 



“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Collateral Agent, on behalf of the Secured
Parties, from time to time.
“Payment Date” shall mean the last day of each Eurodollar Loan Period for a
Eurodollar Loan.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
“Permitted Asset Swap” shall mean one or more contemporaneous sales, by a
Borrower Party with an un-Affiliated third party of non-current assets in
exchange for (a) non-current assets that will be used or useful in a Permitted
Business, (b) substantially all the assets of a Permitted Business or (c) a
majority of Equity Interests of any Person engaged in a Permitted Business that
will become on the date of the acquisition thereof a Subsidiary and comply with
the provisions of Section 6.18.
“Permitted Business” shall mean the lines of business conducted by the Borrower
Parties and their Subsidiaries on the Agreement Date and any lines of business
reasonably related, complementary, ancillary or incidental thereto.
“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion (from the perspective of a secured lender) in
accordance with the Administrative Agent’s customary or generally applicable
credit policies.
“Permitted Liens” shall mean, as applied to any Person:
any Lien in favor of the Collateral Agent or any member of the Lender Group
given to secure the Secured Obligations;
(i) Liens on real estate for real estate taxes not yet delinquent and (ii) Liens
for taxes, assessments, judgments, governmental charges or levies, or claims not
yet delinquent or the non-payment of which is being diligently contested in good
faith by appropriate proceedings and for which adequate reserves have been set
aside on such Person’s books;
Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers and
materialmen incurred in the ordinary course of business for sums not yet due or
being diligently contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
Liens incurred in the ordinary course of business in connection with worker’s
compensation and unemployment insurance or other types of social security
benefits;
easements, rights-of-way, restrictions (including zoning or deed restrictions),
and other similar encumbrances on the use of real property which in the
reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

 

28



--------------------------------------------------------------------------------



 



purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset so purchased or
leased by such Person and secures only Funded Debt incurred by such Person in
order to purchase or lease such asset, but only to the extent permitted by
Section 8.1(d);
deposits to secure the performance of bids, trade contracts, tenders, sales,
licenses, leases, statutory obligations, surety and appeal bonds, performance
bonds, letters of credit permitted by this Agreement and other obligations of a
like nature incurred in the ordinary course of business;
Liens on assets of the Borrower Parties existing as of the Agreement Date which
are set forth on Schedule 1.1(b);
with respect to Collateral consisting of real property, Liens that are
exceptions to the commitments for title insurance issued in connection with the
Mortgage (subject, in the case of any Mortgage entered into after the Agreement
Date, to acceptance by the Administrative Agent in its sole and absolute
discretion);
statutory Liens in favor of landlords with respect to assets at leased premises
in a state that provides for statutory Liens in favor of landlords or Liens
arising under leases entered into by a Borrower Party in the ordinary course of
business or other Liens imposed by law;
normal and customary rights of setoff upon deposits of cash in favor of banks or
other depository institutions holding such deposits;
leases, licenses (including licenses of IP Rights) or subleases granted to
others in accordance with the terms of the applicable Security Documents, not
interfering in any material respect with the ordinary conduct of business of any
Borrower Party or any Restricted Subsidiary thereof and not resulting in any
material diminution in the Collateral as security for the Obligations;
any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) solely evidencing such lessor’s interest under, leases permitted
by this Agreement;
deposits in anticipation of any acquisition of any property or assets permitted
by this Agreement, in an amount not to exceed ten percent (10%) of the purchase
price for such acquisition;
Liens securing judgments for the payment of money not constituting an Event of
Default;
Liens securing Permitted Secured Indebtedness;
Liens on property of a Person in an amount not to exceed $15,000,000 outstanding
at any time, in each case, existing at the time (i) such Person is merged with
or into or consolidated with a Borrower Party, or (ii) such property is acquired
by a Borrower Party; provided, that such Liens were in existence prior to the
contemplation of such merger or consolidation or acquisition and do not extend
to any assets other than those of the Person merged into or consolidated with,
or the property acquired by, such Borrower Party;

 

29



--------------------------------------------------------------------------------



 



Liens securing additional obligations in a principal amount not to exceed
$10,000,000 outstanding at any time; and
Liens securing Permitted Refinancing Indebtedness, but only to the extent the
Lien securing the Funded Debt being refinanced is permitted by Section 8.3.
“Permitted Refinancing Indebtedness” shall mean any Funded Debt of the Borrower
Parties or their Restricted Subsidiaries issued in exchange for, or the net cash
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Funded Debt of the Borrower Parties or their Restricted
Subsidiaries (other than Funded Debt owed to the Borrower Parties or their
Restricted Subsidiaries); provided, that (a) the amount of such Permitted
Refinancing Indebtedness shall not exceed the amount of the Funded Debt so
extended, refinanced, renewed, replaced, defeased or refunded (plus all accrued
and unpaid interest thereon and the amount of any reasonably determined premium
necessary to accomplish such refinancing and such reasonable expenses incurred
in connection therewith), (b) such Permitted Refinancing Indebtedness has a
final maturity date later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Funded Debt being extended, refinanced, renewed, replaced,
defeased or refunded, (c) if the Funded Debt being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Obligations, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Obligations, on terms at least as favorable, taken as a
whole, to the Lender Group, in the reasonable judgment of the Administrative
Agent, as those contained in the documentation governing such Funded Debt being
extended, refinanced, renewed, replaced, defeased or refunded, (d) if the Funded
Debt being extended, refinanced, renewed, replaced, defeased or refunded is Pari
Passu Debt, such Permitted Refinancing Indebtedness ranks equally in right of
payment with, or is subordinated in right of payment to, the Obligations and
(e) such Funded Debt is incurred by either (i) the Borrower Party, or Restricted
Subsidiary thereof, that is the obligor on the Funded Debt being extended,
refinanced, renewed, replaced, defeased or refunded or (ii) a Borrower Party.
“Permitted Secured Indebtedness” shall mean Funded Debt permitted by Section
8.1, the proceeds of which may be used to support an acquisition or merger
permitted by Section 8.7(c) or Section 8.7(d), which Funded Debt may be secured
equally and ratably on a first-lien basis with the Obligations by Liens on the
Collateral.
“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.
“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party (or, with respect to any Title IV Plan, any ERISA
Affiliate) maintains, contributes to or has an obligation to contribute to or
has maintained, contributed to or had an obligation to contribute to at any time
within the past six (6) years on behalf of participants who were employed by any
Borrower Party (or, with respect to any Title IV Plan, any ERISA Affiliate).

 

30



--------------------------------------------------------------------------------



 



“Pro Forma Basis” shall mean for purposes of determining compliance with either
Financial Covenant (and the defined terms relating thereto) or any other
covenant in this Agreement, for any period during which any acquisition or sale
of a Person or all or substantially all of the business or assets of a Person or
the designation of a Converted Restricted Subsidiary in accordance with
Section 6.20 (each, a “Specified Transaction”), and any related incurrence,
repayment or refinancing of Funded Debt, Capital Expenditures or other related
transactions (“Related Transactions”) has occurred, the calculation of such
Financial Covenant or other covenant shall give effect to (a) the pro forma
increase or decrease in Acquired EBITDA or EBITDA, as the case may be, resulting
from such Specified Transaction and its Related Transactions that is factually
supportable and is expected to have a continuing impact, in each case determined
on a basis consistent with Article 11 of Regulation S-X of the Securities Act,
as interpreted by the Securities and Exchange Commission, and (b) additional
good faith pro forma adjustments arising out of cost savings initiatives or
synergies attributable to such Specified Transaction and its Related
Transactions and additional costs associated with the combination of the
operations of such acquired Person or Converted Restricted Subsidiary with the
operations of the Borrower and its Subsidiaries, in each case being given pro
forma effect that (i) have been realized or (ii) are supportable and
quantifiable and expected to be implemented within one (1) year following such
Specified Transaction, taking into account, for purposes of determining such
compliance, the historical financial statements of such acquired Person or
Converted Restricted Subsidiary and the consolidated financial statements of the
Borrower and its Subsidiaries, assuming such Specified Transaction and all other
Specified Transactions that have been consummated during such period and all of
their respective Related Transactions had been consummated, made, incurred or
repaid at the beginning of such period (and assuming that any Funded Debt to be
incurred bears interest during any portion of the applicable measurement period
prior to the relevant Specified Transaction at the interest rate which is or
would be in effect with respect to such Funded Debt as at the relevant date of
determination); provided that, so long as such actions or synergies are
initiated or such costs incurred during the one (1) year period immediately
following such Specified Transaction, for purposes of projecting such pro forma
increase or decrease to Acquired EBITDA or EBITDA, as the case may be, it may be
assumed that such cost savings or synergies will be realizable, or such
additional costs will be incurred, during the entirety of the period in respect
of which such Financial Covenant or other covenant is calculated; provided
further that any increase in Acquired EBITDA or EBITDA, as the case may be, as a
result of the operation of this clause (b) (other than as a result of an actual
increase in revenues or an actual reduction in costs) shall not exceed 15% of
EBITDA for such period (giving pro forma effect, including as a result of the
operation of this clause (b) to all Specified Transactions and Related
Transactions occurring during such period).
“Pro Forma Financial Statements” shall mean pro forma consolidated balance
sheets of Zayo as of September 30, 2011 and as of the end of any interim
quarterly period ended at least 45 days prior to the Agreement Date (excluding
the fourth fiscal quarter of Zayo’s fiscal year), and pro forma statements of
operations of Zayo for the period ended on such dates and for any interim
quarterly period ended at least 45 days prior to the Agreement Date (excluding
the fourth fiscal quarter of each of Zayo’s and 360 Corporation’s respective
fiscal year), in each case, as adjusted to give effect to the 360 Transactions,
the other transactions related thereto and such other adjustments as are
customary for similar financings or as otherwise reasonably agreed between the
Borrowers and the Joint Lead Arrangers.

 

31



--------------------------------------------------------------------------------



 



“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).
“PUC” shall mean any state regulatory agency or body that exercises jurisdiction
over the intrastate rates or services or the ownership, construction or
operation of any intrastate network facility or telecommunications system or
over Persons who own, construct or operate a network facility or
telecommunications system used to provide intrastate services, in each case, by
reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Person conducting
business in such state.
“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Lender” shall have the meaning specified in Section 11.5(g)
“Register” shall have the meaning specified in Section 11.5(c).
“Refinancing” shall have the meaning specified in the recitals hereto.
“Related Transactions” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”
“Replacement Assets” means (a) non-current assets that will be used or useful in
a Permitted Business, (b) substantially all the assets of a Permitted Business,
or (c) a majority of the voting Equity Interests of any Person engaged in a
Permitted Business that will become on the date of acquisition thereof a
Restricted Subsidiary.
“Replacement Event” shall have the meaning specified in Section 11.16.
“Replacement Lender” shall have the meaning specified in Section 11.16.
“Request for Loan” shall mean a certificate signed by an Authorized Signatory of
the Administrative Borrower requesting a Loan to be made hereunder on the
Agreement Date, which certificate shall be in substantially the form of
Exhibit E.
“Required PUC Consents” shall mean all consents, orders and approvals of the
applicable PUC required in connection with the consummation of the 360
Transactions.
“Restricted Payment” shall mean (a) Dividends, (b) loans to CII or Parent by any
other Borrower Party, (c) any payment of management, consulting or similar fees
payable by any Borrower Party or any Restricted Subsidiary of a Borrower Party
to any Affiliate and (d) any redemption, purchase, retirement, defeasance,
sinking fund or similar payment or any claim of rescission with respect to any
Equity Interest of any Borrower Party.
“Restricted Subsidiary” shall mean any Subsidiary of a Borrower that is not an
Unrestricted Subsidiary.

 

32



--------------------------------------------------------------------------------



 



“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of Parent.
“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.
“Revolving Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 12, 2010 (as the same may be amended, amended and restated, refinanced,
renewed, supplemented or otherwise modified from time to time) among the
Borrowers, the Guarantors, the Revolving Facility Administrative Agent and the
Revolving Lenders.
“Revolving Credit Facility” shall mean the senior revolving credit facility
incurred by the Borrowers pursuant to the Revolving Credit Agreement, the
proceeds of which are used to refinance certain Funded Debt of the Borrower
Group, to fund permitted acquisitions, transaction costs and working capital
needs of the Borrowers and for other general corporate purposes of the Borrowers
and their Subsidiaries.
“Revolving Facility Administrative Agent” shall mean SunTrust Bank, in its
capacity as administrative agent for Revolving Lenders, and any successor
appointed pursuant to the Revolving Credit Agreement.
“Revolving Facility Indebtedness” shall mean all payment and performance
obligations as existing from time to time of the Borrower Parties to the
Revolving Lenders and the Revolving Facility Administrative Agent, or any of
them, under the Revolving Credit Agreement (including any interest, fees and
expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), or as a result of the making of loans thereunder, and the other Loan
Documents (as defined in the Revolving Credit Agreement).
“Revolving Lenders” shall mean shall mean the financial institutions from time
to time party to the Revolving Credit Agreement as lenders.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, as amended or as
otherwise published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or any similar list, maintained by
OFAC and available at http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as
amended or as otherwise published from time to time, or (ii) (A) an agency of
the government of a Sanctioned Country, (B) an organization Controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.”

 

33



--------------------------------------------------------------------------------



 



“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.
“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.
“Secured Obligations” shall mean, collectively, the Obligations, the Senior Note
Indebtedness, the Revolving Facility Indebtedness and any 360 Acquisition Note
Indebtedness.
“Secured Parties” shall mean, collectively, the Lender Group, the Trustee and
the holders of the Senior Note Indebtedness.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.
“Security Agreement” shall mean that certain Security Agreement, dated as of
March 12, 2010, among the Borrower Parties and the Collateral Agent, on behalf
of and for the benefit of, the Secured Parties.
“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Security
Agreement, the Trademark Security Agreements, all documents executed in
connection with the Federal Assignment of Claims Act of 1940 (if any), all UCC-1
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended or modified from time
to time.
“Senior Note Documents” shall mean the Indenture and the Security Documents (as
defined in the Indenture).
“Senior Note Indebtedness” shall mean all outstanding principal and interest,
including any default interests, on the senior secured notes of the Borrowers,
issued pursuant to the Indenture.
“Senior Secured Leverage Ratio” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries, on a consolidated basis for any period, the ratio
of (1) the aggregate amount of all Funded Debt for Borrowed Money of the
Borrowers and their Restricted Subsidiaries as of the last day of such period
constituting senior debt that is not subordinated in right of payment to the
Obligations, and is secured by Liens on the Collateral or any material portion
thereof that are not subordinated to the Liens on such portion of the Collateral
securing the Obligations, to (b) Annualized EBITDA of the Borrowers and their
Restricted Subsidiaries for such period.
“Solicitation of Discount Range Sale Offers” means the solicitation by a
Borrower Party of offers for a sale of Loans at a specified range of discounts
to par and the corresponding tender by a Lender, and purchase by such Borrower
Party, of Loans pursuant to Section 11.5(g)(iii).

 

34



--------------------------------------------------------------------------------



 



“Solicitation of Discounted Sale Offers” means the solicitation by a Borrower
Party of offers for a sale of Loans at a discount to par and the subsequent
tender by a Lender, and purchase by such Borrower Party, of Loans pursuant to
Section 11.5(g)(iv).
“Solicited Discount Proration” shall have the meaning specified in Section
11.5(g).
“Solicited Discounted Sale Offer” means the irrevocable written offer by each
Lender, substantially in the form of Exhibit L, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Solicitation Notice.
“Solicited Discounted Sale Response Date” shall have the meaning specified in
Section 11.5(g).
“Solicited Discounted Solicitation Amount” shall have the meaning specified in
Section 11.5(g).
“Solicited Discounted Solicitation Notice” means a written notice of the
Borrower of Solicited Discounted Sale Offers made pursuant to
Section 11.5(g)(iv) substantially in the form of Exhibit M.
“Specified Discount” shall have the meaning specified in Section 11.5(g).
“Specified Discount Proration” shall have the meaning specified in Section
11.5(g).
“Specified Discount Purchase Amount” shall have the meaning specified in Section
11.5(g).
“Specified Discount Purchase Notice” means a written notice of the Offer of
Specified Discount Purchase made pursuant to Section 11.5(g)(ii) substantially
in the form of Exhibit N.
“Specified Discount Purchase Response” means the irrevocable written response by
each Lender, substantially in the form of Exhibit O, to a Specified Discount
Purchase Notice.
“Specified Discount Purchase Response Date” shall have the meaning specified in
Section 11.5(g).
“Specified Equity Contribution” shall mean any cash contribution to the equity
of Zayo and/or any purchase or investment in Equity Interests of Zayo pursuant
to Section 9.3 in each case other than Disqualified Equity Interests, as
evidenced by a certificate of an Authorized Signatory of the Administrative
Borrower delivered to the Administrative Agent.
“Specified Transaction” shall have the meaning specified in the definition of
“Pro Forma Basis.”
“State PUC License” shall mean any license, certificate or other authorization
issued by any PUC to permit the Borrower Parties or their Subsidiaries to offer
intrastate telecommunications services in the state.

 

35



--------------------------------------------------------------------------------



 



“State Telecommunications Laws” shall mean the statutes of the states of the
United States and the District of Columbia governing the provisions of
telecommunications services and the rules, regulations and published policies,
procedures, orders and decisions of the applicable PUC.
“Submitted Amount” shall have the meaning specified in Section 11.5(g).
“Submitted Discount” shall have the meaning specified in Section 11.5(g).
“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person.
“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement subject, in each case, to
Section 10.15(b).
“Taxes” shall have the meaning specified in Section 2.8(b)(i).
“Telecommunication Assets” shall mean (a) all interest of any Person in any kind
of property or asset, whether real, personal or mixed, tangible or intangible
(other than cash or Cash Equivalents), including Equity Interests, used in the
Telecommunications Business or (b) the Equity Interests of any Person engaged
primarily in the Telecommunications Business.
“Telecommunications Business” shall mean the business of (a) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (b) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (c) evaluating, participating or pursing any other activity or opportunity
that is primarily related to clause (a) or (b) above.
“Test Period” shall have the meaning specified in Section 9.3(a).
“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.
“Total Assets” shall mean, with respect to any Person the total assets of such
Person on a consolidated basis, as shown on the most recent balance sheet of
Parent delivered pursuant to Section 7.1 or 7.2 or, for the period prior to the
time any such statements are so delivered pursuant to Section 7.1 or 7.2, the
Pro Forma Financial Statements.

 

36



--------------------------------------------------------------------------------



 



“Total Facility Exposure” shall mean the sum of (a) Total Outstandings and (b)
aggregate unused Commitments.
“Total Outstandings” shall mean, on any date, the aggregate outstanding
principal amount of all Loans after giving effect to any prepayments or
repayments of Loans on such date.
“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Collateral Agent, on behalf of the Secured
Parties, from time to time.
“Transfer” shall have the meaning specified in the definition of “Asset Sale.”
“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.
“Unaudited Financial Statements” shall mean the unaudited consolidated balance
sheets of each of Zayo and 360 Corporation as of, in the case of Zayo, each of
its fiscal quarters ended after June 30, 2011 and at least 45 days prior to the
Agreement Date (other than the fourth fiscal quarter of its fiscal year) and, in
the case of 360 Corporation, each of its fiscal quarters ended after
December 31, 2010 and at least 45 days prior to the Agreement Date (other than
the fourth fiscal quarter of its fiscal year) and, in each case, the related
statements of income, changes in equity and cash flows of Zayo and 360 Networks
for such fiscal quarters.
“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower Party or any ERISA Affiliate as a result of such transaction.

 

37



--------------------------------------------------------------------------------



 



“Unrestricted Subsidiary” shall mean (i) any Subsidiary of any Borrower
designated by the board of directors of such Borrower as an Unrestricted
Subsidiary pursuant to Section 6.20 subsequent to the date hereof and (ii) any
Subsidiary of an Unrestricted Subsidiary of any Borrower; provided that the
aggregate Annualized EBITDA of all Unrestricted Subsidiaries of the Borrowers
shall not exceed 5.0% of the aggregate Annualized EBITDA of the Borrowers and
all of their Subsidiaries; provided, further, that should such aggregate
Annualized EBITDA of Unrestricted Subsidiaries of the Borrowers exceed 5.0% of
the aggregate Annualized EBITDA of the Borrowers and all of their Subsidiaries,
so long as the implementation of such redesignation shall not cause the
violation of any Applicable Law or agreement not entered into in contemplation
thereof, one or more of such Unrestricted Subsidiaries shall be redesignated as
a Restricted Subsidiary such that after giving effect to such redesignation, the
Annualized EBITDA of all Unrestricted Subsidiaries of the Borrowers at such time
shall not exceed 5.0% of the aggregate Annualized EBITDA of the Borrowers and
all of their Subsidiaries; provided, further, however, that the Borrowers shall
not designate or acquire any new Unrestricted Subsidiary if such designation
would not comply with the provisions set forth in this definition.
“US” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
“Voidable Transfer” shall have the meaning specified in Section 11.18.
“VOIP Assets” shall mean the assets and liabilities associated with the VOIP
business of 360networks.
“VOIP Divestiture” shall mean the disposition or distribution of the VOIP Assets
by the Borrowers to Holdings or any of its Subsidiaries pursuant to
Section 8.4(e) or clause (xii) in the proviso to the definition of “Asset Sale.”
“Voting Agreement” shall mean the voting agreement, dated as of the Agreement
Date, among the Borrower Parties, the Administrative Agent and the Revolving
Facility Administrative Agent, substantially in the form of Exhibit H.
“Weighted Average Life to Maturity” shall mean, when applied to any Funded Debt
at any date, the number of years obtained by dividing (a) the sum of the product
obtained by multiplying (i) the amount of each then-remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Funded Debt.
“Zayo” has the meaning specified in the preamble.
“Zayo Capital” has the meaning specified in the preamble.

 

38



--------------------------------------------------------------------------------



 



Accounting Principles. The classification, character and amount of all assets,
liabilities, capital accounts and reserves and of all items of income and
expense to be determined, and any consolidation or other accounting computation
to be made, and the interpretation of any definition containing any financial
term, pursuant to this Agreement shall be determined and made in accordance with
GAAP consistently applied, unless such principles are inconsistent with the
express requirements of this Agreement; provided that if because of a change in
GAAP after the date of this Agreement any Borrower or any of its Subsidiaries
would be required to alter a previously utilized accounting principle, method or
policy in order to remain in compliance with GAAP, such determination shall
continue to be made in accordance with such Borrower’s or such Subsidiary’s
previous accounting principles, methods and policies. All accounting terms used
herein without definition shall be used as defined under GAAP. All financial
calculations hereunder shall, unless otherwise stated, be determined for the
Borrowers on a consolidated basis with their Subsidiaries. When reference is
made to “the Borrowers and their Restricted Subsidiaries on a consolidated
basis” or similar language, such consolidation shall not include any
Subsidiaries of the Borrower other than Restricted Subsidiaries.
Other Interpretive Matters. Each definition of an agreement in this Article 1
shall include such instrument or agreement as amended, restated, supplemented or
otherwise modified from time to time with, if required, the prior written
consent of the Majority Lenders, except as provided in Section 11.12 and
otherwise to the extent permitted under this Agreement and the other Loan
Documents. Except where the context otherwise requires, definitions imparting
the singular shall include the plural and vice versa. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, unless otherwise specifically provided herein. References in
this Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of or to this Agreement unless
otherwise specifically provided. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, whether or
not so expressly stated in each such instance, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or”. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. “Writing”, “written” and comparable terms refer to
printing, typing, computer disk, e-mail and other means of reproducing words in
a visible form. Except where otherwise specifically restricted, reference to a
party to a Loan Document includes that party and its successors and assigns. All
terms used herein which are defined in Article 9 of the UCC and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein.
THE LOANS
Extension of Credit. Subject to the terms and conditions of, and in reliance
upon the representations and warranties made in, this Agreement and the other
Loan Documents, each Lender severally (and not jointly) agrees to make a single
Loan in a principal amount equal to such Lender’s Commitment on the Agreement
Date. Amounts borrowed under this Section 2.1 and repaid or prepaid may not be
reborrowed.

 

39



--------------------------------------------------------------------------------



 



Manner of Borrowing and Disbursement of Loans.
Choice of Interest Rate, etc. The Loan shall, at the option of the Borrowers, be
made either as a Base Rate Loan or as a Eurodollar Loan; provided, however, that
(i) if the Administrative Borrower fails to give the Administrative Agent
written notice specifying whether a Eurodollar Loan is to be repaid, continued
or converted on a Payment Date, such Loan shall be converted to a Base Rate Loan
on the Payment Date in accordance with Section 2.3(a)(iii) and (ii) the
Administrative Borrower may not select a Eurodollar Loan (A) on the Agreement
Date or (B) if, at the time of such Loan or at the time of the continuation of,
or conversion to, a Eurodollar Loan pursuant to Section 2.2(c), a Default
exists, and the Administrative Agent has notified the Administrative Borrower
that no Eurodollar Loans may be selected by the Administrative Borrower during
the continuance of such Default. Any notice given to the Administrative Agent in
connection with a requested Loan hereunder shall be given to the Administrative
Agent prior to 11:00 a.m. (New York, New York time) in order for such Business
Day to count toward the minimum number of Business Days required.
Base Rate Loans.
Loans. The Administrative Borrower shall give the Administrative Agent, in the
case of Base Rate Loans, irrevocable notice by telephone not later than
11:00 a.m. (New York, New York time) one (1) Business Day prior to the date of
such Base Rate Loan and shall immediately confirm any such telephone notice with
a written Request for Loan; provided, however, that the failure by the
Administrative Borrower to confirm any notice by telephone with a written
Request for Loan shall not invalidate any notice so given. Each Base Rate Loan
shall be in a principal amount of no less than $1,000,000 an in an integral
multiple of $100,000 in excess thereof.
Repayments and Conversions. The Borrowers may (A) subject to Section 2.5, at any
time without prior notice repay a Base Rate Loan, or (B) upon at least three
(3) Business Days’ irrevocable prior written notice by the Administrative
Borrower to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Loans; provided, however, that the Borrowers may not
elect to convert any Base Rate Loans to Eurodollar Loans during the first thirty
(30) days following the Agreement Date (or such earlier date as shall be
specified by the Administrative Agent in its sole discretion by written notice
to the Borrowers and the Lenders). Upon the date indicated by the Administrative
Borrower, such Base Rate Loan shall be so repaid or converted.

 

40



--------------------------------------------------------------------------------



 



Eurodollar Loans.
Loans. The Administrative Borrower shall give the Administrative Agent, in the
case of Eurodollar Loans, irrevocable notice by telephone not later than
11:00 a.m. (New York, New York time) three (3) days prior to the date of such
Eurodollar Loan and shall immediately confirm any such telephone notice with a
written Request for Loan; provided, however, that the failure by the
Administrative Borrower to confirm any notice by telephone with a written
Request for Loan shall not invalidate any notice so given. Each Eurodollar Loan
shall be in a principal amount of no less than $5,000,000 and in an integral
multiple of $1,000,000 in excess thereof, and at no time shall the aggregate
number of all Eurodollar Loans then outstanding exceed ten (10).
Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Loan, the Administrative Borrower
shall give the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Loan outstanding on such Payment Date is to be continued in whole or in part as
one or more new Eurodollar Loans and also specifying the new Eurodollar Loan
Period applicable to each such new Eurodollar Loan (and subject to the
provisions of this Agreement, upon such Payment Date, such Eurodollar Loan shall
be so continued). Upon such Payment Date, any Eurodollar Loan (or portion
thereof) not so continued shall be converted to a Base Rate Loan or, subject to
Section 2.5, be repaid.
Notification of Lenders. Upon receipt of (i) a Request for Loan or a telephone,
telecopy or deemed request for Loan or (ii) notice from the Administrative
Borrower with respect to the prepayment of any outstanding Eurodollar Loan prior
to the Payment Date for such Loan, the Administrative Agent shall promptly
notify each Lender by telephone or telecopy of the contents thereof and the
amount of each Lender’s portion of any such Loan. Each Lender shall, not later
than 1:00 p.m. (New York, New York time) on the date specified for such Loan
(under clause (i) of this Section 2.2 (d)) in such notice, make available to the
Administrative Agent at the Administrative Agent’s Office, or at such account as
the Administrative Agent shall designate, the amount of such Lender’s portion of
the Loan in immediately available funds.
Disbursement. Prior to 3:00 p.m. (New York, New York time) on the date of a Loan
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 4, disburse the amounts made available to the
Administrative Agent by the Lenders in like funds by transferring the amounts so
made available by wire transfer to the Disbursement Account. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon (New York, New York time) on the date of any Loan that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Loan, the Administrative Agent may assume that such Lender has made or will make
such portion available to the Administrative Agent on the date of such Loan and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrowers on such date a corresponding amount.
If and to the extent such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrowers until the date such amount is repaid to the Administrative Agent,
(x) for the first two (2) Business Days, at the Federal Funds Rate for such
Business Days, and (y) thereafter, at the Base Rate. If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s portion of the applicable Loan for purposes of
this Agreement and if both such Lender and the Borrowers shall pay and repay
such corresponding amount, the Administrative Agent shall promptly relend to the
Borrowers such corresponding amount. If such Lender does not repay such
corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the

 

41



--------------------------------------------------------------------------------



 



Administrative Borrower and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent. The failure of any Lender to
fund its portion of any Loan shall not relieve any other Lender of its
obligation, if any, hereunder to fund its respective portion of the Loan on the
date of such borrowing, but no Lender shall be responsible for any such failure
of any other Lender. In the event that a Lender for any reason fails or refuses
to fund its portion of an Loan in violation of this Agreement, then, until such
time as such Lender has funded its portion of such Loan, or all other Lenders
have received payment in full (whether by repayment or prepayment) of the
principal and interest due in respect of such Loan, such non-funding Lender
shall not (i) have the right to vote regarding any issue on which voting is
required or advisable under this Agreement or any other Loan Document and, with
respect to any such Lender, the amount of the Commitment or Loans, as
applicable, held by such Lender shall not be counted as outstanding for purposes
of determining “Majority Lenders” hereunder, and (ii) be entitled to receive any
payments of principal, interest or fees from the Borrowers or the Administrative
Agent (or the other Lenders) in respect of its Loans.
Interest.
On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c), shall be
payable as follows:
On Base Rate Loans. Interest on each Base Rate Loan, shall be computed (x) when
the Base Rate is calculated based on clause (i) of the definition thereof, for
the actual number of days elapsed on the basis of a hypothetical year of three
hundred sixty five(365)/three hundred sixty six (366) days and (y) in all other
cases, for the actual number of days elapsed on the basis of a hypothetical year
of three hundred sixty (360) days and, in either case, shall be payable
quarterly in arrears on the last Business Day of each calendar quarter for the
prior calendar quarter. Interest on Base Rate Loans then outstanding shall also
be due and payable on the applicable Maturity Date for such Tranche of Loans (or
the date of any earlier prepayment in full of the Obligations). Interest shall
accrue and be payable on each Base Rate Loan at the simple per annum interest
rate equal to the sum of (A) the Base Rate and (B) the Applicable Margin.
On Eurodollar Loans. Interest on each Eurodollar Loan shall be computed for the
actual number of days elapsed on the basis of a hypothetical year of three
hundred sixty (360) days and shall be payable in arrears on (x) the Payment Date
for such Loan, and (y) if the Eurodollar Loan Period for such Loan is greater
than three (3) months, on the last Business Day of such three (3) month period
and on the last day of the applicable Eurodollar Loan Period for such Loan.
Interest on Eurodollar Loans then outstanding shall also be due and payable on
the Maturity Date applicable to such Tranche of Loans (or the date of any
earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Eurodollar Loan at a rate per annum equal to the sum of (A) the
Eurodollar Basis applicable to such Eurodollar Loan and (B) the Applicable
Margin.

 

42



--------------------------------------------------------------------------------



 



If No Notice of Selection of Interest Rate. If the Administrative Borrower fails
to give the Administrative Agent timely notice of its selection of a Eurodollar
Basis, or if for any reason a determination of a Eurodollar Basis for any Loan
is not timely concluded, the Base Rate shall apply to such Loan. If the
Administrative Borrower fails to elect to continue any Eurodollar Loan then
outstanding prior to the last Payment Date applicable thereto in accordance with
the provisions of Section 2.2, as applicable, the Base Rate shall apply to such
Loan commencing on and after such Payment Date.
Upon Default. Interest on the outstanding Obligations shall accrue at the
Default Rate (i) immediately upon an Event of Default under Section 9.1(b), (g)
or (h) or (ii) at the election of the Majority Lenders, upon any Event of
Default other than an Event of Default under Section 9.1(b), (g) or (h).
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations) and shall accrue until the earliest to occur of (i) waiver of the
applicable Event of Default in accordance with Section 11.12, (ii) agreement by
the Majority Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
accelerate the maturity of the Loans or exercise any other rights or remedies
under the Loan Documents in order to charge interest hereunder at the Default
Rate.
Computation of Interest.
In computing interest on any Loan, the date of making the Loan shall be included
and the date of payment shall be excluded; provided, however, that if an Loan is
repaid on the date that it is made, one (1) day of interest shall be due with
respect to such Loan.
With respect to the computation of interest hereunder, the application of funds
in any Blocked Account by the Administrative Agent to the Obligations shall be
deemed made on the date of receipt of such funds so long as such funds are
received prior to 2:00 p.m. (New York, New York time), if received after 2:00
p.m. (New York, New York time), such funds shall be deemed received on the next
Business Day.
Fees. Each Borrower agrees, jointly and severally, to pay the fees due to the
Administrative Agent as are set forth in the Fee Letter.
Prepayment/Termination of Commitment.
Voluntary Prepayment. The principal amount of any Base Rate Loan may be prepaid
in full or in part at any time, upon delivery of a Notice of Prepayment to the
Administrative Agent not later than 11:00 a.m. (New York, New York time) one
(1) Business Days prior to such prepayment. The principal amount of any
Eurodollar Loan may be prepaid prior to the applicable Payment Date, upon
delivery of a Notice of Prepayment to the Administrative Agent not later than
11:00 a.m. (New York, New York time) three (3) Business Days prior to such
prepayment. Each Notice of Prepayment of any Eurodollar Loan shall be
irrevocable. Upon receipt of any Notice of Prepayment or notice of repayment,
the Administrative Agent shall promptly notify each Lender of the contents
thereof by telephone or telecopy and of such Lender’s portion of the repayment
or prepayment. Prepayments of principal under this Section 2.5(a) shall be in
minimum amounts of, with respect to Base Rate Loans, $1,000,000 and integral
multiples of $100,000 in excess thereof, and, with respect to Eurodollar Loans,
$5,000,000, and integral multiples of $1,000,000 in excess thereof, or, if less,
the entire outstanding amount of such Loan. Any (i) prepayment of Loans under
this Section

 

43



--------------------------------------------------------------------------------



 



2.5(a) with the proceeds of Funded Debt having a lower interest rate or All-In
Yield than the interest rate or All-In Yield applicable to the Loans and
(ii) refinancing of Loans (whether through an amendment of this Agreement or
otherwise) at a lower interest rate or All-In Yield than the interest rate or
All-In Yield applicable to the Loans, in each case, prior to the first
anniversary of the Agreement Date (other than in connection with a Change of
Control) shall be accompanied by a premium of 1.0% of the aggregate principal
amount of Loans so prepaid or refinanced. Any prepayment of Loans shall not
affect the Borrowers’ obligation to continue to make payments under any swap
agreement (as defined in 11 U.S.C. §101), including, without limitation, any
such swap agreement that is a Lender Hedge Agreement, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of the
applicable swap agreement. All prepayments of Loans pursuant to this
Section 2.5(a) shall be applied to the remaining amortization payments under the
Term Loan Facility as directed by the Borrower.
Mandatory Prepayment.
Within five (5) Business Days after financial statements have been delivered
pursuant to Section 7.2 and the related Compliance Certificate has been
delivered pursuant to Section 7.3(a) (the date of such prepayment, the “ECF
Payment Date”), the Borrowers shall cause to be prepaid an aggregate principal
amount of Loans equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of their Excess Cash Flow, if any, for
the fiscal year covered by such financial statements (commencing with the first
full fiscal year ending after the Closing Date) minus (B) at the Borrower’s
option, the sum of all prepayments of Loans made under Section 2.5(a) during
such fiscal year and after the end of such fiscal year and prior to the ECF
Payment Date to the extent (1) such amounts were not deducted from a previous
mandatory prepayment under this Section 2.5(b)(i) in respect of a prior period
and (2) such prepayments are not funded with the proceeds of long term Funded
Debt; provided that (x) the ECF Percentage shall be 25% if the Leverage Ratio at
the end of the fiscal year covered by such financial statements is not greater
than 3.00:1.0 and less than or equal to 2.00:1.0 and (y) the ECF Percentage
shall be 0% if the Leverage Ratio at the end of the fiscal year covered by such
financial statements is not greater than 2.00:1.0.
(A) Subject to Section 2.5(b)(ii)(B), upon receipt by the Borrowers or any of
their Restricted Subsidiaries of any Net Cash Proceeds from Asset Sales in an
aggregate amount, at any one time and in respect of an individual Asset Sale or
several Asset Sales, equal to or greater than $25,000,000, the Borrowers shall
make a prepayment, in accordance with Section 2.05(b)(ii)(C), of an aggregate
principal amount of Loans equal to the product of the aggregate amount of any
such Net Cash Proceeds from Asset Sales realized or received multiplied by the
Asset Fraction; provided that no such prepayment shall be required pursuant to
this Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds from Asset Sales that the Administrative Borrower shall have, on or
prior to such date, given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice may
only be provided if no Event of Default has occurred and is then continuing);

 

44



--------------------------------------------------------------------------------



 



(B) Any Net Cash Proceeds from Asset Sales received by a Borrower from any Asset
Sale may, at the Borrowers’ option, be reinvested within 360 days in Replacement
Assets; provided, that (x) such newly acquired assets shall be subject to the
Security Documents and Sections 5.1(w) and 6.18 and (y) the purchase of the
Replacement Assets is consummated no later than (1) the 360th day after such
Asset Sale or (2) so long as a binding agreement with respect to the purchase of
Replacement Assets is entered into within 360 days after the Asset Sale, 90 days
after the date of such binding agreement; provided, however, that any Net Cash
Proceeds from Asset Sales not applied (or, in the case of the foregoing clause
(B)(y)(2), committed to be applied) during the 360 day period provided for in
this subsection (B) shall, immediately upon expiration of such 360 day period,
constitute Net Cash Proceeds from Asset Sales which are required to be used to
prepay Loans in accordance with the foregoing subsection (A) and are not
permitted to be retained pursuant to this subsection (B);
(C) On each occasion that the Borrowers must make a prepayment of the Loans
pursuant to this Section 2.5(b)(ii), the Borrowers shall, within three
(3) Business Days after the date of realization or receipt of such Net Cash
Proceeds from Asset Sales (or, in the case of prepayments required pursuant to
the proviso to Section 2.5(b)(ii)(B), within three (3) Business Days of the
deadline specified in such proviso or of the date the Borrowers reasonably
determine that such Net Cash Proceeds from Asset Sales are no longer intended to
be or cannot be so reinvested, as the case may be), make a prepayment of the
principal amount of Loans in an amount equal to the product of any such Net Cash
Proceeds from Asset Sales realized or received multiplied by the Asset Fraction.
If a Borrower or any Restricted Subsidiary incurs or issues any Funded Debt not
expressly permitted to be incurred or issued pursuant to Section 8.1, the
Borrowers shall cause to be prepaid an aggregate principal amount of Loans equal
to 100% of all Net Cash Proceeds from Indebtedness received therefrom on or
prior to the date which is three (3) Business Days after the receipt of such Net
Cash Proceeds from Indebtedness.
Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied
first, with respect to the Term Loans ratably based on the then aggregate
outstanding principal amounts thereof and to the installments thereof pro rata
in direct order of maturity for the twenty four (24) months immediately
following the applicable prepayment event and second, to the remaining
installments thereof pro rata.
Interest and Funding Losses. All prepayments of Loans under this Section 2.5
shall be accompanied by all accrued interest thereon together with, in the case
of any such prepayment of a Eurodollar Loan on a date other than the last day of
an Interest Period therefor, any Funding Loss or reasonable out-of-pocket
expenses incurred by the Lenders or the Administrative Agent in connection with
such prepayment, as set forth in Section 2.9. Each prepayment of Loans under
this Section 2.5 shall be paid to the Lenders in accordance with their
respective Aggregate Commitment Ratios
Commitment Termination. The Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of Loans by such Lender pursuant to
Section 2.1.

 

45



--------------------------------------------------------------------------------



 



Repayment.
The Loans. The Borrowers shall repay to the Administrative Agent for the ratable
account of the Lenders (i) on the last Business Day of each March, June,
September and December commencing the last Business Day of March 2012, an annual
aggregate principal amount equal to 1.00% of the aggregate principal amount of
all Loans outstanding on the Agreement Date (which payments shall be reduced as
a result of the application of prepayments in accordance with Section 2.05(a)
and Section 2.05(b)(iv), in each case, solely to the extent of any such amounts
applied to the prepayment of the Term Loans) and (ii) on the Maturity Date, the
aggregate principal amount of all Loans of the applicable Tranche outstanding on
such date.
The Other Obligations. In addition to the foregoing, the Borrowers hereby
promise, jointly and severally, to pay all Obligations (other than Obligations
in respect of Bank Products), including, without limitation, the principal
amount of the Loans and interest and fees on the foregoing, as the same become
due and payable hereunder and, in any event, on the applicable Maturity Date.
Notes; Loan Accounts.
The Loans shall be repayable in accordance with the terms and provisions set
forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by Notes payable to the order of each Lender requesting such
a Note, issued by the Borrowers to the applicable Lender and duly executed and
delivered by an Authorized Signatory of each Borrower.
The Administrative Agent shall open and maintain on its books in the name of the
Borrowers a loan account with respect to the Loans and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Loan made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the
Borrowers pursuant to this Agreement and shall credit the Loan Account for each
payment which the Borrowers shall make in respect to the Obligations. The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.
Manner of Payment.
When Payments Due.
Each payment (including any prepayment) by the Borrowers on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (New York, New York time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders or the Administrative Agent, as the case may be, in Dollars in
immediately available funds. Any payment received by the Administrative Agent
after 1:00 p.m. (New York, New York time) shall be deemed received on the next
Business Day. In the case of a payment for the account of a Lender, the
Administrative Agent will promptly thereafter distribute the amount so received
in like funds to such Lender. If the Administrative Agent shall not have
received any payment from the Borrowers as and when due, the Administrative
Agent will promptly notify the Lenders accordingly.

 

46



--------------------------------------------------------------------------------



 



Except as provided in the definition of Eurodollar Loan Period, if any payment
under this Agreement or any other Loan Document shall be specified to be made on
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day, and such extension of time shall in such case be
included in computing interest and fees, if any, in connection with such
payment.
No Deduction.
Any and all payments of principal and interest, or of any fees or indemnity or
expense reimbursements by the Borrowers hereunder or under any other Loan
Documents (the “Borrower Payments”) shall be made without setoff or counterclaim
and free and clear of and without deduction for any and all current or future
taxes, levies, imposts, deductions, charges or withholdings with respect to the
Borrower Payments and all interest, penalties or similar liabilities with
respect thereto, excluding taxes imposed on the net income of any member of the
Lender Group by the jurisdiction under the laws of which such member of the
Lender Group is organized or conducts business or any political subdivision
thereof (all such nonexcluded taxes, levies, imposts, deductions, charges or
withholdings and liabilities collectively or individually “Taxes”). If any
Borrower shall be required to deduct any Taxes from or in respect of any sum
payable to any member of the Lender Group hereunder or under any other Loan
Document, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8(b)(i))
such member of the Lender Group shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law. If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Each Lender agrees that if
any form or certification it previously delivered pursuant to the immediately
preceding sentence expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

47



--------------------------------------------------------------------------------



 



In addition, the Borrowers shall pay to the relevant Governmental Authority in
accordance with Applicable Law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Loan Document (such
taxes being “Other Taxes”).
The Borrowers shall indemnify the members of the Lender Group for the full
amount of Taxes and Other Taxes with respect to Borrower Payments paid by such
Person, and any liability (including penalties, interest and expenses (including
reasonable attorney’s fees and expenses)) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate setting forth and
containing an explanation in reasonable detail of the manner in which such
amount shall have been determined and the amount of such payment or liability
prepared by a member of the Lender Group or the Administrative Agent on its
behalf, absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within thirty (30) days after the
date the Administrative Agent or such member, as the case may be, makes written
demand therefor. If any Taxes or Other Taxes for which the Administrative Agent
or any member of the Lender Group has received indemnification from the
Borrowers hereunder shall be finally determined to have been incorrectly or
illegally asserted and are refunded to the Administrative Agent or such member,
the Administrative Agent or such member, as the case may be, shall promptly
forward to the Borrowers any such refunded amount (after deduction of any Tax or
Other Tax paid or payable by any member of the Lender Group as a result of such
refund), not exceeding the increased amount paid by the Borrowers pursuant to
this Section 2.8(b).
As soon as practicable after the date of any payment of Taxes or Other Taxes by
the Borrowers to the relevant Governmental Authority, the Administrative
Borrower will deliver to the Administrative Agent, at its address, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.
On or prior to the Agreement Date (or, in the case of any Lender that becomes a
party to this Agreement pursuant to an Assignment and Acceptance, on or prior to
the effective date of such Assignment and Acceptance), each Lender which is
organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Administrative Borrower with either (A) two
(2) properly executed originals of Form W-8ECI or Form W-8BEN (or any successor
forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Administrative Borrower and the Administrative Agent, as the
case may be, certifying (1) as to such Foreign Lender’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to such Foreign Lender hereunder and under any other Loan
Documents or Bank Products Documents or (2) that all payments to be made to such
Foreign Lender hereunder and under any other Loan Documents and Bank Products
Documents are subject to such taxes at a rate reduced to zero by an applicable
tax treaty, or (B)(1) a certificate executed by such Lender certifying that such
Lender is not a “bank” and that such Lender qualifies for the portfolio interest
exemption under Section 881(c) of the Code, and (2) two (2) properly executed
originals of Internal Revenue Service Form W-8BEN (or any successor form), in
each case, certifying such Lender’s entitlement to an exemption from United
States withholding tax with respect to payments of interest to be made hereunder
or under any other Loan Documents or Bank Products Documents. Each such Foreign
Lender agrees to provide the Administrative Agent and the Administrative
Borrower with new forms prescribed by the Internal Revenue Service upon the
expiration or obsolescence of any previously delivered form, or after the
occurrence of any event requiring a change in the most recent forms delivered by
it to the Administrative Agent and the Administrative Borrower.

 

48



--------------------------------------------------------------------------------



 



The Borrowers shall not be required to indemnify any Foreign Lender, or to pay
any additional amounts to such Foreign Lender pursuant to Section 2.8(b)(i) or
2.8(b)(iii) to the extent that (A) the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Foreign Lender became a party to this Agreement (or, in the case of a
transferee, on the effective date of the Assignment and Acceptance pursuant to
which such transferee became a Lender) or, with respect to payments to a new
lending office, the date such Foreign Lender designated such new lending office;
provided, however, that this clause (A) shall not apply to any Foreign Lender
that became a Lender or new lending office that became a new lending office as a
result of an assignment or designation made at the request of the Administrative
Borrower; and provided further, however, that this clause (A) shall not apply to
the extent the indemnity payment or additional amounts, if any, that any member
of the Lender Group through a new lending office would be entitled to receive
(without regard to this clause (A)) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
member of the Lender Group making the designation of such new lending office
would have been entitled to receive in the absence of such assignment, transfer
or designation or (B) the obligation to pay such additional amounts or such
indemnity payments would not have arisen but for a failure by such member of the
Lender Group to comply with the provisions of Section 2.8(b)(v).
Nothing contained in this Section 2.8(b) shall require any member of the Lender
Group to make available to the Borrowers any of its tax returns (or any other
information) that it deems confidential or proprietary.
Reimbursement. Whenever any Lender shall sustain or incur any Funding Losses
(including losses of anticipated profits) or reasonable out-of-pocket expenses
in connection with (a) failure by the Borrowers to borrow or continue any
Eurodollar Loan, or convert any Loan to a Eurodollar Loan, in each case, after
having given notice of their intention to do so in accordance with Section 2.2
(whether by reason of the election of the Borrowers not to proceed or the
non-fulfillment of any of the conditions set forth in this Agreement), or
(b) prepayment of any Eurodollar Loan in whole or in part for any reason or
(c) failure by the Borrowers to prepay any Eurodollar Loan after giving notice
of its intention to prepay such Loan, each Borrower agrees, jointly and
severally, to pay to such Lender, promptly upon such Lender’s demand therefor,
an amount sufficient to compensate such Lender for all such Funding Losses and
reasonable out-of-pocket expenses. Such Lender’s good faith determination of the
amount of such Funding Losses and reasonable out-of-pocket expenses, absent
manifest error, shall be binding and conclusive. Losses subject to reimbursement
hereunder shall include, without limitation, expenses incurred by any Lender or
any participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed, or paid, as the case may
be, and any lost profit of such Lender or any participant of such Lender over
the remainder of the Eurodollar Loan Period for such prepaid Loan. For purposes
of calculating amounts payable to a Lender under this paragraph, each Lender
shall be deemed to have actually funded its relevant Eurodollar Loan through the
purchase of a deposit bearing interest at the Eurodollar Rate in an amount equal
to the amount of that Eurodollar Loan and having a maturity and repricing
characteristics comparable to the relevant Eurodollar Loan Period; provided,
however, that each Lender may fund each of its Eurodollar Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section.

 

49



--------------------------------------------------------------------------------



 



Pro Rata Treatment. Each payment and prepayment of the principal of the Loans
and each payment of interest on the Loans received from the Borrowers shall be
made by the Administrative Agent to the Lenders pro rata on the basis of their
respective unpaid principal amounts thereof outstanding immediately prior to
such payment or prepayment (except in cases when a Lender’s right to receive
payments is restricted pursuant to Section 2.2(e)). If any Lender shall obtain
any payment (whether involuntary, through the exercise of any right of set-off
or otherwise) on account of the Loans in excess of its ratable share thereof (or
in violation of any restriction set forth in Section 2.2(e)), such Lender shall
forthwith purchase from the other Lenders such participation in the Loans made
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
without interest thereon unless the Lender obligated to repay such amount is
required to pay interest. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such
participation. This Section 2.10 shall not apply to any payments made on account
of, or in connection with, an assignment of, or the sale of a participation in,
any rights and obligations hereunder, in each case, in accordance with the
provisions of Section 11.5, as such section may be amended from time to time.
Application of Payments. Notwithstanding anything in this Agreement or any other
Loan Document which may be construed to the contrary, subsequent to the
occurrence and during the continuance of an Event of Default, payments and
prepayments with respect to the Obligations made to the Lender Group, or any of
them, or otherwise received by any member of the Lender Group (from realization
on Collateral or otherwise) shall be distributed in the following order of
priority (subject, as applicable, to Section 2.10 and to the terms and
provisions of the Intercreditor Agreement):
FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent and the Collateral Agent
incurred in connection with the enforcement of the rights of the Lender Group
under the Loan Documents;
SECOND, to payment of any fees owed to the Administrative Agent hereunder or
under any other Loan Document;
THIRD, to the payment of out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of the Lenders incurred in connection with the enforcement of
their respective rights under the Loan Documents;

 

50



--------------------------------------------------------------------------------



 



FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder;
FIFTH, pro rata, to (i) the payment of the principal of the Loans then
outstanding and (ii) the payment of any Obligation arising in respect of the
Bank Products then due and payable;
SIXTH, to any other Obligations not otherwise referred to in this Section 2.11;
and
SEVENTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.
Use of Proceeds. The proceeds of the Loans shall be used by the Borrowers solely
to finance the 360 Acquisition and the Refinancing and pay the fees and expenses
incurred in connection with the 360 Acquisition, the Refinancing and the
incurrence of the Bridge Facility and the Term Loan Facility.
All Obligations to Constitute One Obligation. All Obligations shall constitute
one general obligation of the Borrowers and shall be secured by the Collateral
Agent’s security interest (on behalf of, and for the benefit of, the Lender
Group) and Lien upon all of the Collateral, and by all other security interests
and Liens heretofore, now or at any time hereafter granted by any Borrower Party
to the Collateral Agent, the Administrative Agent or any other member of the
Lender Group, to the extent provided in the Security Documents under which such
Liens arise.
Maximum Rate of Interest. The Borrowers and the Lender Group hereby agree and
stipulate that the only charges imposed upon the Borrowers for the use of money
in connection with this Agreement are and shall be the specific interest and
fees described in this Article 2 and in any other Loan Document. Notwithstanding
the foregoing, the Borrowers and the Lender Group further agree and stipulate
that all closing fees, agency fees, syndication fees, facility fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by any member of the Lender Group to third parties or for damages incurred
by the Lender Group, or any of them, are charges to compensate the Lender Group
for underwriting and administrative services and costs or losses performed or
incurred, and to be performed and incurred, by the Lender Group in connection
with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrowers and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers
are and shall be liable only for the payment of such maximum amount as allowed
by law, and payment received from the Borrowers in excess of such legal maximum
amount, whenever received, shall be applied to reduce the principal balance of
the Loans to the extent of such excess.

 

51



--------------------------------------------------------------------------------



 



Extensions of Loans.
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrowers
to all Lenders of Loans with a like Maturity Date on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Loans with a like
Maturity Date) and on the same terms to each such Lender, the Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
Maturity Date of each such Lender’s Loans and otherwise modify the terms of such
Loans pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Lender’s
Loans) (each, an “Extension”, and each group of Loans in each case as so
extended, as well as the original Loans (in each case not so extended), being a
“Tranche”; any Extended Loans (as defined below) shall constitute a separate
Tranche of Loans from the Tranche of Loans from which they were converted), so
long as the following terms are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders and no Event of Default shall exist
immediately after the effectiveness of any Extended Loans, (ii) except as to
interest rates, fees and final maturity (which shall be determined by the
Borrowers and set forth in the relevant Extension Offer), the Loans of any
Lender that agrees to an extension with respect to such Loans (an “Extending
Lender”) extended pursuant to any Extension (“Extended Loans”) shall have the
same terms as the tranche of Loans subject to such Extension Offer (except for
covenants or other provisions contained therein applicable only to periods after
the then Latest Maturity Date), (iv) the amortization schedule applicable to any
Extended Loans pursuant to Section 2.6 for the periods prior to the original
Maturity Date may not be increased, (v) the Weighted Average Life to Maturity of
any Extended Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Loans extended thereby, (vi) any Extended Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the applicable Extension
Offer, (vii) if the aggregate principal amount of Loans (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Loans
offered to be extended by the Borrowers pursuant to such Extension Offer, then
the Loans of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers.

 

52



--------------------------------------------------------------------------------



 



With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.5 and (ii) each Extension
Offer is required to be in a minimum amount of $10,000,000, provided that the
Borrowers may at their election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrowers’ sole
discretion and may be waived by the Borrowers) of Loans of any or all applicable
Tranches be tendered. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.15 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Loans on such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.5 and 2.10) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.15.
No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to its Loans (or a portion thereof). All Extended Loans
and all obligations in respect thereof shall be Obligations under this Agreement
and shall be secured by the Collateral on a pari passu basis with all other
applicable Secured Obligations. The Lenders hereby irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrowers as may be necessary in
order to establish new Tranches or sub-Tranches in respect of Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such new Tranches or sub-Tranches, in each case on
terms consistent with this Section 2.15.
In connection with any Extension, the Borrowers shall provide the Administrative
Agent at least five (5) Business Days’ (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof.
This Section 2.15 shall supersede any provisions in Section 2.5, Section 2.10 or
Section 11.12 to the contrary.
Bank Products. Any Borrower Party may request and any Lender may, in its sole
and absolute discretion, arrange for such Borrower Party to obtain from such
Lender or any Affiliate of such Lender, Bank Products although no Borrower Party
is required to do so. If any Bank Products are provided by an Affiliate of any
Lender, the Borrower Parties agree to indemnify and hold the Lender Group, or
any of them, harmless from any and all costs and obligations now or hereafter
incurred by the Lender Group, or any of them, which arise from any indemnity
given by such Lender to any of its Affiliates, as applicable, related to such
Bank Products; provided, however, nothing contained herein is intended to limit
the Borrower Parties’ rights, with respect to such Lender or any of its
Affiliates, as applicable, if any, which arise as a result of the execution of
documents by and between the Borrower Parties and such Person which relate to
any Bank Products. The agreement contained in this Section shall survive
termination of this Agreement. The Borrower Parties acknowledge and agree that
the obtaining of Bank Products from any Lender or its Affiliates (a) is in the
sole and absolute discretion of such Lender or such Affiliates, and (b) is
subject to all rules and regulations of such Lender or such Affiliates.

 

53



--------------------------------------------------------------------------------



 



Incremental Loans.
The Borrowers may at any time or from time to time after the Agreement Date,
upon not less than five (5) Business Days written notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy of such
notice to each of the Lenders), request that an increase in the principal amount
of Loans (the “Incremental Loans”) be made available to the Borrowers, provided
that, immediately prior to, and after giving effect to the incurrence of such
Incremental Loans and any transaction consummated in connection therewith, (i)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects, (ii) no Default or
Event of Default shall have occurred and be continuing and (iii) the Senior
Secured Leverage Ratio is no greater, calculated on a pro forma basis, than 3.50
to 1.00. Each incurrence of Incremental Loans shall be in an aggregate principal
amount that is not less than $5,000,000; provided, that the aggregate principal
amount of all Incremental Loans incurred hereunder shall not exceed $150,000,000
less the aggregate amount of then outstanding Funded Debt incurred pursuant to
Section 8.1(q)(ii) that is in excess of $100,000,000. Incremental Loans
(w) shall rank pari passu in right of payment and of security with the Loans
(though such Incremental Loans may be secured by less than all of the
Collateral), (x) shall not mature earlier than the Maturity Date with respect to
the Tranche of Loans being increased, (y) shall be treated substantially the
same as the Tranche of Loans being increased (including, without limitation,
with respect to mandatory and voluntary prepayments) and (z) shall have interest
rates and amortization schedules as determined by the Borrowers and the lenders
thereof; provided further that, as of the date of the incurrence of any
Incremental Loan (1) the Weighted Average Life to Maturity of such Incremental
Loan shall not be shorter than that of the Tranche of Loans being increased and
(2) in the event that the All-In Yield applicable to such Incremental Loans
exceeds the All-In Yield of the Tranche of Loans being increased by more than 50
basis points, the interest rate margins for existing such Tranche of Loans shall
be increased to the extent necessary so that the All-In Yield of such Loans is
equal to the All-In Yield of the applicable Incremental Loans minus 50 basis
points.
Each notice from the Borrowers pursuant to this Section 2.17 shall set forth the
requested amount and proposed terms of the relevant Incremental Loans.
Incremental Loans may be made by any existing Lender (and each existing Lender
will have the right, but not an obligation, on terms permitted in this
Section 2.17 and otherwise on terms reasonably acceptable to the Administrative
Agent, to make a portion of any Incremental Loan equal to the amount of
Incremental Loans so requested by the Borrowers multiplied by such Lender’s
Aggregate Commitment Ratio) or by any other bank or other financial institution
reasonably acceptable to the Borrowers and the Administrative Agent (any such
other bank or other financial institution being called an “Additional Lender”).
Incremental Loans shall become Loans under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrowers, each Lender agreeing to
provide such Loans, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.17. The effectiveness of any Incremental Amendment and the borrowings
of Incremental Loans under this Agreement (as amended by such Incremental
Amendment) shall be subject to the satisfaction of such conditions as the
parties thereto shall agree. The Borrowers will use the proceeds of any
Incremental Loans for any purposes not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Loans unless it so agrees.

 

54



--------------------------------------------------------------------------------



 



This Section 2.17 shall supersede any provisions in Section 2.10 or
Section 11.12 to the contrary.
GUARANTY
Guaranty.
Each Guarantor hereby guarantees to the Administrative Agent, for the benefit of
the Lender Group, the full and prompt payment of the Obligations, including,
without limitation, any interest therein (including, without limitation,
interest as provided in this Agreement, accruing after the filing of a petition
initiating any Insolvency Proceedings, whether or not such interest accrues or
is recoverable against the Borrowers after the filing of such petition for
purposes of the Bankruptcy Code or is an allowed claim in such proceeding), plus
documented, reasonable attorneys’ fees and expenses if the obligations
represented by this Guaranty are collected by law, through an attorney-at-law,
or under advice therefrom.
Regardless of whether any proposed guarantor or any other Person shall become in
any other way responsible to the Lender Group, or any of them, for or in respect
of the Obligations or any part thereof, and regardless of whether or not any
Person now or hereafter responsible to the Lender Group, or any of them, for the
Obligations or any part thereof, whether under this Guaranty or otherwise, shall
cease to be so liable, each Guarantor hereby declares and agrees that this
Guaranty shall be a joint and several obligation, shall be a continuing guaranty
and shall be operative and binding until the Obligations shall have been
indefeasibly paid in full in cash.
Each Guarantor absolutely, unconditionally and irrevocably waives any and all
right to assert any defense (other than the defense of payment in cash in full
or performance, to the extent of its obligations hereunder, or a defense that
such Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.
The Lender Group, or any of them, may from time to time, without exonerating or
releasing any Guarantor in any way under this Guaranty, (i) take such further or
other security or securities for the Obligations or any part thereof as they may
deem proper, or (ii) release, discharge, abandon or otherwise deal with or fail
to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, extend, accelerate or waive in any manner any
of the provisions, terms, or conditions of the Loan Documents, all as they may
consider expedient or appropriate in their sole discretion. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

 

55



--------------------------------------------------------------------------------



 



Each Guarantor acknowledges and agrees that no change in the nature or terms of
the Obligations or any of the Loan Documents, or other agreements, instruments
or contracts evidencing, related to or attendant with the Obligations (including
any novation), shall discharge all or any part of the liabilities and
obligations of such Guarantor pursuant to this Guaranty; it being the purpose
and intent of the Guarantors and the Lender Group that the covenants, agreements
and all liabilities and obligations of each Guarantor hereunder are absolute,
unconditional and irrevocable under any and all circumstances. Without limiting
the generality of the foregoing, each Guarantor agrees that until each and every
one of the covenants and agreements of this Guaranty is fully performed, and
without possibility of recourse, whether by operation of law or otherwise, such
Guarantor’s undertakings hereunder shall not be released, in whole or in part,
by any action or thing which might, but for this paragraph of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver, omission of the Lender Group, or any of them, or their failure to
proceed promptly or otherwise, or by reason of any action taken or omitted by
the Lender Group, or any of them, whether or not such action or failure to act
varies or increases the risk of, or affects the rights or remedies of, such
Guarantor or by reason of any further dealings between the Borrowers, on the one
hand, and any member of the Lender Group, on the other hand, or any other
guarantor or surety, and such Guarantor hereby expressly waives and surrenders
any defense to its liability hereunder, or any right of counterclaim or offset
of any nature or description which it may have or may exist based upon, and
shall be deemed to have consented to, any of the foregoing acts, omissions,
things, agreements or waivers.
The Lender Group, or any of them, may, without demand or notice of any kind upon
or to any Guarantor, at any time or from time to time when any amount shall be
due and payable hereunder by any Guarantor following and during the continuance
of an Event of Default, if the Borrowers shall not have timely paid any of the
Obligations, set-off and appropriate and apply to any portion of the Obligations
hereby guaranteed, and in such order of application as the Administrative Agent
may from time to time elect in accordance with this Agreement, any deposits,
property, balances, credit accounts or moneys of any Guarantor in the possession
of any member of the Lender Group or under their respective control for any
purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against any Borrower by reason
thereof shall be subject and subordinate to the prior payment in full of the
Obligations to the satisfaction of the Lender Group.

 

56



--------------------------------------------------------------------------------



 



The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.
Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrowers to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against any Borrower, or any
other Borrower or any such other guarantor or surety, and the Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.
Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) until the Obligations shall have been paid in full in cash, all rights to
enforce any remedy which the Lender Group, or any of them, may have against any
Borrower and (vi) until the Obligations shall have been paid in full in cash,
all rights of subrogation, indemnification, contribution and reimbursement from
the Borrowers for amounts paid hereunder and any benefit of, or right to
participate in, any collateral or security now or hereinafter held by the Lender
Group, or any of them, in respect of the Obligations. If a claim is ever made
upon any member of the Lender Group for the repayment or recovery of any amount
or amounts received by such Person in payment of any of the Obligations and such
Person repays all or part of such amount by reason of (A) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Person or any of its property, or (B) any settlement or compromise of any such
claim effected by such Person with any such claimant, including any Borrower,
then in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any promissory note or other
instrument evidencing any of the Obligations, and such Guarantor shall be and
remain obligated to such Person hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Person.

 

57



--------------------------------------------------------------------------------



 



This Guaranty is a continuing guaranty of the Obligations and all liabilities to
which it applies or may apply under the terms hereof and shall be conclusively
presumed to have been created in reliance hereon. No failure or delay by any
member of the Lender Group in the exercise of any right, power, privilege or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy and no course of
dealing between any Guarantor and any member of the Lender Group shall operate
as a waiver thereof. No action by any member of the Lender Group permitted
hereunder shall in any way impair or affect this Guaranty. For the purpose of
this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.
This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.
Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of a Borrower. Each Guarantor expressly represents and acknowledges
that any financial accommodations by the Lender Group to the Borrowers,
including, without limitation, the extension of credit, are and will be of
direct interest, benefit and advantage to such Guarantor.
Each Guarantor shall be entitled to subrogation and contribution rights from and
against the Borrowers to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loans advanced directly
to, or other Obligations incurred directly by, such Guarantor or as otherwise
available under Applicable Law; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of this
Section 3.1 and Section 13.4. The payment obligation of a Guarantor to any other
Guarantor under any Applicable Law regarding contribution rights among
co-obligors or otherwise shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Guarantor under the other
provisions of this Guaranty, and such Guarantor shall not exercise any right or
remedy with respect to such rights until payment and satisfaction in full of all
such obligations.
Special Provisions Applicable to Subsidiary Guarantors. Pursuant to Section 6.18
of this Agreement, any new Domestic Subsidiary of any Borrower other than an
Unrestricted Subsidiary is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement. Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein. The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other Applicable
Loan Document shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

 

58



--------------------------------------------------------------------------------



 



CONDITIONS PRECEDENT
Conditions Precedent to Initial Loan. The obligations of the Lenders to make the
Loans hereunder on the Agreement Date are subject to the prior or concurrent
fulfillment of each of the following conditions:
The Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:
This duly executed Agreement;
A duly executed Note to the order of each Lender requesting a promissory note in
the amount of such Lender’s Loan made on the Agreement Date;
The legal opinion of Gibson Dunn & Crutcher LLP, counsel to the Borrower
Parties, addressed to the Lender Group;
The legal opinion of Bingham McCutchen LLP, regulatory counsel to the Borrower
Parties, addressed to the Lender Group;
[Reserved];
[Reserved];
The legal opinion of Kolesar & Leatham, Chtd., Nevada counsel to the Borrower
Parties, addressed to the Lender Group;
With respect to each Borrower Party and Holdings, a loan certificate signed by
the secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the Certificate of Incorporation or
Formation of such Person certified to be true, complete and correct by the
Secretary of State of the State of such Person’s incorporation or formation,
(B) a true, complete and correct copy of the By-Laws, partnership agreement or
operating agreement of such Person, (C) a true, complete and correct copy of the
resolutions of such Person (or its general partner, members or manager, as
applicable) authorizing the execution, delivery and performance by such Person
of the Loan Documents and, with respect to Borrowers, authorizing the borrowings
hereunder and (D) certificates of good standing from such Person’s jurisdiction
of formation and each other jurisdiction in which such Person does business;

 

59



--------------------------------------------------------------------------------



 



Certificates of insurance with respect to the insurance policies of the Borrower
Parties, in each case, meeting the requirements of Section 6.5.
Lien search results with respect to the Borrower Parties from all appropriate
jurisdictions and filing offices;
Payment of all accrued costs, fees and expenses and other compensation due and
payable to the Administrative Agent, the Joint Lead Arrangers, and the Lenders
(including legal fees and expenses and the fees and expenses of any of their
respective advisors) in connection with the execution and delivery of this
Agreement that are, in the case of expenses, invoiced or estimated no later than
two (2) Business Days prior to the date hereof;
A Solvency Certificate executed by an Authorized Signatory of the Administrative
Borrower regarding the solvency and financial condition of the Borrower Parties,
after giving effect to the 360 Transactions, including the Loans made hereunder;
A duly executed Request for Loan in respect of the Loans;
A flow of funds report duly executed by the Administrative Borrower which report
shall include a statement of all sources and uses of funds on the Agreement
Date;
Supplements and joinders to the Security Documents duly executed by 360networks,
together with Uniform Commercial Code financing statements related thereto,
certificates representing all of the certificated Equity Interests of
360networks and all other original Collateral to be delivered to the Collateral
Agent pursuant to the Security Agreement, and transfer powers with respect
thereto duly endorsed in blank;
The Voting Agreement, duly executed by each Borrower Party, the Collateral Agent
and the Revolving Facility Administrative Agent; and
A Joinder Agreement (as defined in the Intercreditor Agreement), duly executed
by each Borrower Party, pursuant to which the Administrative Agent shall, as the
Authorized Representative (as defined in the Intercreditor Agreement) of the
Lenders, accede to the Intercreditor Agreement.
Since December 31, 2010, there shall not have occurred any change, development,
fact, condition, event, occurrence or effect that, individually or in the
aggregate, with all other changes developments, facts, conditions, events,
occurrences or effects (i) is or would reasonably be expected to be materially
adverse to the assets, business, properties, operations, financial condition or
results of operations of 360networks and its Subsidiaries, taken as a whole, or
(ii) prevents or materially delays or materially impairs, or would reasonably be
expected to prevent or materially delay or materially impair, the ability of the
parties to the 360 Stock Purchase Agreement (other than Zayo) and 360networks to
consummate the transactions contemplated by the 360 Stock Purchase Agreement,
except for any such changes, developments, facts, conditions, events,
occurrences or effects arising out of or relating to (1) the announcement or the
existence of the 360 Stock Purchase Agreement and the transactions contemplated
thereby, the identity of Zayo or actions by Zayo, 360networks or its
Subsidiaries that are required to be taken pursuant to he 360 Stock Purchase
Agreement (including, in each

 

60



--------------------------------------------------------------------------------



 



case, any loss of customers, suppliers or employees or any disruption in
business relationships), (2) changes in general economic or political conditions
or the financial, credit or securities markets (to the extent 360networks and
its Subsidiaries, taken as a whole, are not disproportionately affected
thereby), (3) changes in applicable laws, rules, regulations or orders of any
Governmental Authority or interpretations thereof by any Governmental Authority
or changes in accounting rules or principles (to the extent 360networks and its
Subsidiaries, taken as a whole, are not disproportionately affected thereby),
(4) changes affecting generally the industries in which 360networks and its
Subsidiaries conduct business (to the extent 360networks and its Subsidiaries,
taken as a whole, are not disproportionately affected thereby), or (5) any
outbreak or escalation of hostilities or war or any act of terrorism (to the
extent 360networks and its Subsidiaries, taken as a whole, are not
disproportionately affected thereby).
The representations and warranties made in the 360 Stock Purchase Agreement by
360networks or any other party thereto that are material to the interests of the
Lenders shall be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects), but only
to the extent that the accuracy of such representations or warranties is a
condition to the Borrowers’ (or their Affiliates’) obligation to consummate the
360 Acquisition thereunder.
The representations and warranties set forth in Section 5.1(a)(i), (a)(ii), (b),
(e)(i), (e)(ii) (with respect to material debt agreements, charter documents and
other organizational documents), (s), (t), (aa) and (bb) hereof shall be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects), both before and after giving effect
to the application of the proceeds of the Loans.
The 360 Acquisition shall have been consummated, or substantially simultaneously
with the making of the Loans hereunder shall be consummated, in accordance with
the 360 Stock Purchase Agreement (without waiver, amendment, supplement or other
modification in a manner material and adverse to the Lenders or the Joint Lead
Arrangers).
The Joint Lead Arrangers shall have received (i) the Audited Financial
Statements, (ii) the Unaudited Financial Statements and (iii) the Pro Forma
Financial Statements.
All Funded Debt of 360networks and its Subsidiaries, other than Funded Debt
described on Schedule 4.1(f), shall have been (or substantially simultaneously
with the consummation of the 360 Acquisition, shall be) paid in full, all
commitments (if any) in respect thereof terminated and all guarantees (if any)
thereof and Liens (if any) in respect thereof discharged and released.
No later than five (5) Business Days prior to the date hereof, the Lender Group
shall have received all documentation and other information in respect of the
Borrower Parties required by regulatory authorities under the applicable “know
your customer” rules and regulations, including the USA Patriot Act, and
requested no later than ten (10) days prior to the date hereof.

 

61



--------------------------------------------------------------------------------



 



REPRESENTATIONS AND WARRANTIES
General Representations and Warranties. In order to induce the Lender Group to
enter into this Agreement and to make the Loans on the Agreement Date, each
Borrower Party hereby represents, and warrants that:
Organization; Power; Qualification. Each Borrower Party and each Subsidiary of a
Borrower Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing, and in active status or good standing under
the laws of its state of incorporation or formation, (ii) has the corporate or
other company power and authority to own or lease and operate its properties and
to carry on its business as now being and hereafter proposed to be conducted,
and (iii) is duly qualified and is in active status or good standing as a
foreign corporation or other company, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization except in each case where
the failure to have such power and authority described in clause (ii) above or
to be so qualified as described in clause (iii) above would not reasonably be
expected to have a Materially Adverse Effect.
Authorization; Enforceability. Each Borrower Party has the power and has taken
all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and (except for the
Request for Loan, Notices of Conversion/Continuation and Uniform Commercial Code
financing statements solely to the extent they do not contain any affirmative
obligations of the Borrower Parties) is a legal, valid and binding obligation of
such Borrower Party, enforceable in accordance with its terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1, as of the Agreement Date, no Borrower Party or any Subsidiary of a
Borrower Party has any Subsidiaries, which Subsidiaries are identified on such
Schedule as Domestic Subsidiaries or Foreign Subsidiaries. As of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party is a partner or
joint venturer in any partnership or joint venture other than (i) the
Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint
ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2.
Schedule 5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth
thereon, a complete and accurate statement of (i) the percentage ownership of
each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party as of the Agreement Date, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person as of the
Agreement Date, (iii) each state in which the failure of such Person to be
qualified to do business as of the Agreement Date could reasonably be expected
to cause a Materially Adverse Effect and (iv) all of each such Person’s trade
names, trade styles or doing business forms which such Person has used or under
which such Person has transacted business during the five (5) year period
immediately preceding the Agreement Date.

 

62



--------------------------------------------------------------------------------



 



Capital Stock and Related Matters. The authorized Equity Interests as of the
Agreement Date of each Borrower Party and each Subsidiary of a Borrower Party
that is a corporation and the number of shares of such Equity Interests that are
issued and outstanding as of the Agreement Date are as set forth on
Schedule 5.1(d). All of the shares of such Equity Interests in each Borrower
Party and each Subsidiary of a Borrower Party that are issued and outstanding as
of the Agreement Date have been duly authorized and validly issued and are fully
paid and non-assessable. None of such Equity Interests in each Borrower Party
and each Subsidiary of a Borrower Party have been issued in violation of the
Securities Act, or the securities, “Blue Sky” or other Applicable Laws of any
applicable jurisdiction. As of the Agreement Date, the Equity Interests of each
such Borrower Party and each such Subsidiary of a Borrower Party are owned by
the parties listed on Schedule 5.1(d) in the amounts set forth on such schedule
and a description of the Equity Interests of each such party is listed on
Schedule 5.1(d). As of the Agreement Date, except as described on
Schedule 5.1(d), no Borrower Party or any Subsidiary of a Borrower Party has
outstanding any stock or securities convertible into or exchangeable for any
shares of its Equity Interests, nor are there any preemptive or similar rights
to subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party’s or
such Subsidiary’s Equity Interests or restricting the ability of any Subsidiary
of any Borrower from making distributions, dividends or other Restricted
Payments to such Borrower.
Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents and the Bank Products Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or under any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the
creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens.

 

63



--------------------------------------------------------------------------------



 



Necessary Authorizations. Each Borrower Party and each Subsidiary of a Borrower
Party has obtained all Necessary Authorizations (including all FCC Licenses and
State PUC Licenses), and all such Necessary Authorizations (including FCC
Licenses and State PUC Licenses) are in full force and effect except, other than
with respect to the transactions contemplated by the Loan Documents, where
failure to obtain such Necessary Authorizations, or the failure of such
Necessary Authorizations to be in full force and effect, could not reasonably be
expected to have a Materially Adverse Effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack, application, objection or any other
petition with a Governmental Authority for revocation, termination, suspension,
denial or material modification of a Necessary Authorization, by the grantor of
the Necessary Authorization except, other than with respect to the transactions
contemplated by the Loan Documents, where the revocation by the grantor of such
Necessary Authorizations could not reasonably be expected to have a Materially
Adverse Effect. The actions of any applicable Governmental Authority granting
all Necessary Authorizations have not been reversed, stayed, enjoined, annulled
or suspended. Each Borrower Party has duly and timely filed all material
reports, statements and filings, and paid all required regulatory fees in
accordance with the application rules and regulations of each applicable
Governmental Authority, that are required to be filed by any of them with
respect to licenses under the Communications Act or any applicable State
Telecommunications Laws, and are in all respects in compliance therewith,
including the rules and regulations of the FCC and each applicable State PUC, in
each case, except any such failure to comply which has not, and could not
reasonably be expected to have, a Materially Adverse Effect. Each Borrower Party
has received, and is in all respects in compliance with all State PUC Licenses
and the applicable State Telecommunications Laws, except any such failure to
comply which has not, and could not reasonably be expected to have, a Materially
Adverse Effect or result in such Borrower Party not being authorized to own or
operate any material portion of its Telecommunications Assets, or incur or
remain liable with respect to any of the Obligations or Liens granted as
security therefore. No Borrower Party has any knowledge of any event or
circumstance constituting (i) noncompliance (or any Person alleging
noncompliance) with any rule or regulation of the FCC and (ii) noncompliance (or
any Person alleging noncompliance) with any applicable State Telecommunications
Laws, except any noncompliance which has not, and could not reasonably be
expected to have, a Materially Adverse Effect or result in any Borrower Party
not being authorized to own or operate any material portion of the
Telecommunication Assets, or incur or remain liable with respect to any of the
Obligations or Liens granted as security therefor.
Title to Properties. Each Borrower Party has good, marketable and legal title
to, or a valid leasehold interest in, all of its properties and assets except as
could not, individually or in the aggregate, be expected to have a Materially
Adverse Effect, and none of such properties or assets is subject to any Liens,
other than Permitted Liens.
Intentionally Omitted.
Labor Matters. Except as disclosed on Schedule 5.1(i): as of the Agreement Date,
(i) no Borrower Party is engaged in any unfair labor practice; (ii) there is no
unfair labor practice complaint pending against any Borrower Party before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Borrower Party; and (iii) no strike or work stoppage is in existence
involving any employees of any Borrower Party, except (with respect to any
matter specified in clause (i) or (ii) above) such as could not reasonably be
expected to have a Materially Adverse Effect.

 

64



--------------------------------------------------------------------------------



 



Taxes. Except as set forth on Schedule 5.1(j), all federal, state and other
material tax returns of each Borrower Party and each Subsidiary of a Borrower
Party required by law to be filed have been duly filed, all such tax returns are
true, complete and correct in all material respects, and all federal, state, and
other material taxes (including without limitation, all real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are shown thereon as due and payable, have
been paid, except any payment of any of the foregoing which such Borrower Party
or such Subsidiary, as applicable, is currently contesting in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Borrower Party or such Subsidiary,
as the case may be. As of the Agreement Date, no adjustment relating to any tax
returns has been proposed formally or informally by any Governmental Authority
and, to the knowledge of each Borrower Party, no basis exists for any such
adjustment, except as reflected in the charges, accruals and reserves on the
books of the Borrower Parties and their Subsidiaries or except such as could not
reasonably be expected to have a Materially Adverse Effect. Except as described
in Schedule 5.1(j), no Borrower Party has executed or filed with the Internal
Revenue Service or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes. Except as set forth on Schedule 5.1(j), as of the
Agreement Date, none of the Borrower Parties and their respective predecessors
are liable for any taxes: (i) under any agreement (including any tax sharing
agreements) or (ii) to each Borrower Party’s knowledge, as a transferee. As of
the Agreement Date, no Borrower Party has agreed, or been requested, to make any
adjustment under Code Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Materially Adverse Effect.
Financial Statements. The Borrowers have furnished, or have caused to be
furnished, to the Lenders (i) the Audited Financial Statements which are
complete and correct in all material respects and present fairly in accordance
with GAAP the respective financial positions of Zayo and 360 Corporation for the
fiscal years covered thereby and the results of operations for the fiscal years
then ended, (ii) the Unaudited Financial Statements which are complete and
correct in all material respects and present fairly in accordance with GAAP,
subject to normal year end adjustments, the respective financial positions of
Zayo and 360 Corporation for the periods covered thereby, and the results of
operations for the respective twelve-month periods then ended and (iii) the Pro
Forma Financial Statements which have been prepared in good faith, based on
assumptions believed by the Borrowers to be reasonable as of the date hereof,
and present fairly in all material respects on a Pro Forma Basis the estimated
financial position of Zayo and its Subsidiaries as at September 30, 2011 and the
estimated results of operations for the periods covered thereby, assuming that
the 360 Transactions had actually occurred at the beginning of the periods
covered thereby.
No Adverse Change. Since June 30, 2011, there has occurred no event which has
had or could reasonably be expected to have a Materially Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



Investments and Guaranties. As of the Agreement Date, no Borrower Party or any
Subsidiary of a Borrower Party owns any Equity Interests of any Person except as
disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has outstanding loans or
advances to, or guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).
Liabilities, Litigation, etc. As of the Agreement Date, except for liabilities
incurred in the normal course of business, no Borrower Party or any Subsidiary
of any Borrower Party has any material (individually or in the aggregate)
liabilities, direct or contingent, except as disclosed or referred to in the
financial statements referred to in Section 5.1(k) or with respect to the
Obligations or the Senior Note Indebtedness. As of the Agreement Date, except as
described on Schedules 5.1(n), there is no litigation, legal or administrative
proceeding, or, to the knowledge of the Borrower Parties, investigation or other
action of any nature, pending or, to the knowledge of the Borrower Parties,
threatened against or affecting any Borrower Party, any Subsidiary of any
Borrower Party or any of their respective properties which could reasonably be
expected to result in any judgment against or liability of such Borrower Party
or such Subsidiary of any Borrower Party in excess of $5,000,000 individually or
in the aggregate with respect to all Borrower Parties and Subsidiary of any
Borrower Party, or the loss of any certification or license material to the
operation of such Borrower Party’s or such Subsidiary’s business. None of such
litigation disclosed on Schedules 5.1(n), individually or collectively, could
reasonably be expected to have a Materially Adverse Effect.
ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all Plans and
separately identifies all Title IV Plans, Multiemployer Plans, and Retiree
Welfare Plans. Copies of all such listed Plans, together with a copy of the
latest IRS/DOL 5500-series form for each such Plan, have been delivered to the
Administrative Agent. Except with respect to Multiemployer Plans, each Plan
intended to be qualified under Code Section 401 has been determined by the
Internal Revenue Service to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
reasonably be expected to cause the loss of such qualification or tax-exempt
status. Except any such failure to comply which has not, and could not
reasonably be expected to have, a Materially Adverse Effect, each Borrower Party
and each ERISA Affiliate and each of their respective Plans are in compliance in
all material respects with ERISA and the Code. No Borrower Party nor any of its
ERISA Affiliates has incurred any accumulated funding deficiency with respect to
any such Plan within the meaning of ERISA or the Code. No Borrower Party or, to
each Borrower Party’s knowledge, any of its ERISA Affiliates has made any
promises of retirement or other benefits to employees, except (i) as set forth
in the Plans and (ii) that could reasonably be expected to have a Materially
Adverse Effect. No Borrower Party or ERISA Affiliate has incurred any material
liability to the PBGC in connection with any such Plan (other than the payment
of premiums that are not past due). No Title IV Plan has any Unfunded Pension
Liability. No ERISA Event or event described in Section 4062(e) of ERISA that
could reasonably be expected to have a Materially Adverse Effect has occurred
and is continuing with respect to any such Plan. Except as could not reasonably
be expected to have a Materially Adverse Effect, there are no pending, or to the
knowledge of any Borrower Party, threatened claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary (as defined in
Section 3(21) of ERISA) or sponsor of any Plan. Except as could not reasonably
be expected to have a Materially Adverse Effect, no such Plan or trust created
thereunder, or party in interest (as defined in Section 3(14) of ERISA), or any
fiduciary (as defined in Section 3(21) of ERISA), has engaged in a non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject such Plan or any other Plan of any
Borrower Party or any of its ERISA Affiliates, any trust created thereunder, or
any such party in interest or fiduciary, or any party dealing with any such Plan
or any such trust to any material penalty or tax on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code.

 

66



--------------------------------------------------------------------------------



 



Intellectual Property; Licenses; Certifications. As of the Agreement Date,
except as set forth on Schedule 5.1(p), no Borrower Party or any Subsidiary of a
Borrower Party owns any registered patents, trademarks, service marks,
copyrights, franchises, licenses and other intellectual property (collectively,
“IP Rights”) and has no pending registration applications with respect to any of
the foregoing. No other IP Rights are necessary for the operation of the
business of the Borrower Parties and their Subsidiaries, except for such IP
Rights, the failure to obtain which could not reasonably be expected to have a
Materially Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Borrower Party have knowledge of
any such claim, and, to the knowledge of the Borrower Parties, the use of any IP
Rights by any Borrower Party or any Subsidiary or the granting of a right or
license in respect of any IP Rights from any Borrower Party or any Subsidiary
does not infringe on the rights of any Person, except, in each case, for such
claims, and such infringements, as could not reasonably be expected to have a
Materially Adverse Effect. Except as set forth on Schedule 5.1(p), (a) none of
the IP Rights owned by any of the Borrower Parties is subject to any licensing
agreement or similar arrangement and (b) no material licenses or certifications
are necessary for the operation of the Borrower Parties’ and their Subsidiaries’
business, except, in each case, for such agreements and arrangements and such
licenses and certifications, the failure to obtain which, could not reasonably
be expected to have a Materially Adverse Effect.
Compliance with Law. Each Borrower Party and each Subsidiary of any Borrower
Party is in compliance with all Applicable Laws and with all of the provisions
of its certificate of incorporation or formation and by-laws or other governing
documents except where the failure to be in compliance could not reasonably be
expected to have a Materially Adverse Effect.
Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Borrower Parties and their Subsidiaries
furnished by or at the direction of the Borrower Parties to the Lender Group
were, at the time furnished, taken as a whole with all other such information,
reports, other papers and data furnished previously or concurrently, complete
and correct in all material respects. No fact is currently known to any Borrower
Party which has, or could reasonably be expected to have, a Materially Adverse
Effect. With respect to projections, estimates and forecasts given to the Lender
Group, such projections, estimates and forecasts are based on the Borrower
Parties’ good faith assessment of the future of the business at the time made.
The Borrower Parties had a reasonable basis for such assessment at the time
made.

 

67



--------------------------------------------------------------------------------



 



Compliance with Regulations T, U, and X. No Borrower Party or any Subsidiary of
a Borrower Party is engaged principally in the business of or has as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Funded
Debt which was originally incurred to purchase or carry Margin Stock or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulations T, U and X. None of any Borrower Party, any
Subsidiary of a Borrower Party or any bank acting on its behalf has taken or
will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
the Administrative Agent, the Borrower Parties and their Subsidiaries will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations reasonably requested by the
Administrative Agent, including without limitation an opinion of counsel in form
and substance reasonably satisfactory to the Administrative Agent. Neither the
making of the Loans nor the use of proceeds thereof will violate, or be
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.
Solvency. As of the Agreement Date and after giving effect to the 360
Transactions (i) the property of the Borrower Parties, on a consolidated basis,
at a fair valuation on a going concern basis, will exceed its debt; (ii) the
capital of the Borrower Parties, on a consolidated basis, will not be
unreasonably small to conduct their business; and (iii) the Borrower Parties, on
a consolidated basis, will not have incurred debts, or have intended to incur
debts, beyond their ability to pay such debts as they mature. For purposes of
this Section 5.1(t), “debt” shall mean any liability on a claim, and “claim”
shall mean (A) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, legal, equitable, secured or unsecured, or (B) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, undisputed, secured or
unsecured.
Insurance. The Borrower Parties and their Subsidiaries have insurance meeting
the requirements of Section 6.5, and such insurance policies are in full force
and effect. As of the Agreement Date, all insurance maintained by the Borrower
Parties and their Subsidiaries is fully described on Schedule 5.1(u).
Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission will
be payable with respect to the execution and delivery of this Agreement and the
other Loan Documents, and no other similar fees or commissions will be payable
by the Borrower Parties for any other services rendered to the Borrower Parties
ancillary to the credit transactions contemplated herein.

 

68



--------------------------------------------------------------------------------



 



Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party constituting a material collocation and
interconnection data center location as of the Agreement Date for which the
annual rent expense is greater than $300,000, and the name of the lessor of such
real property, is set forth in Schedule 5.1(w)-1. The leases of each Borrower
Party and each Subsidiary of a Borrower Party are valid, enforceable and in full
force and effect, and, as of the Agreement Date, have not been modified or
amended, except as otherwise set forth in Schedule 5.1(w)-1 or as could not
reasonably be expected to have a Materially Adverse Effect. All real property
owned by each Borrower Party or a Subsidiary of a Borrower Party as of the
Agreement Date with a value in excess of $500,000 is set forth in
Schedule 5.1(w)-2. The Administrative Borrower shall provide notice to the
Administrative Agent upon the purchase by any Borrower Party of any real
property with a value in excess of $500,000 and, upon the request of the
Collateral Agent, the applicable Borrower Party shall deliver a Mortgage with
respect to such real property and all other documentation reasonably requested
by the Collateral Agent, including, without limitation, one or more opinions of
counsel.
Environmental Matters.
Except as specifically disclosed in Schedule 5.1(x) or as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect, no Borrower Party or any Subsidiary thereof (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
received notice of any claim with respect to any Environmental Law or (C) knows
of any basis for any liability under any Environmental Law.
Except in each case, as could not, individually or in the aggregate, reasonably
be expected to have a Materially Adverse Effect or as otherwise set forth in
Schedule 5.1(x), (A) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or, to the knowledge of any
Borrower Party, operated by any Borrower Party; (B) there is no asbestos or
asbestos-containing material on any property currently owned or, to the
knowledge of any Borrower Party, operated by any Borrower Party or; and (C) to
the knowledge of the Borrower Parties, Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof.
Except in each case, as could not, individually or in the aggregate, reasonably
be expected to have a Materially Adverse Effect or as otherwise set forth on
Schedule 5.1(x), (i) no Borrower Party or any Subsidiary thereof is undertaking,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Borrower Party or any Subsidiary thereof have been disposed of in a manner
not reasonably expected to result in liability to any Borrower Party or any
Subsidiary thereof.

 

69



--------------------------------------------------------------------------------



 



Intentionally Omitted.
Intentionally Omitted.
Investment Company Act. No Borrower Party or any Subsidiary of a Borrower Party
is required to register under the provisions of the Investment Company Act of
1940, as amended, and neither the entering into or performance by the Borrower
Parties of this Agreement nor the issuance of any Notes violates any provision
of such Act or requires any consent, approval, or authorization of, or
registration with, any governmental or public body or authority pursuant to any
of the provisions of such Act, in each case, that have not already been
obtained.
Patriot Act. Neither any Borrower Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended or any enabling legislation or executive order relating
thereto. Neither any Borrower Party nor any of its Subsidiaries is in violation
of (a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the USA Patriot Act. None of the Borrower Parties (i) is
a blocked person described in section 1 of the Executive Order No. 13224 or
(ii) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.
OFAC. None of the Borrower Parties, any Subsidiary of Parent, any Affiliate of
the Borrower Parties (other than an Affiliate that is a shareholder of Parent)
or, to the knowledge of any Borrower Party as of the Agreement Date, any
Affiliate that is a shareholder of Parent (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Loans hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
Survival of Representations and Warranties, etc. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made, and shall be true and correct, at and as of the Agreement
Date. All representations and warranties made under this Agreement and the other
Loan Documents shall survive, and not be waived by, the execution hereof by the
Lender Group, or any of them, any investigation or inquiry by any member of the
Lender Group, or the making of the Loans under this Agreement.

 

70



--------------------------------------------------------------------------------



 



GENERAL COVENANTS
Until the date the Obligations are repaid in full and unless the Majority
Lenders shall otherwise give their prior consent in writing:
Preservation of Existence and Similar Matters. Each Borrower Party will, and
will cause each of its Restricted Subsidiaries to, (i) except as expressly
permitted by Section 8.7, preserve and maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization except where the
failure to be so qualified would not reasonably be expected to have a Materially
Adverse Effect, and (iii) maintain all Necessary Authorizations except where the
failure to maintain such Necessary Authorizations could not reasonably be
expected to have a Materially Adverse Effect.
Compliance with Applicable Law. Each Borrower Party will, and will cause each of
its Restricted Subsidiaries to, comply, in all material respects, with the
requirements of all Applicable Law, except in such instances in which such
requirement of Applicable Law is being contested in good faith by appropriate
proceedings diligently conducted, or in which failure to comply with such
requirement of Applicable Law could not reasonably be expected to have a
Materially Adverse Effect.
Maintenance of Properties. Each Borrower Party will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition, normal wear and
tear and disposal of obsolete equipment excepted, all properties used or useful
in its business (whether owned or held under lease), and from time to time make
or cause to be made all needed and appropriate repairs, renewals, replacements,
additions, betterments, and improvements thereto, except where the failure to do
so could not reasonably be expected to have a Materially Adverse Effect.
Accounting Methods and Financial Records. Parent and its Subsidiaries shall
maintain, on a consolidated basis, a system of accounting established and
administered in accordance with GAAP and will keep adequate records and books of
account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.

 

71



--------------------------------------------------------------------------------



 



Insurance. Each Borrower Party will, and will cause each of its Restricted
Subsidiaries to, maintain insurance including, but not limited to, property
insurance, public liability, comprehensive general liability with respect to
losses and claims in excess of $1,000,000 individually, or $2,000,000 in the
aggregate during any policy year, business interruption and fidelity coverage
insurance, in such amounts and against such risks as would be customary for
companies in the same industry and of comparable size as the Borrower Parties
and the Restricted Subsidiaries, from financially sound and reputable insurance
companies having and maintaining an A.M. Best rating of “A minus” or better and
being in a size category of VI or larger or otherwise acceptable to the
Administrative Agent. In addition to the foregoing, each Borrower Party further
agrees to maintain and pay for insurance upon all goods constituting Collateral
wherever located, in storage or in transit in vehicles, vessels or aircraft,
including goods evidenced by documents, covering casualty, hazard, public
liability and such other risks and in such amounts as would be customary for
companies in the same industry and of comparable size as the Borrower Parties
and not less than replacement costs, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
the Administrative Agent to insure the Lender Group’s interest in such
Collateral. All such property insurance policies covering goods that constitute
Collateral shall name the Collateral Agent as loss payee and all liability
insurance policies shall name the Administrative Agent and the Collateral Agent
as additional insured. Each Borrower Party shall deliver certificates of
insurance evidencing that the required insurance is in force together with
satisfactory lender’s loss payable and additional insured, as applicable,
endorsements. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days’ prior written
notice to the Administrative Agent in the event of cancellation or material
modification of the policy for any reason whatsoever (other than non-payment of
premiums, which notice may be less than thirty (30) days but shall be at least
ten (10) days). If any Borrower Party fails to provide and pay for such
insurance, the Administrative Agent may, at the Borrowers’ expense, procure the
same, but shall not be required to do so. Each Borrower Party agrees to deliver
to the Administrative Agent, promptly as rendered, true copies of all reports
made in any reporting forms to insurance companies.
Payment of Taxes and Claims. Each Borrower Party will, and will cause each of
its Restricted Subsidiaries to, pay and discharge all taxes, assessments, and
governmental charges or levies imposed upon it or its income or profit or upon
any properties belonging to it prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which have
become due and payable and which by law have or may become a Lien upon any of
its Property; except that, no such tax, assessment, charge, levy, or claim need
be paid which is being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on the appropriate books,
but only so long as such tax, assessment, charge, levy, or claim does not become
a Lien or charge other than a Permitted Lien.
Visits and Inspections. Each Borrower Party will, and will cause each of its
Restricted Subsidiaries to, permit representatives of the Administrative Agent,
including, without limitation, any consultant engaged by the Administrative
Agent who has agreed with the Borrower Parties to comply with Section 11.17,
upon reasonable advance notice to the Borrower Parties and, unless an Event of
Default has occurred and is continuing, not more than two (2) times each
calendar year, to (a) visit and inspect the properties of the Borrower Parties
and their Restricted Subsidiaries during normal business hours, (b) inspect and
make extracts from and copies of the Borrower Parties’ and their Restricted
Subsidiaries’ books and records and (c) discuss with the Borrower Parties’ and
their Restricted Subsidiaries’ respective principal officers such Borrower
Parties’ or such Restricted Subsidiaries’ businesses, assets, liabilities,
financial positions, results of operations,

 

72



--------------------------------------------------------------------------------



 



and business prospects relating to such Borrower Parties or such Restricted
Subsidiaries. Any other member of the Lender Group may, at its expense (unless
an Event of Default has occurred and is continuing), accompany the
Administrative Agent on any regularly scheduled visit (or at any time that a
Default exists any visit regardless of whether it is regularly scheduled) to the
Borrower Parties’ and their Restricted Subsidiaries’ properties. In addition,
the Borrowers shall permit the Administrative Agent and the Lenders to conduct
an annual meeting, upon reasonable advance notice to the Administrative Borrower
and at a time reasonably convenient to the Administrative Borrower, at the
Administrative Borrower’s corporate headquarters which may also be conducted
telephonically or at another location to be mutually agreed upon by the
Administrative Agent and the Administrative Borrower; provided, for the
avoidance of doubt, the Borrower Parties shall not be responsible for the costs
and expenses of the Administrative Agent and the Lenders with respect to such
annual meeting.
Intentionally Omitted.
ERISA. Each Borrower Party shall at all times make, or cause to be made, prompt
payment of contributions required to meet the minimum funding standards set
forth in ERISA with respect to each Borrower Party’s and its ERISA Affiliates’
Plans that are subject to such funding requirements; furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify the
Administrative Agent as soon as practicable of any ERISA Event regarding any
such Plan that could reasonably be expected to have a Materially Adverse Effect;
and furnish to the Administrative Agent, promptly upon the Administrative
Agent’s request therefor, such additional information concerning any such Plan
as may be reasonably requested by the Administrative Agent.
Lien Perfection. Each Borrower Party agrees to take such action as may be
reasonably requested by the Collateral Agent to perfect or continue the
perfection of the Collateral Agent’s (on behalf of, and for the benefit of, the
Secured Parties) security interest in the Collateral. Each Borrower Party hereby
authorizes the Collateral Agent to file any such financing statement on such
Borrower Party’s behalf describing the Collateral as “all assets of the debtor”
or “all personal property of the debtor”.
Intentionally Omitted.
Intentionally Omitted.
Blocked Account Agreements.
(a) Each deposit account and securities account owned or maintained by the
Borrower Parties (other than an Excluded Deposit Account) shall be maintained at
a bank or financial institution which is reasonably acceptable to the Collateral
Agent (each such bank, a “Cash Management Bank”). As of the Agreement Date, each
deposit account and securities account of the Borrower Parties are listed on
Schedule 6.13 and such schedule designates which accounts are deposit accounts.
Except with respect to Excluded Deposit Accounts or with the

 

73



--------------------------------------------------------------------------------



 



prior written consent of the Collateral Agent, each deposit account and
securities account maintained by any Borrower Party shall be subject to a
control agreement in form and substance satisfactory to the Administrative Agent
and such bank or financial institution (each such account, a “Blocked Account
Agreement”). Each such Blocked Account Agreement shall provide, among other
things, that from and after the Agreement Date, the relevant Cash Management
Bank, agrees, from and after the receipt of a notice (an “Activation Notice”)
from the Collateral Agent (which Activation Notice shall be given by the
Collateral Agent at any time at which an Event of Default has occurred and is
continuing), to forward immediately all amounts in each deposit account or
securities account, as the case may be to the Collateral Agent per its
instructions and to commence the process of daily sweeps from such account to
the Collateral Agent.
(b) In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Borrower Party shall hold the same
as trustee for the Collateral Agent, shall segregate such remittances from its
other assets, and shall promptly deposit the same into a Blocked Account. All
cash, cash equivalents, checks, notes, drafts or similar items of payment
received by any Borrower Party shall be deposited into a Blocked Account
promptly upon receipt thereof by such Borrower Party.
Further Assurances. Upon the request of the Administrative Agent, each Borrower
Party will promptly cure, or cause to be cured, defects in the creation and
issuance of any Notes and the execution and delivery of the Loan Documents
(including this Agreement) and any Bank Products Documents, resulting from any
act or failure to act by any Borrower Party or any employee or officer thereof.
Each Borrower Party at its expense will promptly execute and deliver to the
Administrative Agent and the Lenders, or cause to be executed and delivered to
the Administrative Agent and the Lenders, all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
covenants and agreements of the Borrower Parties in the Loan Documents
(including this Agreement) and the Bank Products Documents or more fully to
effect the purposes thereof or of any of the Loan Documents or the Bank Products
Documents or to ensure the continued validity, perfection and priority of the
Liens in accordance with the terms hereof, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by the
Administrative Agent.
Broker’s Claims. Each Borrower Party hereby indemnifies and agrees to hold each
member of the Lender Group harmless from and against any and all losses,
liabilities, damages, costs and expenses which may be suffered or incurred by
such member of the Lender Group in respect of any claim, suit, action or cause
of action now or hereafter asserted by a broker or any Person acting in a
similar capacity arising from or in connection with the execution and delivery
of this Agreement or any other Loan Document or Bank Products Document or the
consummation of the transactions contemplated herein or therein. This
Section 6.15 shall survive termination of this Agreement.

 

74



--------------------------------------------------------------------------------



 



Indemnity. Each Borrower Party will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, investigations, losses,
damages, actions, demands, penalties, judgments, suits, investigations and
costs, expenses (including reasonable fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not the Indemnified Person is a party to any such action, suit or
investigation, and whether such claim, proceeding or action is brought by a
third party or by any Borrower or any of its Affiliates, creditors or
shareholders) whatsoever which may be imposed on, incurred by, or asserted
against an Indemnified Person resulting from any breach or alleged breach by the
Borrower Parties of any representation or warranty made hereunder, or otherwise
in any way relating to or arising out of the Commitments, this Agreement, the
other Loan Documents, the Bank Products Documents or any other document
contemplated by this Agreement, the making, administration or enforcement of the
Loan Documents and the Loans or any Bank Products Documents, any transaction
contemplated hereby or any related matters unless, with respect to any of the
above, such Indemnified Person or its officers, directors, employees or agents,
is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct or to have been in material breach in bad faith of any Loan Document;
provided, that in the case of legal fees and expenses, the Borrower Parties’
indemnification obligations shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnified Persons taken as a whole in any relevant jurisdiction and, in the
case of any conflict of interest (as reasonably determined by the Indemnified
Persons affected by such conflict) one additional counsel in each relevant
jurisdiction to each group of affected Indemnified Persons similarly situated
taken as a whole. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This Section 6.16 shall
survive termination of this Agreement whether or not any Obligations remain
outstanding.
Environmental Matters. Each Borrower Party shall (a) conduct its operations and
keep and maintain its Properties in compliance with all Environmental Laws,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and Properties, except where the failure to do so
could not reasonably be expected to have a Materially Adverse Effect; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of its Properties or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Properties, provided, however, that no Borrower
Party shall be required to undertake any such investigation, remediation,
removal or response action to the extent that (i) its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Borrower Parties with
respect to such circumstances in accordance with GAAP, or (ii) failure to
undertake any investigation, remediation, removal or response action could not
reasonably be expected to have a Materially Adverse Effect.

 

75



--------------------------------------------------------------------------------



 



Formation of Subsidiaries. At the time of the formation of any direct or
indirect Restricted Subsidiary of any Borrower after the Agreement Date or the
acquisition of any direct or indirect Restricted Subsidiary of any Borrower
after the Agreement Date, the Borrower Parties, as appropriate, shall (a) cause
such Restricted Subsidiary, if it is a Domestic Subsidiary, to provide to the
Administrative Agent, for the benefit of the Lender Group, a joinder and
supplement to this Agreement substantially in the form of Exhibit G (each, a
“Guaranty Supplement”), pursuant to which such Domestic Subsidiary shall agree
to join as a Guarantor of the Obligations under Article 3 and as a Borrower
Party under this Agreement, a supplement to the Security Agreement, and such
other security documents, together with appropriate Uniform Commercial Code
financing statements, all in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent, as applicable, (b) provide to the
Collateral Agent, for the benefit of the Secured Parties, a pledge agreement and
appropriate certificates and powers or Uniform Commercial Code financing
statements, pledging all direct or beneficial ownership interest in such
Restricted Subsidiary, if it is a Foreign Subsidiary, in form and substance
reasonably satisfactory to the Collateral Agent, provided, however, such pledge
will only be required to the extent the Equity Interests of such Foreign
Subsidiary are directly owned and held by a Borrower Party, and such pledge
shall be limited to sixty-five percent (65%) of the Equity Interests of such
Foreign Subsidiary, and (c) provide to the Administrative Agent, for the benefit
of the Lender Group and the Collateral Agent, for the benefit of the Secured
Parties, all other documentation reasonably requested, including one or more
opinions of counsel satisfactory to the Administrative Agent, which in its
reasonable opinion is appropriate with respect to such formation and the
execution and delivery of the applicable documentation referred to above.
Nothing in this Section 6.18 shall authorize any Borrower Party or any
Subsidiary of a Borrower Party to form or acquire any Subsidiary in violation of
Article 8. Any document, agreement or instrument executed or issued pursuant to
this Section 6.18 shall be a “Loan Document” for purposes of this Agreement.
Required PUC Consents. Each Borrower Party shall diligently pursue obtaining all
Required PUC Consents set forth on Schedule 6.19.
Designation of Subsidiaries.
Subject to Section 6.20(b) below, the board of directors of the Borrowers may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided, however, that
any Subsidiary which is designated as an Unrestricted Subsidiary and
subsequently redesignated as a Restricted Subsidiary may not thereafter be
redesignated as an Unrestricted Subsidiary. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by such
Borrower therein at the date of designation in an amount equal to the net book
value of such Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute an incurrence at the time
of designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

 

76



--------------------------------------------------------------------------------



 



The Borrowers may not designate (x) any Restricted Subsidiary as an Unrestricted
Subsidiary or (y) any Unrestricted Subsidiary as a Restricted Subsidiary, in
each case unless:
no Default or Event of Default exists or would result therefrom; and
in case of clause (x) only, (A) the Restricted Subsidiary to be so designated
does not (directly, or indirectly through its own Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, any
Borrower and (B) neither the Borrowers nor any Restricted Subsidiary shall at
any time be directly or indirectly liable for any Indebtedness that provides
that the holder thereof may (with the passage of time or notice or both) declare
a default thereon or cause the payment thereof to be accelerated or payable
prior to its stated maturity upon the occurrence of a default with respect to
any Indebtedness, Lien or other obligation of any Unrestricted Subsidiary
(including any right to take enforcement action against such Unrestricted
Subsidiary).
INFORMATION COVENANTS
Until the date the Obligations are repaid in full and unless the Majority
Lenders shall otherwise give their prior consent in writing, the Borrower
Parties will furnish or cause to be furnished to each member of the Lender
Group; provided, however, that the Administrative Borrower, at its option, may
deliver such items described in Sections 7.1, 7.2, 7.3, 7.5 and 7.6 to the
Administrative Agent with instructions to post such items on “IntraLinks” or any
similar website for viewing by the Lenders or to send such items to the Lenders
via electronic mail and the Administrative Agent shall post or send via
electronic mail such items within a reasonable period of time after delivery
thereby by the Administrative Borrower to it and such posting or sending via
electronic mail shall constitute delivery of such items to the Lenders:
Quarterly Financial Statements and Information. Within forty-five (45) days
after the last day of each fiscal quarter in each fiscal year of the Borrowers,
(a) the balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related statement of income and retained earnings and
related statement of cash flows for such fiscal quarter which financial
statements shall set forth in comparative form (i) such figures as at the end of
such quarter during the previous fiscal year and for such quarter during the
previous fiscal year and (ii) as contained in Parent’s and its Subsidiaries’
budget most recently delivered to the Administrative Agent for such periods, all
of which shall be on a consolidated and consolidating basis, and shall be
certified by an Authorized Signatory of the Administrative Borrower to be, in
his or her opinion, complete and correct in all material respects and to present
fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries, as at the end of such period and the results of operations for
such period, subject only to normal year-end adjustments and lack of footnotes
and (b) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

 

77



--------------------------------------------------------------------------------



 



Annual Financial Statements and Information; Certificate of No Default. Within
ninety (90) days after the end of each fiscal year of Parent, (a) the audited
balance sheet of Parent and its Subsidiaries as at the end of such year and the
related audited statements of income and retained earnings and related audited
statements of cash flows for such year, all of which shall be on a consolidated
basis, together with consolidating schedules for the Parent and its
Subsidiaries, which financial statements shall set forth in comparative form
such figures as at the end of and for the previous year, and shall be
accompanied by an opinion of Grant Thornton LLP or other independent certified
public accountants of recognized national standing satisfactory to the
Administrative Agent, which opinion shall not include a “going concern” or like
qualification, exception or explanation or any qualification or exception as to
scope of such audit consistent with past practices, stating that such financial
statements have been prepared in all material respects in accordance with GAAP
and fairly present the financial condition of Parent and its Subsidiaries in all
material respects and (b) the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements.
Compliance Certificates.
Compliance Certificates. At the time the financial statements are furnished
pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:
Setting forth as at the end of the relevant period, the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenants;
Stating whether any material change in GAAP or the application thereof has
occurred since the date of the Borrowers’ audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
Stating that, to the best of his or her knowledge, no Default has occurred as at
the end of such period, or, if a Default has occurred, disclosing each such
Default and its nature, when it occurred and whether it is continuing; and
Describing each event, condition or circumstance during the last fiscal quarter
covered by such Compliance Certificate requiring a prepayment under
Section 2.5(b).
Access to Accountants. Each Borrower Party hereby authorizes the Administrative
Agent to communicate directly with such Borrower Party’s and its Restricted
Subsidiaries’ independent public accountants; provided, that a representative of
the Borrower Parties shall be given the opportunity to participate in any “in
person” or telephonic communications between the Administrative Agent and such
accountants and the Borrower Parties shall receive copies of any written
communication between the Administrative Agent and such accountants, and
authorizes these accountants to disclose to the Administrative Agent any and all
financial statements and other supporting financial data, including matters
relating to the annual audit and copies of any management letter with respect
thereto.

 

78



--------------------------------------------------------------------------------



 



Additional Reports.
Promptly upon (and in any event within three (3) Business Days of) receipt
thereof, the Borrower Parties shall deliver to the Lender Group copies of any
accountants’ letters or final management report prepared in connection with the
annual audit referred to in Section 7.2;
Within forty-five (45) days after the end of each fiscal year, the Borrower
Parties shall deliver to the Lender Group an annual budget approved by the board
of directors of Parent including, without limitation, an annual income
statement, balance sheet, statement of cash flows and availability forecast for
the immediately succeeding year on a quarterly basis;
Intentionally Omitted;
If there is a material change in GAAP after September 30, 2011, that affects the
presentation of the financial statements referred to in Section 7.1 or 7.2,
then, in addition to delivery of such financial statements, and on the date such
financial statements are required to be delivered, the Borrower Parties shall
furnish the adjustments and reconciliations necessary to enable the Borrowers
and each Lender to determine compliance with the Financial Covenants, all of
which shall be determined in accordance with GAAP consistently applied; and
From time to time at the request of the Administrative Agent, and promptly upon
(and in any event within three (3) Business Days of) each request, the Borrower
Parties shall, and shall cause their respective Restricted Subsidiaries to,
deliver to the Administrative Agent on behalf of the Lender Group such data,
certificates, reports, statements, opinions of counsel, documents, or further
information regarding the business, assets, liabilities, financial position,
projections, results of operations, or business prospects of the Borrower
Parties, their Restricted Subsidiaries, or any of them, as the Administrative
Agent may reasonably request.
Notice of Litigation and Other Matters.
Promptly upon (and in any event within three (3) Business Days of) any Borrower
Party’s obtaining knowledge of the institution of, or a written threat of, any
action, suit, governmental investigation or arbitration proceeding against any
Borrower Party, any Subsidiary of a Borrower Party or any Property, which
action, suit, governmental investigation or arbitration proceeding, if adversely
determined, would expose, in such Borrower Party’s reasonable judgment, any
Borrower Party or any Subsidiary of a Borrower Party to liability in an
aggregate amount in excess of $10,000,000, such Borrower Party shall notify the
Lender Group of the occurrence thereof, and the Borrower Parties shall provide
such additional information with respect to such matters as the Lender Group, or
any of them, may reasonably request.

 

79



--------------------------------------------------------------------------------



 



Promptly upon (and in any event within three (3) Business Days of) any Borrower
Party’s obtaining knowledge of the occurrence of any default (whether or not any
Borrower Party has received notice thereof from any other Person) on Funded Debt
of any Borrower Party or any Restricted Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $10,000,000, such Borrower Party shall
notify the Lender Group of the occurrence thereof;
Promptly upon (and in any event within three (3) Business Days of) any Borrower
Party’s receipt of notice of the pendency of any proceeding for the condemnation
or other taking of any material Property (excluding any condemnation or other
taking that does not have a material and adverse impact on the conduct of the
Borrower Parties’ business) of any Borrower Party or any Subsidiary of a
Borrower Party, such Borrower Party shall notify the Lender Group of the
occurrence thereof;
Promptly upon (and in any event within three (3) Business Days of) any Borrower
Party’s receipt of notice of any event that could reasonably be expected to
result in a Materially Adverse Effect, such Borrower Party shall notify the
Lender Group of the occurrence thereof;
Promptly (and in any event within ten (10) Business Days) following any material
amendment or change approved by the board of directors of the Borrowers to the
budget submitted to the Lender Group pursuant to Section 7.5(b), the Borrower
Parties shall notify the Lender Group of the occurrence thereof;
Promptly upon (and in any event within three (3) Business Days of) any officer
of any Borrower becoming aware of any (i) Default under any Loan Document, any
Senior Note Document, the Revolving Credit Agreement or the Bridge Loan
Agreement, (ii) breach under any lease under which any Borrower Party makes
rental payments in excess of $500,000 in any year, or (iii) default under any
other agreement (other than those referenced in clause (i) of this
Section 7.6(f) or in Section 7.6(b)) to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or by which any Borrower Party’s or
any such Subsidiary’s properties is bound which could reasonably be expected to
have a Materially Adverse Effect, then the Borrower Parties shall notify the
Lender Group of the occurrence thereof giving in each case the details thereof
and specifying the action proposed to be taken with respect thereto;
Promptly (but in any event within three (3) Business Days) following the
occurrence of (i) any ERISA Event or (ii) a “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan of any Borrower Party or any of its ERISA Affiliates which
would subject any Borrower Party to any penalty or tax on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code or the
commencement or threatened commencement of any litigation regarding any such
Plan or naming it or the trustee of any such Plan with respect to such Plan
(other than claims for benefits in the ordinary course of business), the
Borrower Parties shall notify the Administrative Agent and the Lenders of the
occurrence thereof, provided such occurrence, proceeding, or failure exposes
such Borrower Party or ERISA Affiliate to liability;

 

80



--------------------------------------------------------------------------------



 



Promptly (but in any event within five (5) Business Days) notify the Lender
Group in writing of any material change in the accounting policies or financial
reporting practices of any Borrower Party or any Subsidiary;
Promptly (but in any event within three (3) Business Days) notify the
Administrative Agent of the acquisition by any Borrower Party of any additional
fiber optic capacity (including through intercompany transfers between Borrower
Parties) in states other than disclosed on the Closing Date; and
Promptly (but in any event within two (2) Business Days) (i) notify the
Administrative Agent of any material communications with the applicable PUC with
respect to the Required PUC Consents, to the extent such communications concern
a potential loss or revocation of any Required PUC Consent, and (ii) provide the
Administrative Agent with copies of all written applications, notices,
information requests, or orders received or sent in writing to or from any PUC
with respect to such consents and any other consents with respect to the
financings contemplated hereby.
NEGATIVE COVENANTS
Until the date the Obligations are repaid in full and unless the Majority
Lenders shall otherwise give their prior consent in writing:
Funded Debt. No Borrower Party will, or will permit any of its Restricted
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:
Funded Debt under this Agreement and the other Loan Documents and the Bank
Products Documents;
the Funded Debt existing on the Agreement Date and described on Schedule 8.1;
trade or accounts payable and/or similar obligations, and accrued expenses,
incurred in the ordinary course of business, other than for borrowed money;
Funded Debt of a Borrower Party or any of their Restricted Subsidiaries that is
secured by Permitted Liens described in clause (f) of the definition of
Permitted Liens (including, without limitation, Capitalized Lease Obligations),
not to exceed an aggregate principal amount equal to the sum of (i) $70,000,000
and (ii) 2.50% of the consolidated total assets of the Borrower Parties,
determined as of the end of the most recent fiscal quarter of the Borrowers for
which internal financial statements are available, at any time;
Guaranties permitted by Section 8.2;
unsecured Funded Debt of any Borrower Party owed to another Borrower Party;

 

81



--------------------------------------------------------------------------------



 



obligations under Hedge Agreements not entered into for speculative purposes;
the Senior Note Indebtedness in the original aggregate principal amount of
$350,000,000;
intentionally omitted;
other unsecured Funded Debt of any Borrower Party so long as (i) such Funded
Debt has no mandatory sinking fund, redemption or amortization, or maturity
earlier than one year and one day prior to the Latest Maturity Date, (ii) the
Leverage Ratio, on a pro forma basis for the issuance of such Funded Debt, is
not greater than 4.25:1.00 as of the last day of the immediately preceding
fiscal quarter for which financial statements are available (and the
Administrative Borrower shall provide to the Administrative Agent a certificate
from an Authorized Signatory of the Administrative Borrower certifying such
compliance) and (iii) at the time of and immediately after giving effect to the
incurrence of such Funded Debt and the application of the proceeds thereof, on a
pro forma basis, no Default or Event of Default is in existence;
Funded Debt arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower
Parties pursuant to such agreements, in any case incurred in connection with the
disposition or acquisition of any business, assets or Equity Interests, so long
as the amount does not exceed the gross proceeds actually received by the
Borrower Parties in connection with such disposition;
Funded Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, that such Funded Debt is extinguished
within five Business Days of its incurrence;
Funded Debt in respect of bid, performance or surety bonds or letters of credit
issued in the ordinary course of business, including letters of credit
supporting lease obligations or supporting (or in lieu of) such bid, performance
or surety bonds or in respect of workers’ compensation claims, or other Funded
Debt with respect to reimbursement obligations regarding workers’ compensation
claims;
customer deposits and advance payments received from customers for goods and
services sold in the ordinary course of business;
Permitted Refinancing Indebtedness in exchange for, or the net cash proceeds of
which are used to refund, refinance or replace Funded Debt that was permitted by
clauses (b), (d), (h), (o), (q) and (t) of this Section 8.1;
Funded Debt to the extent the net cash proceeds thereof are promptly deposited
to defease or to satisfy and discharge the Senior Note Indebtedness in
accordance with the terms of the Senior Note Documents;

 

82



--------------------------------------------------------------------------------



 



(i) Permitted Secured Indebtedness existing on the Agreement Date and (ii) other
Permitted Secured Indebtedness of the Borrower Parties in an aggregate amount
outstanding at any time not to exceed $250,000,000 less the aggregate principal
amount of Incremental Loans then outstanding, provided, that at the time of
incurrence of any Permitted Secured Indebtedness under this clause (ii), the
Senior Secured Leverage Ratio for the most recent fiscal quarter then ended is
no greater, calculated on a pro forma basis, than 3.50 to 1.00;
Bridge Indebtedness in an aggregate principal amount not to exceed $40,000,000;
Revolving Facility Indebtedness in an aggregate principal amount not to exceed
$100,000,000; and
360 Acquisition Note Indebtedness in an aggregate principal amount not to exceed
$315,000,000 less the aggregate principal amount of the Loans.
Guaranties. No Borrower Party will, or will permit any of its Restricted
Subsidiaries to, at any time guarantee or enter into or assume any Guaranty, or
be obligated with respect to, or permit to be outstanding, any Guaranty, other
than (a) guaranties of the Obligations, (b) guaranties by any Borrower Party of
obligations under agreements of any other Borrower Party entered into in
connection with the acquisition of services, supplies, and equipment in the
ordinary course of business of such Borrower Party, (c) endorsements of
instruments in the ordinary course of business, (d) guaranties by any Borrower
Party of any obligation of any other Borrower Party and (e) guaranties of any
Funded Debt permitted by Section 8.1.
Liens. No Borrower Party will, or will permit any of its Restricted Subsidiaries
to, create, assume, incur, or permit to exist or to be created, assumed, or
permitted to exist, directly or indirectly, any Lien on any of its property,
real or personal, now owned or hereafter acquired, except for Permitted Liens.
Restricted Payments and Purchases. No Borrower Party shall, or shall permit any
of its Restricted Subsidiaries to, directly or indirectly declare or make any
Restricted Payment or Restricted Purchase, or set aside any funds for any such
purpose, other than Dividends on common stock which accrue (but are not paid in
cash) or are paid-in-kind or Dividends on preferred stock which accrue (but are
not paid in cash) or are paid-in-kind; provided, however, that (a) any
Restricted Subsidiary may make Restricted Payments to any Borrower or any other
Restricted Subsidiary, (b) the Borrower Parties may repurchase, redeem or
otherwise acquire or retire for value of any Equity Interests of Zayo, or
declare or pay dividends or make other distributions, directly or indirectly, to
CII, to fund the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of CII, in each case held by any current or former
employee or director of the Borrower Parties (or any Subsidiaries thereof)
pursuant to the terms of any employee equity subscription agreement, stock
option agreement or similar agreement entered into in the ordinary course of
business; or, prior to Zayo’s initial public offering, declare or pay dividends
or make other distributions, directly or indirectly, to any of Zayo’s direct or
indirect parent companies for the purpose of enabling CII to effect a
repurchase, redemption or other acquisition or retirement

 

83



--------------------------------------------------------------------------------



 



of the Equity Interests in CII from one or more of its equity investors that
fail to comply with their funding commitments under the CII Limited Liability
Company Agreement; provided that the aggregate price paid, or distributed or
paid out as a dividend under this subsection (b) in any calendar year will not
exceed $5,000,000, (c) any Borrower may make additional Restricted Payments and
Restricted Purchases in the following amounts after the Agreement Date, so long
as both before and after giving effect to such Restricted Payment or Restricted
Purchase, no Default has occurred and is continuing or would result from the
making of such Restricted Payment or Restricted Purchase: (i) if minimum
Availability is greater than or equal to $65,000,000 and the Leverage Ratio, on
a pro forma basis, is less than 4.00 to 1.00 but greater than or equal to 3.50
to 1.00 at the time of the proposed payment of the Restricted Payments or the
proposed Restricted Purchase, $20,000,000 less the aggregate amount of
Restricted Payments and Restricted Purchases made under this clause (c) after
the Agreement Date and (ii) if minimum Availability is greater than or equal to
$32,500,000 and (A) if the Leverage Ratio, on a pro forma basis, is less than
3.50 to 1.00 but greater than or equal to 2.50 to 1.00 at the time of the
proposed payment of the Restricted Payments or the proposed Restricted Purchase,
$50,000,000 less the aggregate amount of Restricted Payments and Restricted
Purchases made under this clause (c) after the Agreement Date, (B) if the
Leverage Ratio, on a pro forma basis, is less than 2.50 to 1.00 but greater than
or equal to 1.50 to 1.00 at the time of the proposed payment of the Restricted
Payments or the proposed Restricted Purchase, $70,000,000 less the aggregate
amount of Restricted Payments and Restricted Purchases made under this clause
(c) after the Agreement Date, and (C) if the Leverage Ratio, on a pro forma
basis, is less than 1.50 to 1.00 at the time of the proposed payment of the
Restricted Payments or the proposed Restricted Purchase, $90,000,000 less the
aggregate amount of Restricted Payments and Restricted Purchases made under this
clause (c) after the Agreement Date, (d) the Borrowers may, within 180 days of
any acquisition permitted by Section 8.7(c), distribute any assets or
liabilities so acquired by the Borrowers that are determined by the
Administrative Borrower to be non-core to the business of the Borrowers and
their Subsidiaries; provided, that the fair market value of any assets and
liabilities so distributed in respect of any such acquisition shall not exceed
5.0% of the Annualized EBITDA of Zayo based on the most recent fiscal quarter of
Zayo then ended in respect of which financial statements are available (and the
Administrative Borrower shall provide to the Administrative Agent a certificate
from an Authorized Signatory of the Administrative Borrower certifying as to
compliance with this clause (d)) and (e) the VOIP Divestiture shall be permitted
to be consummated on or after the 360 Acquisition Closing Date. With respect to
Restricted Payments and Restricted Purchases permitted under subsection (c), the
Administrative Borrower, on behalf of the Borrower Parties, shall deliver to the
Administrative Agent prior to the making of any Restricted Payment or Restricted
Purchase a certificate, together with supporting documents in form and substance
reasonably satisfactory to the Administrative Agent, executed by an Authorized
Signatory of the Administrative Borrower certifying that as of the date of such
proposed Restricted Payment or Restricted Purchase the Leverage Ratio is at the
applicable level for such Restricted Payment or Restricted Purchase.
Investments. No Borrower Party will, or will permit any of its Restricted
Subsidiaries to, make Investments, except that (a) the Borrower Parties may
purchase or otherwise acquire and own and may permit any of their Restricted
Subsidiaries to purchase or otherwise acquire and own Cash Equivalents; (b) the
Borrower Parties may hold the Investments in existence on the Agreement Date and
described on Schedule 8.5; (c) any Borrower Party may make Investments
constituting accounts receivable created,

 

84



--------------------------------------------------------------------------------



 



acquired or made and trade credit extended in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms , and may
convert any of its accounts that are in excess of ninety (90) days past due into
notes or Equity Interests from the applicable Account Debtor so long as the
Collateral Agent is granted a first priority security interest in such Equity
Interests or notes which Lien is perfected contemporaneously with the conversion
of such Account to Equity Interests or notes; (d) the Borrower Parties and their
Subsidiaries may hold the Equity Interests of their respective Subsidiaries in
existence as of the Agreement Date and their Subsidiaries created after the
Agreement Date in accordance with Section 6.18 and Section 8.7(g); (e) without
limiting Section 8.2, any Borrower Party may make Investments in any other
Borrower Party; (f) the Borrower Parties may hold Investments arising out of
Hedge Agreements not entered into for speculative purposes; (g) the Borrower
Parties may make short term loans to employees in the ordinary course of
business in an aggregate amount not to exceed $100,000 at any time; (h) the
Borrower Parties may make Permitted Asset Swaps; (i) the Borrower Parties may
make Investments in the Equity Interests of CoBank, ACB pursuant to CoBank,
ACB’s Patronage Program so long as such Investments are not acquired through the
expenditure of any cash or other assets of any Borrower Party, other than a one
time membership fee in an amount not to exceed $1,000; (j) the Borrower Parties
may make additional Investments after the Agreement Date in an aggregate amount,
(i) not to exceed $20,000,000 during the term of this Agreement, so long as both
before and after giving effect to such Investment, (A) no Default or Event of
Default has occurred and is continuing or would result from the making of such
Investment, (B) minimum Availability is greater than or equal to $32,500,000 and
(C) the Leverage Ratio is greater than or equal to 2.50 to 1.00, or (ii) not to
exceed $50,000,000 during the term of this Agreement, so long as both before and
after giving effect to such Investment, (A) no Default or Event of Default has
occurred and is continuing or would result from the making of such Investment,
(B) minimum Availability is greater than or equal to $32,500,000 and (C) the
Leverage Ratio is less than 2.50 to 1.00; (k) the Borrower Parties may make
additional Investments in an aggregate amount not to exceed $500,000 in any
fiscal year of the Borrowers; (l) the Borrower Parties may acquire assets or
properties to the extent otherwise permitted under this Agreement and may give
deposits therefor to the extent permitted by clause (n) of the definition of
Permitted Liens; (m) the Borrower Parties may make Guaranties permitted by
Section 8.2; (n) the Borrower Parties may make additional Investments, to the
extent that, giving effect to such additional Investments, the Available Amount
Utilization as of such date shall not exceed the Available Amount as of such
date. With respect to Investments permitted under clause (j), the Administrative
Borrower, on behalf of the Borrower Parties, shall deliver to the Administrative
Agent a certificate, together with supporting documents in form and substance
reasonably satisfactory to the Administrative Agent, executed by an Authorized
Signatory certifying that as of the date of such proposed Investment the
Leverage Ratio is at the applicable level for such Investment.
Affiliate Transactions. No Borrower Party shall, or shall permit any of its
Restricted Subsidiaries to, enter into or be a party to any agreement or
transaction with any Affiliate (other than a Borrower Party or their Restricted
Subsidiaries) except (a) as described on Schedule 8.6, (b) upon terms that are
no less favorable to such Borrower Party or such Restricted Subsidiary than it
would obtain in a comparable arms length transaction with a Person not an
Affiliate of such Borrower Party or such Restricted Subsidiary or (c) as
permitted by Sections 8.4 and Section 8.5.

 

85



--------------------------------------------------------------------------------



 



Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc. No Borrower Party shall, or shall permit any of its Restricted
Subsidiaries to, at any time:
Liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except that any Subsidiary of Parent may
liquidate or dissolve itself in accordance with Applicable Law;
Consummate an Asset Sale unless (x) such Asset Sale shall be for fair market
value as reasonably determined by the applicable Borrower or the applicable
Restricted Subsidiary in good faith based on sales of similar assets, if
available, (y) at least 75% of the consideration therefore received by the
Borrowers and their Restricted Subsidiaries is in the form of (1) cash or Cash
Equivalents (including any cash or Cash Equivalents received from the conversion
within 90 days of such Asset Sale of any securities, notes or other obligations
received in consideration of such Asset Sale), (2) Replacement Assets or (3) any
combination of the consideration specified in the foregoing clauses (1) and
(2) and (z) the Borrowers comply with the applicable provisions of Section 2.5;
Acquire (i) any Person, (ii) all or any substantial part of the assets, property
or business of a Person, or (iii) any assets that constitute a division or
operating unit of the business of any Person; provided, however, that the
Borrower Parties and their Restricted Subsidiaries shall be permitted to
consummate an acquisition described above if, (i) before and after giving effect
to such acquisition, no Default has occurred and is continuing or would result
from the making of such acquisition and (ii) the Administrative Borrower, on
behalf of the Borrower Parties, delivers to the Administrative Agent a
certificate, together with supporting documents in form and substance reasonably
satisfactory to the Administrative Agent, executed by an Authorized Signatory
certifying that as of such date of such proposed acquisition, both before and
after giving effect to such acquisition: (A) the Leverage Ratio does not exceed
4.25 to 1.00, and (B) Availability shall be equal to or greater than
$15,000,000; provided, further, that, notwithstanding the foregoing, if
Availability is equal to or greater than $15,000,000, the Borrower Parties and
their Restricted Subsidiaries shall be permitted to consummate an acquisition
described above (x) to the extent constituting a Permitted Asset Swap, or (y) to
the extent that, giving effect to such acquisition, the Available Amount
Utilization as of such date shall not exceed the Available Amount as of such
date; provided, further, that notwithstanding the foregoing or anything to the
contrary contained herein, the Borrower Parties shall be permitted to consummate
the 360 Acquisition on the Agreement Date;
Merge or consolidate with any other Person; provided, however, that (i) any
Restricted Subsidiary of Parent may merge into any Borrower Party so long as,
with respect to any merger with any Borrower, such Borrower shall be the
surviving entity after such merger and, with respect to any merger with any
other Borrower Party, such other Borrower Party shall be the surviving entity
after such merger, (ii) any Foreign Subsidiary may merge into another Foreign
Subsidiary, and (iii) any Borrower Party or any of their Restricted Subsidiaries
may merge with any Person in order to consummate an acquisition permitted under
Section 8.7(c) so long as, with respect to any merger with any Borrower, such
Borrower shall be the surviving entity after such merger, and, with respect to
any merger with any other Borrower Party or any of their Restricted
Subsidiaries, such other Borrower Party or Restricted Subsidiary shall be the
surviving entity after such merger;

 

86



--------------------------------------------------------------------------------



 



Change its legal name, state of incorporation or formation or structure without
giving the Administrative Agent at least ten (10) days prior written notice of
its intention to do so and complying with all reasonable requirements of the
Lenders in regard thereto;
Change its year-end for accounting purposes from the fiscal year ending June 30,
except with the prior written consent of the Administrative Agent; or
Create any Restricted Subsidiary; provided, however, that the Borrowers or any
Subsidiary may create wholly owned Subsidiaries so long as the Borrowers and
such Subsidiaries comply with Sections 6.10 and 6.18.
Financial Covenants.
Senior Secured Leverage Ratio. The Borrower Parties shall not permit, at the end
of each applicable fiscal quarter, the Senior Secured Leverage Ratio for the
immediately preceding twelve (12) month period then ended to be greater than the
required amount for the applicable period set forth below:

          Applicable Period   Applicable Ratio  
For the twelve-month periods ending December 31, 2011 and March 31, 2012
    4.50 to 1.00  
For the twelve-month periods ending June 30, 2012, September 30, 2012,
December 31, 2012, March 31, 2013, June 30, 2013 and September 30, 2013
    4.00 to 1.00  
For the twelve-month periods ending December 31, 2013 and for each fiscal
quarter thereafter
    3.50 to 1.00  

Fixed Charge Coverage Ratio. The Borrower Parties shall not permit, at the end
of each applicable fiscal quarter, the Fixed Charge Coverage Ratio for the
immediately preceding twelve (12) month period then ended to be less than the
required amount for the applicable period set forth below:

          Applicable Period   Applicable Ratio  
For the twelve-month periods ending December 31, 2011, March 31, 2011, June 30,
2012, September 30, 2012 and December 31, 2012
    2.25 to 1.00  
For the twelve-month periods ending March 31, 2013 and June 30, 2013
    2.50 to 1.00  
For the twelve-month periods ending September 30, 2013 and December 31, 2013
    2.75 to 1.00  
For the twelve-month periods ending March 31 2014, June 30, 2014 and
September 30, 2014
    3.00 to 1.00  
For the twelve-month periods ending December 31, 2014 and for each fiscal
quarter thereafter
    3.25 to 1.00  

Additional Fiber Optic. The Borrower Parties shall not acquire any additional
fiber optic capacity unless (a) such Borrower Party is in the business of
transmitting communications and qualifies as a “transmitting utility,” as
defined in the Uniform Commercial Code in the state in which such fiber optic
capacity is located, and (b) a transmitting utility Uniform Commercial Code
financing statement has been filed in such state naming such Borrower Party, as
debtor, and the Collateral Agent, as secured party.

 

87



--------------------------------------------------------------------------------



 



Conduct of Business. The Borrower Parties shall not engage substantially in any
line of business substantially different from the lines of business conducted by
the Borrower Parties and their Restricted Subsidiaries on the Agreement Date or
from any lines of business reasonably related, complementary, ancillary or
incidental thereto.
Sales and Leasebacks. No Borrower Party shall, or shall permit any of their
Restricted Subsidiaries to, enter into any arrangement, directly or indirectly,
with any third party whereby such Borrower Party or such Restricted Subsidiary,
as applicable, shall sell or transfer any property, real or personal, whether
now owned or hereafter acquired, and whereby such Borrower Party or such
Restricted Subsidiary, as applicable, shall then or thereafter rent or lease as
lessee such property or any part thereof or other property which such Borrower
Party or such Restricted Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred, except in an aggregate
amount to the exceed $10,000,000.
Amendment and Waiver. Except as permitted hereunder, no Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, enter into any amendment of,
or agree to or accept any waiver, which would adversely affect the rights of
such Borrower Party or such Subsidiary, as applicable, or any member of the
Lender Group, of (a) its articles or certificate of incorporation or formation
and by-laws, partnership agreement or other governing documents or (b) the
Senior Note Documents, the Revolving Credit Agreement or the other Loan
Documents (as defined in the Revolving Credit Agreement), in each case, except
amendments, waivers and modifications permitted by the Intercreditor Agreement.
ERISA Liability. No Borrower Party shall fail to meet all of the applicable
minimum funding requirements of ERISA and the Code, without regard to any
waivers thereof, to the extent such failure could reasonably be expected to have
a Materially Adverse Effect and, to the extent that the assets of any of their
Plans would be less (by $250,000 or more) than an amount sufficient to provide
all accrued benefits payable under such Plans, the Borrower Parties shall make
the maximum deductible contributions allowable under the Code (based on the
Borrowers’ current actuarial assumptions). No Borrower Party shall, or shall
cause or permit any ERISA Affiliate to, (a) cause or permit to occur any event
that could result in the imposition of a Lien under Section 430 of the Code or
Section 302 or 4068 of ERISA, or (b) cause or permit to occur an ERISA Event to
the extent the event described in (a) or (b) individually or in the aggregate
could reasonably be expected to have a Materially Adverse Effect.
Prepayments. No Borrower Party shall, or shall permit any of their Restricted
Subsidiaries to, prepay, redeem, defease or purchase in any manner, or deposit
or set aside funds for the purpose of any of the foregoing, make any payment in
respect of principal of, or make any payment in respect of interest on, any
Funded Debt incurred under subsection (i) and (j) of Section 8.1, except any
Borrower may (a) make regularly scheduled payments of principal or interest
required in accordance with the terms of the instruments governing such Funded
Debt, (b) make prepayments on, or offer to repurchase, such Funded Debt with
Equity Proceeds, and (c) make prepayments on, or offer to repurchase, such
Funded Debt with the proceeds arising out of on or more sales or dispositions of
assets.

 

88



--------------------------------------------------------------------------------



 



Negative Pledge. No Borrower Party shall, or shall permit any Subsidiary of any
Borrower Party to, directly or indirectly, enter into any agreement with any
Person that prohibits or restricts or limits the ability of any Borrower Party
or any such Subsidiary to create, incur, pledge, or suffer to exist any Lien
upon any of its respective assets, or restricts the ability of any Subsidiary of
a Borrower to pay Dividends to such Borrower except prohibitions or conditions
(a) under the Loan Documents, (b) under the definitive documentation in respect
of the Revolving Credit Facility, (c) under the definitive documentation in
respect of the Bridge Facility, (d) under the definitive documentation in
respect of any 360 Acquisition Notes, (e) under the definitive documentation in
respect of any Funded Debt permitted by Section 8.1(d) solely to the extent that
the agreement or instrument governing such Funded Debt or Capitalized Lease
Obligation prohibits a Lien on the property acquired with the proceeds of such
Indebtedness or the property subject to such Capitalized Lease Obligation,
respectively, (f) existing by reason of customary provisions restricting
pledges, assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business;
provided, that such restrictions are limited to the property or assets subject
to such leases, licenses or similar agreements, as the case may be, (g) with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the disposition of all or substantially all of the
Equity Interests or assets of such Subsidiary, (h) imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (e) or (g) above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such prohibitions and limitations than those in effect prior to
such amendment or refinancing (as determined in good faith and, if requested by
the Administrative Agent, certified in writing to the Administrative Agent by an
Authorized Signatory of the Administrative Borrower or (i) under any Funded Debt
of a Person outstanding on the date such Person first becomes a Subsidiary of a
Borrower; provided, that the agreements imposing such prohibitions or conditions
were not entered into solely in contemplation of such Person becoming a
Subsidiary of a Borrower.
Inconsistent Agreements. No Borrower Party shall, or shall permit any Subsidiary
of any Borrower Party to, enter into any contract or agreement which would
violate the terms hereof, any other Loan Document or any Bank Products Document.
Senior Note Documents. No Borrower Party shall amend, modify or waive, or
request or agree to, any amendment, modification or waiver of any provision of
the Senior Note Documents, the Revolving Credit Agreement or the other Loan
Documents (as defined in the Revolving Credit Agreement) to the extent such
amendment, modification or waiver is prohibited by the terms of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control as between the Administrative Agent and the
Lenders, on the one hand, and the Trustee, the holders of the Senior Note
Indebtedness, the Revolving Facility Administrative Agent and the Revolving
Lenders, on the other hand.

 

89



--------------------------------------------------------------------------------



 



DEFAULT
Events of Default. Each of the following shall constitute an Event of Default,
whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:
Any representation, warranty or certification made under this Agreement or any
other Loan Document shall prove incorrect or misleading in any material respect
(unless such representation, warranty or certification is qualified as to
materiality, in which case such representation, warranty or certification shall
at any time prove to have been incorrect or misleading in any respect) when made
or deemed to have been made pursuant to Section 5.2;
(i) Any payment of any principal hereunder shall not be received by the
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder or any fees or any other amounts payable hereunder or under
the other Loan Documents by any Borrower Party shall not be received by the
Administrative Agent within three (3) Business Days from the date on which such
payment is due;
Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Sections 2.12, 6.1, 6.5, 6.7, 6.10, 6.15 or
in Article 7 or Article 8 or any material (as determined by Administrative Agent
in its Permitted Discretion) agreement or covenant in any Security Document
(other than any Mortgage);
Any Borrower Party shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 9.1, and such default, if curable, shall not be cured
to the Majority Lenders’ satisfaction within the earlier of (i) a period of
thirty (30) days from the date that an officer of such Borrower Party knew of
the occurrence of such default, or (ii) a period of thirty (30) days after
written notice of such default is given by the Administrative Agent to the
Administrative Borrower;
There shall occur any default in the performance or observance by any Borrower
Party of any agreement or covenant contained in any of the other Loan Documents
or in the Bank Products Documents with respect to Lender Hedge Agreements (other
than this Agreement or the Security Documents (but only to the extent
constituting an Event of Default under clause (c) above) or as otherwise
provided in this Section 9.1) which shall not be cured to the Majority Lenders’
satisfaction within the applicable cure period, if any, provided for in such
Loan Document or Bank Products Document, or, if there is no applicable cure
period set forth in such Loan Document or Bank Products Document, within the
earlier of (i) a period of thirty (30) days from the date that an officer of a
Borrower knew of the occurrence of such default, or (ii) a period of thirty (30)
days after written notice of such default is given by the Administrative Agent
to the Administrative Borrower;
There shall occur any Change in Control;

 

90



--------------------------------------------------------------------------------



 



(i) There shall be entered a decree or order for relief in respect of any
Borrower Party or any of their Restricted Subsidiaries which is a Material
Subsidiary under the Bankruptcy Code, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Borrower
Party or any Restricted Subsidiary which is a Material Subsidiary or of any
substantial part of its properties, or ordering the winding-up or liquidation of
the affairs of any Borrower Party or any of their Restricted Subsidiaries which
is a Material Subsidiary, or (ii) an involuntary petition shall be filed against
any Borrower Party or any of their Restricted Subsidiaries which is a Material
Subsidiary and a temporary stay entered and (A) such petition and stay shall not
be diligently contested, or (B) any such petition and stay shall continue
undismissed for a period of sixty (60) consecutive days;
Any Borrower Party or any of their Restricted Subsidiaries which is a Material
Subsidiary shall (i) commence an Insolvency Proceeding, (ii) consent to the
institution of an Insolvency Proceeding or to the appointment or taking of
possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of such Borrower Party or any of their
Restricted Subsidiaries which is a Material Subsidiary or of any substantial
part of its properties, (iii) fail generally to pay its debts as they become due
or (iv)l take any action in furtherance of any of the foregoing;
A final judgment (other than a money judgment or judgments fully covered (except
for customary deductibles or copayments not to exceed $5,000,000 in the
aggregate) by insurance as to which the insurance company has acknowledged
coverage) shall be entered by any court against any Borrower Party or any of
their Restricted Subsidiaries for the payment of money which exceeds, together
with all such other judgments of the Borrower Parties and their Restricted
Subsidiaries, $20,000,000 in the aggregate, or a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Borrower Party or any of their Restricted Subsidiaries pursuant to a final
judgment which, together with all other such property of the Borrower Parties
and their Restricted Subsidiaries subject to other such process, exceeds in
value $20,000,000 in the aggregate, and if, within thirty (30) days after the
entry, issue, or levy thereof, such judgment, warrant, or process shall not have
been paid or discharged or stayed pending appeal, or if, after the expiration of
any such stay, such judgment, warrant, or process shall not have been paid or
discharged;
There shall be at any time (i) any “accumulated funding deficiency,” as defined
in ERISA or in Section 412 of the Code, with respect to any Plan maintained by
any Borrower Party or any ERISA Affiliate of a Borrower Party, or to which any
Borrower Party or any of its ERISA Affiliates has any liabilities; (ii) a
trustee shall be appointed by a United States District Court to administer any
Plan maintained by any Borrower Party or any ERISA Affiliate of a Borrower
Party, or to which any Borrower Party or any of its ERISA Affiliates has any
liabilities; (iii) the PBGC shall institute proceedings to terminate any such
Plan; (iv) any Borrower Party or any ERISA Affiliate of any Borrower Party shall
incur any liability to the PBGC in connection with the termination of any such
Plan; (v) any Plan or trust created under any Plan of any Borrower Party or any
ERISA Affiliate of any Borrower Party shall engage in a non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof, or any party dealing with any such Plan or
trust to any tax or penalty on

 

91



--------------------------------------------------------------------------------



 



“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code; (vi) any Borrower Party or any ERISA Affiliate of any Borrower Party shall
enter into or become obligated to contribute to a Multiemployer Plan;
(vii) there shall be at any time a Lien imposed against the assets of a Borrower
Party or ERISA Affiliate under Code Section 430, or ERISA Sections 302 or 4068;
or (viii) there shall occur at any time an ERISA Event; provided, however that
no Event of Default shall occur as a result of an event described in clauses
(i), (ii), (iii), (iv), (v), (vii) or (viii) of this Section 9.1(j) unless such
event either individually or in the aggregate with other events described
therein could reasonably be expected result in an aggregate liability greater
than $20,000,000 or otherwise have a Materially Adverse Effect;
(i) There shall occur any default (after the expiration of any applicable grace
or cure period) under any indenture, agreement, or instrument evidencing Funded
Debt of any Borrower Party or any of their Restricted Subsidiaries in an
aggregate principal amount exceeding $20,000,000 (determined singly or in the
aggregate with other Funded Debt) which entitles the holders thereof to cause
such debt to become due prior to its stated maturity, (ii) there shall occur any
default under any Hedge Agreement (after the expiration of any applicable cure
period set forth therein) with a termination value in excess of $20,000,000
(measured at the time of such default) or (iii) any event of default shall occur
under the Indenture;
All or any portion of any Loan Document or any Bank Products Document shall at
any time and for any reason be declared to be null and void, the effect of which
is to render any such material Loan Document or Bank Products Document
inadequate for the practical realization of the rights and benefits afforded
thereby, or a proceeding shall be commenced by any Borrower Party, any of their
Restricted Subsidiaries or any Affiliate thereof, or by any Governmental
Authority having jurisdiction over any Borrower Party, any of their Restricted
Subsidiaries or any Affiliate thereof, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Borrower Party, any of their Restricted Subsidiaries
or any Affiliate thereof shall deny that it has any liability or obligation for
the payment of any Obligation provided under any Loan Document or any Bank
Products Document, or any Lender Hedge Agreement shall be terminated as a result
of a default or event of default thereunder by any Borrower Party;
Intentionally Omitted; or
One or more of the material authorizations, licenses, certificates or permits
relating to any Borrower Party’s ability to continue to engage in the
Telecommunications Business or operate a material portion of the
Telecommunications Assets is cancelled, suspended, materially limited,
terminated or revoked and such cancellation, suspension, limitation, termination
or revocation has become final, or a Borrower Party, or grantor of any such
material authorization, license or permit fails to timely renew such
authorization, license or permit prior to the expiration thereof.
Remedies. If an Event of Default shall have occurred and shall be continuing, in
addition to the rights and remedies set forth elsewhere in this Agreement, the
other Loan Documents and any Bank Products Documents:

 

92



--------------------------------------------------------------------------------



 



With the exception of an Event of Default specified in Section 9.1(g) or (h),
the Administrative Agent may in its discretion (unless otherwise instructed by
the Majority Lenders) or shall at the direction of the Majority Lenders declare
the principal of and interest on the Loans and all other Obligations (other than
any Obligations existing from time to time of any Borrower Party to its
counterparty under any Bank Products Documents) to be forthwith due and payable
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding, or both.
Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations (other
than any Obligations existing from time to time of any Borrower Party to its
counterparty under any Bank Products Documents) shall thereupon and concurrently
therewith become due and payable without any action by the Lender Group, or any
of them and without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.
The Administrative Agent may in its discretion (unless otherwise instructed by
the Majority Lenders) or shall at the direction of the Majority Lenders exercise
all of the post-default rights granted to the Lender Group, or any of them,
under the Loan Documents or under Applicable Law. The Administrative Agent, for
the benefit of the Lender Group, shall have the right to the appointment of a
receiver for the Property of the Borrower Parties, and the Borrower Parties
hereby consent to such rights and such appointment and hereby waive any
objection the Borrower Parties may have thereto or the right to have a bond or
other security posted by the Lender Group, or any of them, in connection
therewith.
Intentionally Omitted.
The rights and remedies of the Lender Group hereunder shall be cumulative, and
not exclusive.
Right to Cure.
Notwithstanding anything to the contrary contained in Section 9.1(c), in the
event that the Borrowers fail to comply with either of the Financial Covenants,
until the expiration of the tenth day after the date on which financial
statements are required to be delivered pursuant to Section 7.1 with respect to
the fiscal quarter ending on the last day of the twelve-month period in respect
of which such Financial Covenant is being measured (the “Test Period”), if Zayo
receives a Specified Equity Contribution, Zayo may apply the amount of the net
proceeds of such Specified Equity Contribution to increase its Annualized EBITDA
with respect to such applicable fiscal quarter (the “Cure Right”) and the
Financial Covenants shall be recalculated, giving effect to a pro forma increase
in Zayo’s Annualized EBITDA for such Test Period in an amount equal to such net
cash proceeds; provided that such pro forma adjustment to Zayo’s Annualized
EBITDA shall be given solely for the purpose of determining the existence of a
Default or an Event of Default under the Financial Covenants with respect to any
Test Period that includes the fiscal quarter for which such Cure Right was
exercised and not for any other purpose under any Loan Document.

 

93



--------------------------------------------------------------------------------



 



If, after the exercise of the Cure Right and the recalculations pursuant to
subsection (a) above, the Borrowers shall then be in compliance Financial
Covenants during such Test Period, the Borrower shall be deemed to have
satisfied the requirements of the Financial Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 9.1(c) that had occurred shall be deemed cured; provided that (i) in
each four-fiscal quarter period, there shall be at least two fiscal quarters in
which the Cure Right is not exercised, (ii) there shall be no more than four
Specified Equity Contributions during the term of this Agreement, (iii) with
respect to any exercise of the Cure Right, the Specified Equity Contribution
shall be no greater than the amount required to cause the Borrowers to be in
compliance with the Financial Covenants and (iv) all Specified Equity
Contributions will be disregarded for purposes of determining the Available
Amount or the availability of any baskets or carve-outs with respect to the
covenants contained in Article 8 hereof.
THE ADMINISTRATIVE AGENT
Appointment and Authorization. Each member of the Lender Group hereby
irrevocably appoints and authorizes, and hereby agrees that it will require any
transferee of any of its interest in this Agreement and the other Loan Documents
and its Loans irrevocably to appoint and authorize, the Administrative Agent to
take such actions as its agent on its behalf and to exercise such powers
hereunder and under the other Loan Documents as are delegated by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. Without limiting the foregoing, each member of the Lender Group hereby
authorizes the Administrative Agent to execute and deliver each Loan Document to
which the Administrative Agent is, or is required to be, a party. Neither the
Administrative Agent nor any of its directors, officers, employees, or agents
shall be liable for any action taken or omitted to be taken by it hereunder or
in connection herewith, except for its own gross negligence or willful
misconduct as determined by a final non-appealable order of a court of competent
jurisdiction.
Interest Holders. The Administrative Agent may treat each Lender, or the Person
designated in the last notice filed with the Administrative Agent under this
Section 10.2, as the holder of all of the interests of such Lender in this
Agreement and the other Loan Documents and its Loans until written notice of
transfer, signed by such Lender (or the Person designated in the last notice
filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.
Consultation with Counsel. The Administrative Agent may consult with legal
counsel selected by it and shall not be liable to any Lender for any action
taken or suffered by it in good faith in reliance on the advice of such counsel.

 

94



--------------------------------------------------------------------------------



 



Documents. The Administrative Agent shall not be under any duty to examine,
inquire into, or pass upon the validity, effectiveness, or genuineness of this
Agreement, any other Loan Document, or any instrument, document, or
communication furnished pursuant hereto or in connection herewith, and the
Administrative Agent shall be entitled to assume that they are valid, effective,
and genuine, have been signed or sent by the proper parties, and are what they
purport to be.
Administrative Agent and Affiliates. With respect to the Commitments and Loans,
the Administrative Agent shall have the same rights and powers hereunder as any
other Lender, and the Administrative Agent and its Affiliates, as the case may
be, may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower Parties or any Affiliates of, or Persons doing
business with, the Borrower Parties, as if it were not the Administrative Agent
or affiliated with the Administrative Agent and without any obligation to
account therefor. The Lenders acknowledge that the Administrative Agent and its
Affiliates have other lending and investment relationships with the Borrower
Parties and their Affiliates and in the future may enter into additional such
relationships.
Responsibility of the Administrative Agent. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Administrative Agent have or be
deemed to have any fiduciary relationship with any other member of the Lender
Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall be entitled to assume that no Default exists unless it has actual
knowledge, or has been notified by any Borrower Party, of such fact, or has been
notified by a Lender that such Lender considers that a Default exists, and such
Lender shall specify in detail the nature thereof in writing. The Administrative
Agent shall provide each Lender with copies of such documents received from any
Borrower Party as such Lender may reasonably request.
Action by Administrative Agent.
The Administrative Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement, unless the
Administrative Agent shall have been instructed by the Majority Lenders to
exercise or refrain from exercising such rights or to take or refrain from
taking such action. The Administrative Agent shall incur no liability under or
in respect of this Agreement with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment or which may seem to it to
be necessary or desirable in the circumstances.

 

95



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable to the Lenders, or any of them, in
acting or refraining from acting under this Agreement or any other Loan Document
in accordance with the instructions of the Majority Lenders (or all Lenders if
expressly required by Section 11.12), and any action taken or failure to act
pursuant to such instructions shall be binding on all Lenders.
Notice of Default. In the event that any member of the Lender Group shall
acquire actual knowledge, or shall have been notified in writing, of any
Default, such member of the Lender Group shall promptly notify the other members
of the Lender Group, and the Administrative Agent shall take such action and
assert such rights under this Agreement as the Majority Lenders shall request in
writing, and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Majority Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Default after their receipt of the notice
of any Default from a member of the Lender Group, or shall request inconsistent
action with respect to such Default, the Administrative Agent may, but shall not
be required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.
Responsibility Disclaimed. The Administrative Agent shall not be under any
liability or responsibility whatsoever as Administrative Agent:
To any Borrower Party or any other Person or entity as a consequence of any
failure or delay in performance by or any breach by, any member of the Lender
Group of any of its obligations under this Agreement;
To any Lender Group, or any of them, as a consequence of any failure or delay in
performance by, or any breach by, any Borrower Party or any other obligor of any
of its obligations under this Agreement or any other Loan Document; or
To any Lender Group, or any of them, for any statements, representations, or
warranties in this Agreement, or any other document contemplated by this
Agreement or any information provided pursuant to this Agreement, any other Loan
Document, or any other document contemplated by this Agreement, or for the
validity, effectiveness, enforceability, or sufficiency of this Agreement, any
other Loan Document, or any other document contemplated by this Agreement.
Indemnification. The Lenders agree to indemnify (to the extent not reimbursed by
the Borrowers) and hold harmless the Administrative Agent and each of its
Affiliates, employees, representatives, officers and directors (each an
“Administrative Agent Indemnified Person”) pro rata in accordance with their

 

96



--------------------------------------------------------------------------------



 



Aggregate Commitment Ratios from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not an Administrative Agent Indemnified Person is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Borrower Parties, or any of them, of
any representation or warranty made hereunder, or otherwise in any way relating
to or arising out of the Commitments, the Loans, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement or any action
taken or omitted by the Administrative Agent under this Agreement, any other
Loan Document, or any other document contemplated by this Agreement (other than
Bank Products Documents), the making, administration or enforcement of the Loan
Documents and the Loans or any transaction contemplated hereby or any related
matters unless, with respect to any of the above, such Administrative Agent
Indemnified Person is determined by a final non-appealable judgment of a court
of competent jurisdiction to have acted or failed to act with gross negligence
or willful misconduct. This Section 10.10 is for the benefit of each
Administrative Agent Indemnified Person and shall not in any way limit the
obligations of the Borrower Parties under Section 6.16. The provisions of this
Section 10.10 shall survive the termination of this Agreement.
Credit Decision. Each member of the Lender Group represents and warrants to each
other member of the Lender Group that:
In making its decision to enter into this Agreement and to make its Loans it has
independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower Parties and that it has made an
independent credit judgment, and that it has not relied upon information
provided by the Administrative Agent or any of its Affiliates;
So long as any portion of the Obligations remains outstanding, it will continue
to make its own independent evaluation of the financial condition and affairs of
the Borrower Parties; and
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower Parties which
may come into the possession of any of the Administrative Agent or any
Affiliates of the Administrative Agent.
Successor Administrative Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided below, the Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Administrative Borrower. Upon any such resignation, the Majority Lenders shall
have the right to appoint a successor Administrative Agent (with the consent of
the Administrative Borrower if no Event of Default then exists). If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall

 

97



--------------------------------------------------------------------------------



 



have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the US, a State or any political subdivision thereof which has combined
capital and reserves in excess of $250,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 10 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.
Administrative Agent May File Proofs of Claim. The Administrative Agent may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel) and the
Lenders allowed in any judicial proceedings relative to any Borrower Party, or
any of their respective creditors or property, and shall be entitled and
empowered to collect, receive and distribute any monies, securities or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceedings is hereby authorized by each Lender to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due to the Administrative Agent for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents, financial advisors and counsel, and any other
amounts due the Administrative Agent under Section 11.2. Nothing contained in
this Agreement or the Loan Documents shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting this Agreement, any Notes or the rights of any holder thereof, or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
Collateral. The Collateral Agent is hereby authorized to hold all Collateral
pledged pursuant to any Loan Document and to act on behalf of the Lender Group,
in its own capacity and through other agents appointed by it, under the Security
Documents; provided, that the Collateral Agent shall not agree to the release of
any Collateral except in accordance with the terms of this Agreement. The Lender
Group acknowledges that the Loans, all Obligations with respect to Bank Products
Documents and all interest, fees and expenses hereunder constitute one Funded
Debt, secured by all of the Collateral. The Collateral Agent hereby appoints
each Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Collateral Agent’s Liens in assets which, in
accordance with the UCC, can be perfected by possession. Should any Lender
obtain possession of any such Collateral, subject to the limitations set forth
in the Blocked Account Agreements, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or in accordance
with the Collateral Agent’s instructions.

 

98



--------------------------------------------------------------------------------



 



Release of Guarantees and Collateral.
Each Lender hereby directs, in accordance with the terms of this Agreement, the
Administrative Agent, and the Administrative Agent agrees, to instruct the
Collateral Agent to release any Lien held by the Collateral Agent for the
benefit of the Lender Group:
against all of the Collateral, upon final and indefeasible payment in full of
the Obligations; or
against any part of the Collateral sold, transferred or disposed of by the
Borrower Parties (including, without limitation, all property, assets and rights
of any Guarantor released pursuant to subsection (b) below) if such sale,
transfer or other disposition is permitted by Section 8.7 or is otherwise
consented to by the requisite Lenders for such release as set forth in
Section 11.12, as certified to the Administrative Agent by the Administrative
Borrower in a certificate of an Authorized Signatory of the Administrative
Borrower.
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent agrees, to instruct the Collateral Agent to execute and deliver or file or
authorize the filing of such termination and partial release statements and do
such other things as are necessary to release Liens to be released pursuant to
this Section 10.15 promptly upon the effectiveness of any such release. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to instruct the Collateral Agent to
release particular types or items of Collateral pursuant to this Section 10.15.
Each Lender hereby directs, in accordance with the terms of this Agreement, the
Administrative Agent, and the Administrative Agent agrees, (i) to release any
Guarantor from its obligations hereunder (including, without limitation, its
obligations with respect to the Guaranty) in connection with (1) any sale or
other disposition, including by merger or otherwise, of Equity Interests in such
Guarantor after which such Guarantor is no longer a Subsidiary of any Borrower,
if such sale or disposition complies with the applicable provisions of this
Agreement or is otherwise consented to by the applicable Lenders for such
release as set forth in Section 11.12, as certified to the Administrative Agent
by the Administrative Borrower or (2) the designation of such Guarantor as an
Unrestricted Subsidiary pursuant to Section 6.20 and in accordance with the
definition of “Unrestricted Subsidiary”, and (ii) to execute and deliver or file
or authorize the filing of such documents, statements and instruments and do
such other things as are necessary to release such Guarantor from such
obligations pursuant to this Section 10.15 promptly upon the effectiveness of
any such release. Upon request by the Administrative Agent at any time, the
Lenders shall confirm in writing the Administrative Agent’s authority to release
the applicable Guarantor pursuant to this Section 10.15.
Additional Agents. None of the Lenders or other entities identified on the
facing page of this Agreement as a “Joint Lead Arranger”, a “Joint Physical
Bookrunner”, a “Joint Bookrunning Manager” or a “Co-Syndication Agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement or any other Loan Document other than those applicable to all Lenders
as such if

 

99



--------------------------------------------------------------------------------



 



such entity is also a Lender. Without limiting the foregoing, none of the
Lenders or other entities so identified shall have or be deemed to have any
fiduciary relationship with any other Lender. Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders or other entities so
identified in deciding to enter into this Agreement or any other Loan Document
or in taking or not taking action hereunder or thereunder.
MISCELLANEOUS
Notices.
All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been given five (5) days after deposit in the mail,
designated as certified mail, return receipt requested, postage-prepaid, or one
(1) day after being entrusted to a reputable commercial overnight delivery
service, or when delivered to the telegraph office or sent out (with receipt
confirmed) by telex or telecopy (or to the extent specifically permitted under
Section 11.1(c) only, when sent out by electronic means) addressed to the party
to which such notice is directed at its address determined as in this
Section 11.1. All notices and other communications under this Agreement shall be
given to the parties hereto at the following addresses:
If to any Borrower Party, to such Borrower Party in care of the Administrative
Borrower at:
Zayo Group, LLC
400 Centennial Parkway, Suite 200
Louisville, CO 80027
Attn: Ken desGarennes, Chief Financial Officer
Telecopy No.: (303) 226-5942
Email: kdesgarennes@zayo.com
with a copy to:
Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attn: Aaron F. Adams
Telecopy: (212) 351-6245
Email: afadams@gibsondunn.com
If to the Administrative Agent, to it at:
Royal Bank of Canada
20 King Street West
4th Floor, South Tower
Toronto, Ontario M5H 1C4
Attention: Manager, Agency
Agency Service Group
Facsimile: (416) 842-4023; and

 

100



--------------------------------------------------------------------------------



 



If to the Lenders, to them at the addresses set forth on the signature pages of
this Agreement.
Any party hereto may change the address to which notices shall be directed under
this Section 11.1 by giving ten (10) days’ written notice of such change to the
other parties.
The Borrowers may make delivery of the items required by Sections 7.1, 7.2 and
7.3 via Electronic Transmission to the Lender Group. The Administrative Agent
shall so post such items within a reasonable period of time after delivery
thereof by Borrowers. Such posting or sending via Electronic Transmission to the
Lender Group shall constitute delivery of such items to the Lender Group.
Expenses. Each Borrower agrees, jointly and severally, to promptly pay or
promptly reimburse:
All reasonable and documented or invoiced out-of-pocket expenses of the
Administrative Agent associated with the administration of this Agreement and
the other Loan Documents and any amendment or waiver with respect thereto
(including, without limitation, the reasonable fees, disbursements and other
charges of one counsel to the Administrative Agent and any necessary local or
regulatory counsel as may be retained with the consent of the Administrative
Borrower (such consent not to be unreasonably withheld, delayed or
conditioned));
All reasonable and documented or invoiced out-of-pocket expenses of the
Administrative Agent and the Lenders (including, without limitation, the fees,
disbursements and other charges of one counsel and any reasonably necessary
local or regulatory counsel and, in the case of an actual or perceived conflict,
one additional counsel to all such Persons similarly situated) in connection
with the enforcement of this Agreement and the other Loan Documents; and
All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any Note or the Obligations.
Waivers. The rights and remedies of the Lender Group under this Agreement, the
other Loan Documents and the Bank Products Documents shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have. No failure
or delay by the Lender Group, or any of them, or the Majority Lenders in
exercising any right shall operate as a waiver of such right. The Lender Group
expressly reserves the right to require strict compliance with the terms of this
Agreement in connection with any funding of a request for an Loan. In the event
the Lenders decide to fund a request for an Loan at a time when the Borrowers
are not in strict compliance with the terms of this Agreement, such decision by
the Lenders shall not be deemed to constitute an undertaking

 

101



--------------------------------------------------------------------------------



 



by the Lenders to fund any further requests for Loans or preclude the Lenders
from exercising any rights available to the Lenders under the Loan Documents or
at law or equity. Any waiver or indulgence granted by the Lenders or by the
Majority Lenders shall not constitute a modification of this Agreement, except
to the extent expressly provided in such waiver or indulgence, or constitute a
course of dealing by the Lenders at variance with the terms of the Agreement
such as to require further notice by the Lenders of the Lenders’ intent to
require strict adherence to the terms of the Agreement in the future. Any such
actions shall not in any way affect the ability of the Lenders, in their
discretion, to exercise any rights available to them under this Agreement or
under any other agreement, whether or not the Lenders are party, relating to the
Borrowers.
Set-Off. In addition to any rights now or hereafter granted under Applicable Law
and not by way of limitation of any such rights, except to the extent limited by
Applicable Law, at any time that an Event of Default exists, each member of the
Lender Group and each subsequent holder of the Obligations and each of their
respective Affiliates is hereby authorized by the Borrower Parties at any time
or from time to time, without notice to the Borrower Parties or to any other
Person, any such notice being hereby expressly waived, to set-off and to
appropriate and apply any and all deposits (general or special, time or demand,
including, but not limited to, Funded Debt evidenced by certificates of deposit,
in each case whether matured or unmatured, but not including any amounts held by
any member of the Lender Group or any of its Affiliates in any escrow account)
and any other Funded Debt at any time held or owing by any member of the Lender
Group or any such holder to or for the credit or the account of any Borrower
Party, against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group, any such holder under this Agreement
or any such Affiliate, Notes, any other Loan Document and any Bank Products
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, any Notes, any
other Loan Document or any Bank Products Document, irrespective of whether or
not (a) the Lender Group shall have made any demand hereunder or (b) the Lender
Group shall have declared the principal of and interest on the Loans and any
Notes and other amounts due hereunder to be due and payable as permitted by
Section 9.2 and although said obligations and liabilities, or any of them, shall
be contingent or unmatured. Any sums obtained by any member of the Lender Group
or by any subsequent holder of the Obligations shall be subject to the
application of payments provisions of Article 2.
Assignment.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower Party without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of the Administrative
Agent) any legal or equitable right, remedy or claim under or by reason of this
Agreement. Notwithstanding anything else in this Section 11.5, no assignments,
participations or other transfers of rights under this Agreement shall be
permitted to any Person that is a competitor, or an Affiliate of a competitor,
of any Borrower Party or any of its Subsidiaries.

 

102



--------------------------------------------------------------------------------



 



Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it and excluding rights and obligations with respect
to Bank Products Documents); provided that (i) except in the case of an
assignment of the entire remaining amount of the Loans at the time owing to the
assigning Lender or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default under
Section 9.1(b), (g) or (h) has occurred and is continuing, the Administrative
Borrower otherwise consents (each such consent not to be unreasonably withheld),
and (ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.5(c), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.8(b), 2.9, 6.18, 12.3 and 12.5).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.5.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary; provided, that failure to make any such recordation, or
any error in such recordation, shall not affect the Commitment of any Lender.
The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

103



--------------------------------------------------------------------------------



 



Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its portion of the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers and the Lender Group shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.12(a)(i)(A),
(B), (C) or (E) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.8(b), 2.9, 6.18 and 12.3 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 11.5(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
A Participant shall not be entitled to receive any greater payment under Section
2.8(b) or Section 12.3 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.8(b)
unless the Administrative Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.8(b) as though it were a Lender.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation (i) any pledge or assignment to secure obligations
to a Federal Reserve Bank and (ii) in the case of any Lender that is a Fund, any
pledge or assignment of all or any portion of such Lender’s rights under this
Agreement to any holders of obligations owed, or securities issued, by such
Lender as security for such obligations or securities, or to any trustee for, or
any other representative of, such holders, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

104



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement (including but not limited to
Sections 2.6 and 2.10 (which provisions shall not be applicable to this
Section 11.5(g)) or in any other Loan Document to the contrary, any Borrower
Party may purchase the outstanding Loans on the following basis:
Any Borrower Party shall have the right to purchase Loans at a discount to par
pursuant to an Offer of Specified Discount Purchase, Solicitation of Discount
Range Sale Offers or Solicitation of Discounted Sale Offers (any such purchase,
a “Discounted Loan Purchase”), in each case made in accordance with this
Section 11.5(g); provided that, no Borrower Party shall initiate any action
under this Section 11.5(g) in order to make a Discounted Loan Purchase unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Borrower
Party was notified that no Lender was willing to sell any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Solicitation of Discounted Sale Offers, the date
of any Borrower Party’s election not to accept any Solicited Discounted Sale
Offers; provided further that, none of the Borrower Parties shall initiate any
process to effect a Discounted Loan Purchase that shall coincide with any
prepayment of Loans pursuant to Section 2.5(a) or (b), and any scheduled
repayment of Loans pursuant to Section 2.6.
(1) Subject to the proviso to subsection (i) above, any Borrower Party may from
time to time offer to make a Discounted Loan Purchase by providing the Auction
Agent notice in the form of a Specified Discount Purchase Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower Party, to (x) each Lender and/or (y) each Lender with respect to any
Tranche of Loans on an individual Tranche basis, (II) any such offer shall
specify the aggregate principal amount offered to be purchased (the “Specified
Discount Purchase Amount”) with respect to each applicable tranche, the tranche
or tranches of Loans subject to such offer and the specific percentage discount
to par (the “Specified Discount”) of such Loans to be purchased (it being
understood that different Specified Discounts and/or Specified Discount Purchase
Amounts may be offered with respect to different Tranches of Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (III) the Specified Discount Purchase Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Purchase Response Date. The Auction Agent will promptly
provide each Lender holding Loans in respect of which an Offer of Specified
Discount Purchase is made with a copy of such Specified Discount Purchase Notice
and a form of the Specified Discount Purchase Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (which date may be extended for a period
not exceeding three Business Days upon notice by the applicable Borrower Party
to the Auction Agent (and the Auction Agent shall promptly notify the applicable
Lenders)) (the “Specified Discount Purchase Response Date”).
(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Purchase Response Date whether or not it
agrees to sell any of its applicable then outstanding Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Purchase Accepting
Lender”), the amount and the tranches of such Lender’s Loans to be sold at such
offered discount. Each acceptance of a Discounted Loan Purchase by a Discount
Purchase Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Purchase Response is not received by the Auction Agent by the Specified
Discount Purchase Response Date shall be deemed to have declined to accept the
applicable Offer of Specified Discount Purchase.

 

105



--------------------------------------------------------------------------------



 



(3) If there is at least one Discount Purchase Accepting Lender, the relevant
Borrower Party will purchase the outstanding Loans of each Discount Purchase
Accepting Lender on the Discounted Purchase Effective Date in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Purchase Response given pursuant to subsection
(2) above; provided that, if the aggregate principal amount of Loans tendered
for sale by all Discount Purchase Accepting Lenders exceeds the Specified
Discount Purchase Amount, such purchase shall be made pro rata among the
Discount Purchase Accepting Lenders in accordance with the respective principal
amounts tendered to be sold by each such Discount Purchase Accepting Lender and
the Auction Agent (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Purchase Response Date, notify (I) the relevant Borrower
Party of the respective Lenders’ responses to such offer, the Discounted
Purchase Effective Date and the aggregate principal amount of the Discounted
Loan Purchase and the Tranches to be prepaid, (II) each Lender of the Discounted
Purchase Effective Date, and the aggregate principal amount and the Tranches of
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Purchase Accepting Lender of the Specified Discount Proration, if any,
and confirmation of the principal amount, Tranche and Type of Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Borrower Party and such Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
Borrower Party shall be due and payable by such Borrower Party on the Discounted
Purchase Effective Date in accordance with subsection (iv) below (subject to
subsection (x) below).
(1) Subject to the proviso to subsection (i) above, any Borrower Party may from
time to time solicit Discount Range Sale Offers by providing the Auction Agent
with notice in the form of a Discount Range Solicitation Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Borrower Party, to (x) each Lender and/or (y) each Lender with respect to any
Tranche of Loans on an individual Tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Solicitation Amount”), the Tranche or Tranches of Loans subject
to such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant Tranche or Tranches of Loans willing to be purchased by such Borrower
Party (it being understood that different Discount Ranges and/or Discount Range
Solicitation Amounts may be offered with respect to different Tranches of Loans
and, in such event, each such offer will be treated as separate offer pursuant
to the terms of this Section), (III) the Discount Range Solicitation Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$500,000 in excess thereof and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Sale Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Solicitation Notice and a form of the Discount Range Sale Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m.,

 

106



--------------------------------------------------------------------------------



 



New York time, on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended for a period not exceeding
three Business Days upon notice by the Borrower Party to the Auction Agent (and
the Auction Agent shall promptly notify the applicable Lenders)) (the “Discount
Range Sale Response Date”). Each Lender’s Discount Range Sale Offer shall be
irrevocable until the Discounted Purchase Effective Date (at which time such
Discount Range Sale Offer shall be deemed to have been automatically revoked by
such Lender as to any of such Lender’s Loans not purchased by such Borrower
Party on or prior to such date) and shall specify one or more (but no more than
three for any Lender) discounts to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to sell any or all of its then
outstanding Loans of the applicable Tranche or Tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to sell at the Submitted Discount. Any Lender
whose Discount Range Sale Offer is not received by the Auction Agent by the
Discount Range Sale Response Date shall be deemed to have declined to accept a
Discounted Loan Purchase of any of its Loans at any discount to their par value
within the Discount Range.
(2) The Auction Agent shall review all Discount Range Sale Offers received on or
before the applicable Discount Range Sale Response Date and shall determine (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the Applicable
Discount and Loans to be purchased at such Applicable Discount in accordance
with this subsection (iii). The relevant Borrower Party agrees to accept on the
Discount Range Sale Response Date all Discount Range Sale Offers received by
Auction Agent within the Discount Range by the Discount Range Sale Response
Date, in the order from the Submitted Discount that is the largest discount to
par to the Submitted Discount that is the smallest discount to par, up to and
including the Submitted Discount that is the smallest discount to par within the
Discount Range (such Submitted Discount that is the smallest discount to par
within the Discount Range being referred to as the “Applicable Discount”) which
yields a Discounted Loan Purchase in an aggregate principal amount equal to the
lower of (I) the Discount Range Solicitation Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Sale Offer to
sell Loans at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have offered to sell Loans equal to its Submitted
Amount (subject to any required proration pursuant to the following subsection
(3)) to such Borrower Party its at the Applicable Discount (each such Lender, a
“Participating Lender”), which offer shall be irrevocable until the Discounted
Purchase Effective Date (at which time such Discount Range Sale Offer shall be
deemed to have been automatically revoked by such Lender as to any of such
Lender’s Loans not purchased by such Borrower Party on or prior to such date).
(3) If there is at least one Participating Lender, the relevant Borrower Party
will accept such Participating Lender’s Discount Range Sale Offer and purchase
the respective outstanding Loans of each Participating Lender on the Discounted
Purchase Effective Date in the aggregate principal amount and of the Tranches
specified in such Lender’s Discount Range Sale Offer at the Applicable Discount;
provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than the Applicable Discount exceeds the Discount Range
Solicitation Amount, the purchase of the principal amount of the relevant Loans
for those

 

107



--------------------------------------------------------------------------------



 



Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Sale Response Date, notify (I) the relevant Borrower Party of the
respective Lenders’ responses to such solicitation, the Discounted Purchase
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Purchase and the tranches to be prepaid, (II) each Lender of
the Discounted Purchase Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Borrower Party
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Borrower Party shall
be due and payable by such Borrower Party on the Discounted Purchase Effective
Date in accordance with subsection (iv) below (subject to subsection (x) below).
(1) Subject to the proviso to subsection (i) above, any Borrower Party may from
time to time solicit Solicited Discounted Sale Offers by providing the Auction
Agent with notice in the form of a Solicited Discounted Solicitation Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of such Borrower Party, to (x) each Lender and/or (y) each Lender
with respect to any Tranche of Loans on an individual Tranche basis, (II) any
such notice shall specify the maximum aggregate amount of the Loans (the
“Solicited Discounted Solicitation Amount”) and the tranche or tranches of Loans
the Borrower is willing to purchase at a discount (it being understood that
different Solicited Discounted Solicitation Amounts may be offered with respect
to different Tranches of Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Solicitation Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $500,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Sale Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Solicitation
Notice and a form of the Solicited Discounted Sale Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York time on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended for a period not exceeding
three Business Days upon notice by the Borrower Party to the Auction Agent (and
the Auction Agent shall promptly notify the applicable Lenders)) (the “Solicited
Discounted Sale Response Date”). Each Lender’s Solicited Discounted Sale Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both one or more (but no more than three) discounts to par (the
“Offered Discount”) at which such Lender is willing to sell its then outstanding
Loan and the maximum aggregate principal amount and Tranches of such Loans (the
“Offered Amount”) such Lender is willing to sell the Offered Discount. Any
Lender whose Solicited Discounted Sale Offer is not received by the Auction
Agent by the Solicited Discounted Sale Response Date shall be deemed to have
declined to sell any of any of its Loans at any discount.

 

108



--------------------------------------------------------------------------------



 



(2) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Sale Offers received on or before the Solicited
Discounted Sale Response Date. Such Borrower Party shall review all such
Solicited Discounted Sale Offers and select the largest of the Offered Discounts
specified by the relevant responding Lenders in the Solicited Discounted Sale
Offers that is acceptable to the Borrower Party in its sole discretion (the
“Acceptable Discount”), if any. If the Borrower Party elects, in its sole
discretion, to accept any Offered Discount as the Acceptable Discount, in no
event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted Sale
Offers pursuant to the first sentence of this subsection (2) (the “Acceptance
Date”), the Borrower Party may submit an Acceptance and Purchase Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Purchase Notice from the Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Sale Offers.
(3) Based upon the Acceptable Discount and the Solicited Discounted Sale Offers
received by Auction Agent by the Solicited Discounted Sale Response Date, within
three (3) Business Days after receipt of an Acceptance and Purchase Notice (the
“Discounted Purchase Determination Date”), the Auction Agent will determine (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the aggregate
principal amount and the Tranches of Loans (the “Acceptable Purchase Amount”) to
be purchased by the relevant Borrower Party at the Acceptable Discount in
accordance with this Section 11.5(g)(iv)(3). If the Borrower Party elects to
accept any Acceptable Discount, then the Borrower Party agrees to accept all
Solicited Discounted Sale Offers received by the Auction Agent by the Solicited
Discounted Sale Response Date, in the order from largest Offered Discount to
smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Sale Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably agreed to sell Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower Party may purchase outstanding Loans pursuant to this subsection
(iv) from each Qualifying Lender in the aggregate principal amount and of the
tranches specified in such Lender’s Solicited Discounted Sale Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Solicitation Amount,
purchases of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in

 

109



--------------------------------------------------------------------------------



 



consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Purchase Determination Date, the Auction Agent shall promptly notify (I) the
relevant Borrower Party of the Discounted Purchase Effective Date and Acceptable
Purchase Amount comprising the Discounted Loan Purchase and the tranches to be
purchased, (II) each Lender of the Discounted Purchase Effective Date, the
Acceptable Discount, and the Acceptable Purchase Amount of all Loans and the
Tranches to be purchased at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be purchased at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower Party and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Borrower Party shall be due and payable by such Borrower
Party on the Discounted Purchase Effective Date in accordance with subsection
(iv) below (subject to subsection (x) below).
In connection with any Discounted Loan Purchase, the Borrower Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Purchase, the payment of customary fees and expenses from
a Borrower Party in connection therewith.
If any Loan is purchased in accordance with subsections (ii) through (iv) above,
a Borrower Party shall purchase such Loans on the Discounted Purchase Effective
Date without premium or penalty. The relevant Borrower Party shall make payment
in respect of its purchase of such Loans to the Administrative Agent, for the
account of the Discount Purchase Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 1:00 p.m. (New York time) on the
Discounted Purchase Effective Date and all such purchases shall be applied to
the remaining principal installments of the relevant tranche of Loans on a
pro-rata basis across such installments. The Loans so purchased shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Purchase Effective Date. The
consideration for each purchase of outstanding Loans pursuant to this
Section 11.5(g) shall be paid to the Discount Purchase Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Aggregate Commitment Ratio. The aggregate principal amount of the
tranches and installments of the relevant Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Loans prepaid on the Discounted Purchase Effective Date in any Discounted
Loan Purchase.
To the extent not expressly provided for herein, each Discounted Loan Purchase
shall be consummated pursuant to procedures consistent with the provisions in
this Section 11.5(g) or as otherwise established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.

 

110



--------------------------------------------------------------------------------



 



Notwithstanding anything in any Loan Document to the contrary, for purposes of
this Section 11.5(g), to the extent the Administrative Agent is the Auction
Agent, each notice or other communication required to be delivered or otherwise
provided to the Auction Agent (or its delegate) shall be deemed to have been
given upon Auction Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.
Each of the Borrower Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 11.5(g)
by itself or through any Affiliate of the Auction Agent and expressly consents
to any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Purchase provided for in this Section 11.5(g) as well as activities of the
Auction Agent.
Each Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke or modify its offer to make a Discounted Loan Purchase and
rescind the applicable Specified Discount Purchase Notice, Discount Range
Solicitation Notice or Solicited Discounted Solicitation Notice therefor at its
discretion at any time on or prior to the applicable Specified Discount Purchase
Response Date.
Any failure by a Borrower Party to purchase Loans from a Lender pursuant to this
Section 11.5(g) shall not constitute a Default or Event of Default under
Section 9.1 or otherwise.
To the extent the Auction Agent is required to deliver notices or communicate
such other information to the Lenders pursuant to this Section 11.5(g), the
Auction Agent will work with the Administrative Agent (and the Administrative
Agent will cooperate with the Auction Agent) in order to procure the delivery of
such notices and/or the communication of such information to the applicable
Lenders.
Nothing in this Section 11.5(g) shall require the Borrower to undertake any
Discounted Loan Purchase.
Each Discounted Loan Purchase shall be subject to the following conditions:
Borrower Parties will not receive information provided solely to Lenders by the
Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent;
no Default or Event of Default shall have occurred or be continuing;
no proceeds of loans under the Revolving Credit Facility shall be used to
purchase Loans under this Section 11.5(g);

 

111



--------------------------------------------------------------------------------



 



any Loans acquired by any Borrower Party shall automatically be cancelled
immediately upon acquisition thereof;
the Borrower Party making such Discounted Loan Purchase shall represent to the
Discount Purchase Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, that as of the applicable Discounted Purchase Effective
Date, such Borrower Party does not possess any material non-public information
with respect to the Borrowers or any of their Subsidiaries or any of their
respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information); and
the aggregate principal amount of Loans acquired by the Borrower Parties shall
not exceed 15% of the original aggregate principal amount of Loans made under
this Agreement on the Agreement Date.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. In proving this
Agreement or any other Loan Document in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by electronic transmission shall be deemed an
original signature hereto. The foregoing shall apply to each other Loan Document
mutatis mutandis.
Under Seal; Governing Law. This Agreement and the other Loan Documents are
intended to take effect as sealed instruments and shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.
Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
Headings. Headings used in this Agreement are for convenience only and shall not
be used in connection with the interpretation of any provision hereof.
Source of Funds. Notwithstanding the use by the Lenders of the Base Rate and the
Eurodollar Rate as reference rates for the determination of interest on the
Loans, the Lenders shall be under no obligation to obtain funds from any
particular source in order to charge interest to the Borrowers at interest rates
tied to such reference rates.

 

112



--------------------------------------------------------------------------------



 



Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Each
Borrower Party represents and warrants to the Lender Group that it has read the
provisions of this Section 11.11 and discussed the provisions of this
Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.
Amendments and Waivers.
Neither this Agreement, any other Loan Document nor any term hereof or thereof
may be amended orally, nor may any provision hereof be waived orally but only by
an instrument in writing signed by the Majority Lenders, or in the case of Loan
Documents executed by the Administrative Agent (and not the other members of the
Lender Group), signed by the Administrative Agent and approved by the Majority
Lenders and, in the case of an amendment, also by the Borrowers, except that:
(i) the consent of each of the Lenders (or in the case of clause (C) and clause
(E), each of the directly affected Lenders) and, in the case of an amendment,
the Borrowers, shall be required for (A) any sale or release of, or the
subordination of the Administrative Agent’s or the Collateral Agent’s security
interest in, any material Collateral except in conjunction with sales or
transfers of Collateral permitted hereunder, (B) except in conjunction with
transactions permitted hereunder, any release of all or substantially all of the
value of the Guaranty of the Obligations, (C) subject to Section 2.15, any
extensions, postponements or delays of the Maturity Date or the scheduled date
of payment of interest or principal or fees, or any reduction of principal
(without a corresponding payment with respect thereto), or reduction in the rate
of interest or fees due to the Lenders hereunder or under any other Loan
Documents, (D) any amendment of this Section 11.12 or of the definition of
“Majority Lenders” or any other provision of the Loan Documents specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder; (E) any
amendment increasing the Commitments (it being understood and agreed that a
waiver of any Default or Event of Default or modification of any of the defined
terms contained herein (other than those defined terms specifically addressed in
this Section 11.12) shall not constitute a change in the terms of any portion of
the Commitment held by any Lender); (F) any amendment to the definition of
“Availability” and the defined terms used therein; and (G) any amendment to
Section 2.11; (ii) the consent of the Administrative Agent, the Majority Lenders
and the Borrowers shall be required for any amendment to Article 10; (iii) the
consent of the Guarantors and the Majority Lenders shall be required for any
amendment to Article 3 and (iv) any amendment, waiver or other modification of
any term or condition of the Fee Letter shall require the consent of the
Administrative Agent and the Borrowers only. In addition to the required
consents set forth above, if Royal Bank of Canada or any Affiliate thereof has
entered into a Lender Hedge Agreement with any Borrower Party and Royal Bank of
Canada is no longer the Administrative Agent or a Lender, the consent of Royal
Bank of Canada or such Affiliate shall be required for any amendment to
Section 2.11 or any amendment described in Section 11.12(a)(i)(A). Any
amendment, modification, waiver, consent, termination or release of any Bank
Products Documents may be effected by the parties thereto without the consent of
the Lender Group. Notwithstanding anything to the contrary contained in this
Section 11.12, pursuant to the terms of an Incremental Amendment, the Borrowers,
the Administrative Agent, any Additional Lenders in respect thereof and any
Lenders party thereto may, without the input or consent of any other Lender,
effect amendments (including amendments and restatements), supplements or other
modifications to this Agreement and the other Loan Documents as may be necessary
or appropriate to effect the provisions of Section 2.17 and such Incremental
Amendment.

 

113



--------------------------------------------------------------------------------



 



If any fees are paid to the Lenders as consideration for amendments, waivers or
consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.
Notwithstanding anything to the contrary contained herein, the Lenders hereby
authorize the Administrative Agent and the Collateral Agent to enter into
amendments to the Intercreditor Agreement and the Security Agreement (each in
form satisfactory to the Administrative Agent) for the purpose of allowing the
Obligations and any 360 Acquisition Notes to be secured by less than all of the
collateral which secures the Revolving Credit Facility.
Other Relationships; No Advisory or Fiduciary Responsibility. No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of any member of the Lender Group to enter into or maintain business
relationships with any Borrower, or any of its Affiliates, beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents. In connection with all aspect of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees that (a)
(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Joint Lead Arrangers, and the Co-Syndication Agents,
are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Co-Syndication Agents, on the other hand, (ii) each Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents, (b) (i) the
Administrative Agent and each Joint Lead Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their Affiliates, or any other Person and
(ii) neither the Administrative Agent, the Joint Lead Arrangers nor the
Co-Syndication Agents has any obligation to the Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, and
(c) the Administrative Agent, the Joint Lead Arrangers and the Co-Syndication
Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent, the Joint Lead Arrangers
nor the Co-Syndication Agents has any obligation to disclose any of such
interests to the Borrowers or their Affiliates. To the fullest extent permitted
by law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, the Joint Lead Arrangers and the
Co-Syndication Agents with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

114



--------------------------------------------------------------------------------



 



Pronouns. The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
Disclosure. The Borrower Parties agree that the Administrative Agent, and the
Administrative Agent agrees that the Borrower Parties, shall each have the
right, with the consent of the other (such consent not to be unreasonably
withheld), to issue press releases regarding the making of the Loans to the
Borrowers pursuant to the terms of this Agreement.
Replacement of Lender. In the event that a Replacement Event occurs and is
continuing with respect to any Lender, the Administrative Borrower may designate
another financial institution (such financial institution being herein called a
“Replacement Lender”) acceptable to the Administrative Agent, and which is not a
Borrower or an Affiliate of any Borrower, to purchase the Loans and
participations of such Lender and such Lender’s rights hereunder, without
recourse to or representation or warranty by, or expense to, such Lender for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans and accrued but
unpaid fees owing to such Lender, and upon such assumption, purchase and
substitution, and subject to the execution and delivery to the Administrative
Agent by the Replacement Lender of documentation satisfactory to the
Administrative Agent (pursuant to which such Replacement Lender shall assume the
obligations of such original Lender under this Agreement), the Replacement
Lender shall succeed to the rights and obligations of such Lender hereunder and
such Lender shall no longer be a party hereto or have any rights hereunder
provided that the obligations of the Borrowers to indemnify such Lender with
respect to any event occurring or obligations arising before such replacement
shall survive such replacement. “Replacement Event” shall mean, with respect to
any Lender, (a) the commencement of or the taking of possession by, a receiver,
custodian, conservator, trustee or liquidator of such Lender, or the declaration
by the appropriate regulatory authority that such Lender is insolvent or such
Lender shall become a Defaulting Lender, (b) the making of any claim by any
Lender under Section 2.8(b), 12.3 or 12.5, unless the changing of the lending
office by such Lender would obviate the need of such Lender to make future
claims under such Sections or (c) a refusal by such Lender to execute any
amendment, waiver or consent which requires to the written consent of all of the
Lenders or each of the directly affected Lenders and to which the Majority
Lenders, the Administrative Agent and the Borrowers have agreed.
Confidentiality. No member of the Lender Group shall disclose any non-public
confidential information regarding the Borrower Parties (“Confidential
Information”; which shall include all information received from any Borrower
Party or any of its Subsidiaries relating to any Borrower Party or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to or in the possession of the Lender Group (or
any intended recipient) on a non-confidential basis prior to disclosure by any
Borrower Party or any of its Subsidiaries, provided that, such information was
or is clearly identified at the time of

 

115



--------------------------------------------------------------------------------



 



delivery as confidential) to any other Person without the consent of the
Borrowers, other than (i) to such member of the Lender Group’s Affiliates and
their officers, directors, employees, agents and advisors, to other members of
the Lender Group and, as contemplated by Section 11.5, to actual or prospective
assignees and participants, and then only on a confidential basis, with
instructions to keep such Confidential Information confidential, and provided
that such parties agree to be bound by confidentiality provisions substantially
similar to those hereunder, (ii) as required by any law, rule or regulation or
judicial process, (iii) to any nationally recognized rating agency when required
by it, provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Confidential Information
relating to the Borrower Parties received by it from such member of the Lender
Group, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking and (v) in connection with the exercise
of any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.
Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by any Borrower or any Guarantor, or the transfer to the Lender
Group of any property, should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group, or any
of them, is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group, or
any of them, is required or elects to repay or restore, and as to all reasonable
costs, expenses and attorneys fees of the Lender Group related thereto, the
liability of the Borrowers or such Guarantor, as applicable, automatically shall
be revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.
Electronic Transmissions. i. Authorization. Subject to the provisions of this
Section 11.19(a), each of the Administrative Agent, the Borrowers, the Lenders
and each of their Affiliates is authorized (but not required) to transmit, post
or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Loan Document and the transactions
contemplated therein. Each of the Borrowers and the other Borrower Parties
hereby acknowledges and agrees, and each of the Borrowers and the other Borrower
Parties shall cause each of their Subsidiaries to acknowledge and agree, that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.
Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to the terms and conditions of this Agreement, separate terms
and conditions posted or referenced in such E-System and related contractual
obligations executed by Borrower Parties or the members of the Lender Group in
connection with the use of such E-System.

 

116



--------------------------------------------------------------------------------



 



Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Affiliates warrants the accuracy, adequacy or completeness of any E-Systems or
Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of the Borrowers and the other Borrower
Parties agrees that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
YIELD PROTECTION
Eurodollar Rate Basis Determination. Notwithstanding anything contained herein
which may be construed to the contrary, if with respect to any proposed
Eurodollar Loan for any Eurodollar Loan Period, the Administrative Agent
(a) determines (which determination shall be conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for such Eurodollar Loan Period or (b) is advised by the Majority Lenders
that the Eurodollar Basis for such Eurodollar Loan Period will not adequately
and fairly reflect the cost to the Lenders of making or maintaining the Loans
for such Eurodollar Loan Period, the Administrative Agent shall forthwith give
notice thereof to the Administrative Borrower and the Lenders, whereupon until
the Administrative Agent notifies the Administrative Borrower that the
circumstances giving rise to such situation no longer exist, the obligations of
the Lenders to make Eurodollar Loans shall be suspended.
Illegality. If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency after the Agreement Date, shall
make it unlawful for any Lender to make, maintain, or fund its Eurodollar Loans,
such Lender shall so notify the Administrative Agent, and the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the
Administrative Borrower. Before giving any notice to the Administrative Agent
pursuant to this Section 12.2, such Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the good faith judgment of such Lender, be otherwise disadvantageous to
such Lender. Upon receipt of such notice, notwithstanding anything contained in
Article 2, the Borrowers shall repay in full the then outstanding principal
amount of each affected Eurodollar Loan of such Lender, together with accrued
interest thereon, either (a) on the last day of the then current Eurodollar Loan
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain and fund such Eurodollar Loan to such day or (b) immediately if such
Lender may not lawfully continue to fund and maintain such Eurodollar Loan to
such day.

 

117



--------------------------------------------------------------------------------



 



Increased Costs.
If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date:
Shall subject any Lender to any tax, duty, or other charge with respect to its
obligation to make Eurodollar Loans, or its Eurodollar Loans, or shall change
the basis of taxation of payments to any Lender of the principal of or interest
on its Eurodollar Loans or in respect of any other amounts due under this
Agreement in respect of its Eurodollar Loans or its obligation to make
Eurodollar Loans (except for changes in the rate of tax on the overall net
income of such Lender); or
Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 12.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Loans or its Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any such Eurodollar Loans, or to reduce the amount of any
sum received or receivable by the Lender under this Agreement or under any Notes
with respect thereto, and such increase is not given effect in the determination
of the Eurodollar Rate;
then promptly upon demand by such Lender, the Borrowers agree to pay, without
duplication of amounts due under Section 2.8(b), to such Lender such additional
amount or amounts as will compensate such Lender for such increased costs. Each
Lender will promptly notify the Borrowers and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 12.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section 12.3 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section 12.3 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender notifies the
Borrowers of the change in Applicable Law or other occurrence giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change in Applicable Law or
other occurrence giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

118



--------------------------------------------------------------------------------



 



A certificate of any Lender claiming compensation under this Section 12.3 and
setting forth the additional amount or amounts to be paid to it hereunder and
calculations therefor shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. If any Lender demands compensation under this Section 12.3,
the Borrowers may at any time, upon at least five (5) Business Days’ prior
notice to such Lender, prepay in full the then outstanding affected Eurodollar
Loans of such Lender, together with accrued interest thereon to the date of
prepayment, along with any reimbursement required under Section 2.9.
Intentionally Omitted.
Capital Adequacy. If after the Agreement Date, any Lender (or any Affiliate of
the foregoing) shall have reasonably determined that the adoption of any
Applicable Law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or any Affiliate of the
foregoing) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s (or any Affiliate of such Lender’s) capital as a
consequence of such Lender’s portion of the Commitment or obligations hereunder
to a level below that which it could have achieved but for such adoption, change
or compliance (taking into consideration such Lender’s (or any Affiliate of such
Lender’s) policies with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that such Lender’s (or any Affiliate
of such Lender’s) capital was fully utilized prior to such adoption, change or
compliance), then, promptly upon demand by such Lender, the Borrowers shall
immediately pay to such Lender such additional amounts as shall be sufficient to
compensate such Lender for any such reduction actually suffered; provided,
however, that there shall be no duplication of amounts paid to a Lender pursuant
to this sentence and Section 12.3; provided, further, that notwithstanding
anything to the contrary contained herein, for the purposes of this
Section 12.5, the following shall be deemed to have occurred after the Agreement
Date: (i) the adoption of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III. A
certificate of such Lender setting forth the amount to be paid to such Lender by
the Borrowers as a result of any event referred to in this paragraph shall,
absent manifest error, be conclusive. Such Lender will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 12.5 shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that,
other than in respect of matters covered by the second proviso to the first
sentence of this Section 12.5, the Borrowers shall not be required to compensate
a Lender pursuant to this Section 12.5 for any reductions in rate of return
incurred more than 270 days prior to the date that such Lender notifies the
Borrowers of the change in Applicable Law or other occurrence giving rise to
such reductions and of such Lender’s intention to claim compensation therefore.

 

119



--------------------------------------------------------------------------------



 



JURISDICTION, VENUE AND WAIVER OF JURY TRIAL
Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH BORROWER PARTY
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE
OF PROCESS IN THE STATE OF NEW YORK, THE ADMINISTRATIVE BORROWER, OR SUCH OTHER
PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN
TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE
EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT
ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY
AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH PARTY
HERETO FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 11.1 ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT,
FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF
EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH
BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT
AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT
TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN
THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.

 

120



--------------------------------------------------------------------------------



 



Consent to Venue. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT
WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES
SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
Waiver of Jury Trial. EACH PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
PARTY HERETO OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO
ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE RELATIONS AMONG THE
PARTIES LISTED IN THIS ARTICLE 13.
All Obligations to Constitute Joint and Several Obligations.
All Obligations shall constitute joint and several obligations of the Borrowers
and shall be secured by the Liens of the Collateral Agent upon all of the
Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Collateral Agent, for the benefit of the Lender
Group, to the extent provided in the Loan Documents or Bank Products Documents
under which such Lien arises. Each Borrower expressly represents and
acknowledges that it is part of a common enterprise with the other Borrowers and
that any financial accommodations by the Administrative Agent, and the other
members of the Lender Group to any other Borrower hereunder and under the other
Loan Documents and the Bank Products Documents are and will be of direct and
indirect interest, benefit and advantage to all Borrowers. Each Borrower
acknowledges that the Request for Loan, any Notice of Conversion/Continuation or
other notice or request given by any Borrower (including the Administrative
Borrower) to the Administrative Agent shall bind all Borrowers, and that any
notice given by the Administrative Agent or any other member of the Lender Group
to any Borrower shall be effective with respect to all Borrowers. Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations, regardless of which
Borrower actually may have received the proceeds of any of the Loans or other
extensions of credit or the amount of such Loans received or the manner in which
the Administrative Agent or any other member of the Lender Group accounts among
the Borrowers for such Loans or other extensions of credit on its books and
records, and further acknowledges and agrees that Loans and other extensions of
credit to any Borrower inure to the mutual benefit of all of the Borrowers and
that the Administrative Agent and the other members of the Lender Group are
relying on the joint and several liability of the Borrowers in extending the
Loans and other financial accommodations hereunder. Each Borrower shall be
entitled to subrogation and contribution rights from and against the other
Borrowers to the extent any Borrower is required to pay to any member of the
Lender Group any amount in excess of the Loans advanced directly to, or other
Obligations incurred directly by, such Borrower or as otherwise available under
Applicable Law; provided, however, that such subrogation and contribution rights
are and shall be subject to the terms and conditions of this Section 13.4.

 

121



--------------------------------------------------------------------------------



 



In the event any Borrower Party (a “Funding Borrower Party”) shall make any
payment or payments under this Agreement or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
hereunder, such Funding Borrower Party shall have the right to seek contribution
payments from each other Borrower Party (each, a “Contributing Borrower Party”)
to the extent permitted by Applicable Law. Nothing in this Section 13.4(b) shall
affect any Borrower Party’s joint and several liability to the Lender Group for
the entire amount of its Obligations. Each Borrower Party covenants and agrees
that (i) its right to receive any contribution hereunder from a Contributing
Borrower Party shall be subordinate and junior in right of payment to all
obligations of the Borrower Parties to the Lender Group hereunder and (ii) it
shall not exercise any such contribution rights unless and until the Obligations
shall have been paid in full in cash.
Nothing in this Section 13.4 shall affect any Borrower’s joint and several
liability to the Lender Group for the entire amount of its Obligations. Each
Borrower Party covenants and agrees that its right to receive any contribution
hereunder from a Contributing Borrower Party shall be subordinate and junior in
right of payment to all Obligations of the Borrowers to the Lender Group
hereunder. No Borrower Party will exercise any rights that it may acquire by way
of subrogation hereunder or under any other Loan Document or any Bank Products
Document or at law by any payment made hereunder or otherwise, nor shall any
Borrower Party seek or be entitled to seek any contribution or reimbursement
from any other Borrower Party in respect of payments made by such Borrower Party
hereunder or under any other Loan Document or under any Bank Products Document,
until all amounts owing to the Lender Group on account of the Obligations are
paid in full in cash. If any amounts shall be paid to any Borrower Party on
account of such subrogation or contribution rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Borrower Party in trust for the Lender Group segregated from other funds of such
Borrower Party, and shall, forthwith upon receipt by such Borrower Party, be
turned over to the Administrative Agent in the exact form received by such
Borrower Party (duly endorsed by such Borrower Party to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as provided for herein.
The Administrative Borrower. Each Borrower hereby irrevocably appoints Zayo as
the borrowing agent and attorney-in-fact for all Borrowers (the “Administrative
Borrower”), which appointment shall remain in full force and effect unless and
until the Administrative Agent shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed the Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
the Administrative Agent with all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
[remainder of page intentionally left blank]

 

122



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

          BORROWERS: 
ZAYO GROUP, LLC
ZAYO CAPITAL, INC.
      By:   /s/ Ken desGarennes         Name:   Ken desGarennes        Title:  
Chief Financial Officer   

CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          GUARANTORS: ZAYO COLOCATION, INC.
AMERICAN FIBER SYSTEMS, INC.
AMERICAN FIBER SYSTEMS HOLDING CORP.
FIBERNET TELECOM, INC.
LOCAL FIBER, LLC
360NETWORKS HOLDINGS (USA) INC.
360NETWORKS (USA) INC.
360NETWORKS LLC
360NETWORKS ILLINOIS LLC
360NETWORKS IOWA LLC
360NETWORKS KENTUCKY LLC
360NETWORKS LOUISIANA LLC
360NETWORKS MICHIGAN LLC
360NETWORKS MISSISSIPPI LLC
360NETWORKS TENNESSEE LLC
NORTHERN COLORADO

TELECOMMUNICATIONS LLC (TA-CO)

      By:   /s/ Ken desGarennes         Name:   Ken desGarennes        Title:  
Chief Financial Officer   

CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          AGENT AND LENDERS: ROYAL BANK OF CANADA,
as the Administrative Agent
      By:   /s/ Susan Khokher         Name:   Susan Khokher        Title:  
Manager, Agency   

 

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as a Lender
      By:   /s/ Mark S. Gronich         Name:   Mark S. Gronich        Title:  
Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as Collateral Agent
      By:   /s/ David Fournier         Name:   David Fournier        Title:  
Vice President   



 

 



--------------------------------------------------------------------------------



 



            COBANK,
as a Lender
      By:   /s/ Ted Koerner         Name:   Ted Koerner        Title:   Vice
President     
Address for Notices:
5500 South Quebec Street
Greenwood Village, CO 80111
                     

 

 



--------------------------------------------------------------------------------



 



            CIT Bank,
as a Lender
      By:   /s/ Benjamin Haslam         Name:   Benjamin Haslam        Title:  
Authorized Signatory     
Address for Notices:
CIT Lending Services Corporation
One CIT Dr.
Livingston NJ 07039
Att: CME Portfolio Manager
Facsimile: 973-535-3760
                     

 

 



--------------------------------------------------------------------------------



 



         

            Raymond James Bank, FSB,
as a Lender
      By:   /s/ Alex L. Rody         Name:   Alex L. Rody        Title:   Senior
Vice President     
Address for Notices:
Mike Pelletier
Raymond James Bank FSB
710 Carillon Parkway
St. Petersburg, FL 33716
                     

 

 



--------------------------------------------------------------------------------



 



            CAPITALSOURCE BANK,
as a Lender
      By:   /s/ Robert Dailey         Name:   Robert Dailey        Title:  
Senior Vice President     
Address for Notices:
CapitalSource Bank
5404 Wisconsin Ave, 2nd Floor
Chevy Chase, MD 20815
Attn: Portfolio Management
                     

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Equity Group
Columbia Capital Equity Partners IV (QP), L.P.
Columbia Capital Equity Partners IV (QPCO), L.P.
Columbia Capital Equity Investors IV, L.P.
Columbia Capital Equity Partners III (QP), L.P.
Columbia Capital Equity Partners III (Caymen), L.P.
Columbia Capital Equity Partners III (AI), L.P.
Columbia Capital Investors III, L.L.C.
Columbia Capital Employee Investors III, L.L.C.
M/C Venture Partners VI, L.P.
M/C Venture Investors, L.L.C
M/C Venture Partners V, L.P.
Chestnut Venture Partners, L.P.
Oak Investment Partners XII, Limited Partnership
Battery Ventures VII, L.P.
Battery Investment Partners VII, LLC
Battery Ventures VIII, L.P.
Centennial Ventures VII, L.P.
Centennial Entrepreneurs Fund VII, L.P.
Bear Equity, LLC
Bear Investments, LLLP
ESU Investments, LLC
Tablerock Investments, LLC
VP Holdings, LLC
Charlesbank Equity Fund VI, Limited Partnership
CB Offshore Equity Fund VI
Charlesbank Equity Coinvestment Fund VI, LP
Charlesbank Equity Coinvestment Partners, LP
Universal Telecommunications, Inc.
Yawlbreak& Co FTBO GTB Capital Partners LP
Morgan Stanley Private Markets Fund IV LP
Stormbay& Co FTBO VijverpoortHuizen C.V.
Nextone, LLC
Independent Director, Rick Connor
Mango Holdings, LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Liens

                                      Jurisdiction of   Search                  
    Incorporation/   Report As of       File       No.   Obligor   Formation  
Date   Filing Office   Number(s)   Filing Date
1.
  American Fiber Systems Holding Corp.   Delaware   10/21/2011   Delaware
Secretary of State   04111401     11/22/2010  
 
                         
2.
  American Fiber Systems, Inc.   Delaware   10/21/2011   Delaware Secretary of
State   04111435     11/22/2010  
3.
  Zayo Capital, Inc.   Delaware   10/21/2011   Delaware Secretary of State  
00854616     03/12/2010  
4.
  Zayo Colocation, Inc.   Delaware   10/21/2011   Delaware Secretary of State  
00855324     03/12/2010  
5.
  Zayo Group, LLC   Delaware   10/21/2011   Delaware Secretary of State   1.
81796059
2. 82964219
3. 82964417
4. 00854384
5. 134952912   1. 05/16/2008
(amended 08/20/2008)
2. 09/02/2008
3. 09/02/2008
4. 03/12/2010
5. 09/12/2011
6.
  Zayo Group Holdings, Inc.   Delaware   10/21/2011   Delaware Secretary of
State   1. 00855464
2. 03112087     1. 03/12/2010
2. 09/07/2010  
7.
  FiberNet Telecom, Inc.   Delaware   10/21/2011   Delaware Secretary of State  
00855399     03/12/2010  
8.
  Local Fiber, LLC   New York   11/10/2011   New York   201003120130225    
03/12/2010  
 
              Secretary of State            

 

      2  
Termination statement filed 11/30/11.

 

 



--------------------------------------------------------------------------------



 



Schedule 4.1(f)
Surviving 360networks Funded Debt
Capital leases in the amount of approximately $124,803.63. See Schedule 8.1
Irrevocable Letter of Credit in the undrawn amount of $257,500.00. See
Schedule 8.1

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(c)-1
Subsidiaries

                      Jurisdiction of       Other         Incorporation  
Qualified Business   Business     Name   or Formation   States   Names   Equity
Holders
Zayo Capital, Inc.
  Delaware   Delaware   None   Zayo Group, LLC
Zayo Colocation, Inc.
  Delaware   Delaware, California, Illinois, New Jersey, New York, Pennsylvania
  Formerly Fibernet Telecom Group, Inc.   Zayo Group, LLC
FiberNet Telecom, Inc.
  Delaware   Delaware, California, Illinois, New Jersey, New York   None   Zayo
Colocation, Inc.
Local Fiber, LLC
  New York   New York, Illinois, New Jersey   None   FiberNet Telecom, Inc.
American Fiber Systems Holding Corp.
  Delaware   Delaware, New York   None   Zayo Group, LLC
American Fiber Systems, Inc.
  Delaware   Delaware, Connecticut, Georgia, Idaho, Kansas, Minnesota, Missouri,
Nevada, New York, Ohio, Tennessee, Utah   None   American Fiber Systems Holding
Corp.
360networks holdings (USA) inc.
  Nevada   Nevada   None   Zayo Group, LLC
360networks (USA), inc.
  Nevada   Alaska, Arizona, Arkansas, California, Colorado, Connecticut,
Delaware, D.C., Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa,
Kentucky, Louisiana, Maine, Michigan, Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North
Carolina, North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, South
Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Washington, West
Virginia, Wisconsin, Wyoming   None   360networks holdings (USA), Inc.

 

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of       Other         Incorporation  
Qualified Business   Business     Name   or Formation   States   Names   Equity
Holders
360networks LLC
  Delaware   Delaware, Illinois   None   360networks (USA) inc.
360networks Illinois LLC
  Delaware   Delaware, Illinois   None   360networks LLC
360networks Iowa LLC
  Delaware   Delaware, Iowa   None   360networks LLC
360networks Kentucky LLC
  Delaware   Delaware, Kentucky   None   360networks LLC
360networks Louisiana LLC
  Delaware   Delaware, Louisiana   None   360networks LLC
360networks Michigan LLC
  Delaware   Delaware   None   360networks LLC
360networks Mississippi LLC
  Delaware   Delaware, Mississippi   None   360networks LLC
360networks Tennessee LLC
  Delaware   Delaware, Tennessee   None   360networks LLC
Northern Colorado Telecommunications, LLC
  Colorado   Colorado   None   360networks (USA) inc.
360networks Vancouver Ltd.
  British Columbia   British Columbia   None   360networks holdings (USA) inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(c)-2
Partnerships/Joint Ventures
Investments in the Equity Interests of CoBank, ACB to the extent permitted by
Section 8.5(i) of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



5.1(d)
Outstanding Capital Stock Ownership

                          Amount Issued   Authorized     Issuer   Owner(s)   and
Outstanding   Equity   Restrictions
Zayo Group, LLC
  Zayo Group Holdings, Inc.   1,000 membership interest units   1,000 membership
interest units   None
Zayo Capital, Inc.
  Zayo Group, LLC   100 shares of common stock   100 shares of common stock  
None
Zayo Colocation, Inc.
  Zayo Group, LLC   1,000 shares of common stock   1,000 shares of common stock
  None
FiberNet Telecom, Inc.
  Zayo Colocation, Inc.   1,000 shares of common stock   1,000 shares common
stock   None
Local Fiber, LLC
  FiberNet Telecom, Inc.   1,000 membership interest units   1,000 membership
interest units   None
American Fiber Systems Holding Corp.
  Zayo Group, LLC   1,000 shares of common stock   1,000 shares of common stock
  None
American Fiber Systems, Inc.
  American Fiber Systems Holding Corp.   100 shares of common stock   100 shares
of common stock   None
360networks holdings (USA) inc.
  Zayo Group, LLC   6,170 shares of common stock   25,000 shares of common stock

228,000 shares of preferred stock   None
360networks (USA) inc.
  360networks holdings (USA) inc.   203 shares of common stock   25,000 shares
of common stock   None
360networks LLC
  360networks (USA) inc.   100 units   100 units   None
360networks Illinois LLC
  360networks LLC   100 units   100 units   None

 

 



--------------------------------------------------------------------------------



 



                          Amount Issued   Authorized     Issuer   Owner(s)   and
Outstanding   Equity   Restrictions
360networks Iowa LLC
  360networks LLC   100 units   100 units   None
360networks Kentucky LLC
  360networks LLC   100 units   100 units   None
360networks Louisiana LLC
  360networks LLC   100 units   100 units   None
360networks Michigan LLC
  360networks LLC   100 units   100 units   None
360networks Mississippi LLC
  360networks LLC   100 units   100 units   None
360networks Tennessee LLC
  360networks LLC   100 units   100 units   None
Northern Colorado Telecommunications, LLC
  360networks (USA) inc.   N/A   N/A   None
360networks Vancouver Ltd.
  360networks holdings (USA) inc.   100 shares of A voting non-participating
common stock

100 shares of B non-voting participating common stock   Unlimited number of
Class A voting non-participating shares of common stock

Unlimited number of Class B non-voting participating shares of common stock  
Holders of Class B shares are not entitled to vote or attend shareholders
meetings.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(i)
Labor Matters
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(j)
Taxes
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(m)
Investments/Guarantees as of the Agreement Date
The CoBank, ACB investment listed on Schedule 5.1(c)-2.
Investment in US Carrier Telecom, LLC listed on Schedule 8.5

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(n)
Litigation
None

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(o)
ERISA
Title IV Plans
None
Multiemployer Plans
ADP TotalSource Retirement Savings Plan
Welfare Plans
ADP TotalSource Inc. Health and Welfare Plan
Retiree Welfare Plans
None

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(p)
Intellectual Property; Licenses and Certifications
U.S. Trademarks:

                              Application Serial   Registration Number/
Registered Owner   Trademark Description   Number/Filing Date   Registration
Date
360Networks Corporation *
  THE BACKBONE TO COMMUNICATIONS   78966155
September 1, 2006   3490666
August 19, 2008
360Networks Corporation *
  THE BACKBONE TO COMMUNICATIONS   78966157
September 1, 2006   3464595
July 8, 2008
360Networks Corporation *
  360NETWORKS   76171118
November 26, 2000   2821982
March 16, 2004
360Networks Corporation *
  360     76171119
November 26, 2000   2950775
May 17, 2005
360Networks Corporation *
  360NETWORKS   76122960
September 6, 2000   2911912
December 21, 2004
Zayo Group, LLC
  ZAYO FIBER SOLUTIONS   85308155
April 29, 2011   Application Still Pending
Zayo Group, LLC
  ZAYO ENTERPRISE NETWORKS   85308157
April 29, 2011   Application Still Pending
Zayo Group, LLC
  ZAYO BANDWIDTH   77245166
August 2, 2007   3500859
September 16, 2008
Zayo Group, LLC
  ZAYO   77244680
August 1, 2007   3500857
September 16, 2008
Zayo Group, LLC
  ZCOLO   77825058
September 11, 2009   3971264
May 31, 2011
Zayo Bandwidth
Tennessee, LLC
  MEMPHIS NETWORX & Design   75873249
December 17, 1999   2572278
May 21, 2002
Zayo Bandwidth
Tennessee, LLC
  MEMPHIS NETWORX   75873248
December 17, 1999   2545349
March 5, 2002
Zayo Colocation, Inc.
  (IMAGE) [c25618c2561801.gif]   78693888
August 16, 2005   3395986
March 11, 2008

 

 



--------------------------------------------------------------------------------



 



                              Application Serial   Registration Number/
Registered Owner   Trademark Description   Number/Filing Date   Registration
Date
Zayo Colocation, Inc.
  (IMAGE) [c25618c2561802.gif]   77044317
November 15, 2006   3361370
January 1, 2008
Zayo Colocation, Inc.
  (IMAGE) [c25618c2561803.gif]   77037993
November 6, 2006   3350844
December 11, 2007
Zayo Colocation, Inc.
  (IMAGE) [c25618c2561804.gif]   78750871
November 9, 2005   3198383
January 16, 2007

Canadian Trademarks:

                              Application   Registration Number/ Registered
Owner   Trademark Description   Number/Filing Date   Registration Date
360Networks Corporation *
  360     1060809
May 26, 2000   TMA583,538
June 11, 2003
360Networks Corporation *
  360NETWORKS   1060810
May 26, 2000   TMA583,519
June 11, 2003
360Networks Corporation *
  360NETWORKS   1049887
March 8, 2000   TMA576,857
March 4, 2003

      *  
360networks Corporation is transferring ownership of these trademarks to
360networks (USA) inc. in conjunction with the terms of the Stock Purchase
Agreement.

U.S. Patents:
None issued or pending.
Foreign Patents:
None issued or pending.
US Copyright Registrations:
None issued or pending.
Foreign Copyright Registrations:
None issued or pending.
License Agreements:
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(u)
Insurance

                                  Expiration               Carrier   Policy
Number   Date   Type   Amount   Deductibles  
St. Paul Travelers
  H-630-512N520-IND-09   8/1/12   Deluxe Property   $4,727,999 building,

  $ 5,000  
 
              $11,091,164 blanket business personal property,        
 
             
$125,713,856 EDP        
St. Paul Travelers
  H-630-512N520-IND-09   8/1/12   General Liability   $1,000,000 each claim

  $ 0  
 
              $2,000,000 general aggregate

       
 
              $2,000,000 products/completed operations aggregate        
 
             
$1,000,000 personal & advertising injury
       
 
               
 
              $300,000 premises damage

       
 
              $10,000 medical expenses

       
 
          Employee Benefits Liability   $3,000,000 aggregate limit

  $ 1,000  
 
              $1,000,000 each claim        
St. Paul Travelers
  TE08302421   8/1/12   Errors & Omissions   $5,000,000 each claim

  $ 50,000  
 
              $5,000,000 aggregate annual limit        
St. Paul Travelers
  HSM-CUP-5121N520-TIL-09   8/1/12   Umbrella Excess Liability   $10,000,000
each claim

  $ 10,000  
 
              $10,000,000 annual aggregate        
St. Paul Travelers
  BA-5121N520-TCT-09   8/1/12   Automobile Liability   $1,000,000 per accident

       
 
              $10,000 medical payments per person
       
 
                       
 
          Automobile Physical Damage   $15,000 limit   $ 1,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(w)-1
Leased Real Property (Material Collocation and Interconnection Data Centers)

                          Lessor   Lessee   Property Address   City   State  
Zip
60 Hudson Owner, LLC
  Zayo Colocation, Inc.   60 Hudson Suite 0106
MMR, 1903, 1211   New York   NY     10013  
Market Halsey Urban Renewal, LLC
  Zayo Colocation, Inc.   165 Halsey Street   Newark   NJ     07102  
111 Chelsea Commerce LP
  Zayo Colocation, Inc.   111 8th Avenue   New York   NY     10011  
Digital Printers Square
  Zayo Colocation, Inc.   600 S. Federal Street   Chicago   IL     60605  
707 Wilshire Fee, LLC
  Zayo Colocation, Inc.   707 Wilshire Blvd.   Los Angeles   CA     90064  
Broadview Networks, Inc.
  Zayo Bandwidth Northeast, LLC   401 N Broad St.   Philadelphia   PA     19108
 
XO Communications, Inc.
  Zayo Bandwidth Northeast, LLC   2401 Locust St., Ste. 405   Philadelphia   PA
    19103  
REA Associates LLC
  Zayo Bandwidth, LLC   900 Second St., NE Railway Express Building   Washington
  DC     20002  
Matrix Realty Group, Inc.
  Zayo Group, LLC   1525 Rockwell Ave. 4th Fl., Bldg 2   Cleveland   OH    
44114  
Mahrdt Properties, Inc.
  Zayo Bandwidth, LLC   701 West Henry Street, Ste. 201   Indianapolis   IN    
46225  
Townview 56th Street, LLC
  Zayo Bandwidth Central, LLC   334 Gest Street, Ste. 100   Cincinnati   OH    
45202  
Alleghany Center Associates
  Zayo Bandwidth Central, LLC   100 South Commons, Ste 138   Pittsburgh   PA    
15212  
Telx
  Zayo Colocation, Inc.   60 Hudson   New York   NY     10013  
Switch Communications
  Zayo Group, LLC   2475 Arden St. 7135

S. Decature Blvd   Las Vegas   NV     89118  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(w)-2
Owned Real Property
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(x)
Environmental Matters
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.13
Bank and Investment Accounts

                      Name in which   Account     Depository Institution  
account is held   Number   Purpose
Wells Fargo Bank NA
1700 Lincoln St., 8th Floor
Denver, CO 80203
  Zayo Group, LLC     2000031004646     Operating
 
               
Wells Fargo Bank NA
1700 Lincoln St., 8th Floor
Denver, CO 80203
  Zayo Bandwidth, LLC     2000031004688     Operating
 
               
Wells Fargo Bank NA
1700 Lincoln St., 8th Floor
Denver, CO 80203
  Zayo Bandwidth BTOP     2000038468861     Operating
 
               
Wells Fargo Bank NA
1700 Lincoln St., 8th Floor
Denver, CO 80203
  Zayo Colocation, Inc.     2000038468829     Operating
 
               
Wells Fargo Bank NA
1700 Lincoln St., 8th Floor
Denver, CO 80203
  Zayo Fiber Solutions     2000038469747     Operating

 

 



--------------------------------------------------------------------------------



 



Schedule 6.19
Required PUC Consents

1.  
Arizona Corporation Commission
  2.  
Consents, orders, waivers, and approvals of, and notices or other filings with,
the applicable PUC required in connection with the transfer of immaterial VOIP
Assets to Holdings or any of its Subsidiaries after the Agreement Date.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.1
Outstanding Indebtedness as of the Agreement Date

1.  
Fiber Lease Agreement, dated as of November 3, 2000, by and between Zayo
Bandwidth Northeast, LLC (aka PPL Telcom, LLC successor in interest to Cambrian
Communications, LLC) and AboveNet, Inc., a Delaware corporation, as amended by
Amendment #1 to Fiber Lease Agreement, dated December 17, 2001. As of
October 31, 2011, the amount outstanding was approximately $8,329,842.94.

2.  
Sub Capacity Use and Service Agreement between First Energy Telecom Services,
successor-in-interest to GPU Telcom and Zayo Bandwidth Central, LLC
successor-in-interest to AFN Fiber, LLC. As of October 31, 2011 the amount
outstanding was approximately $1,109,066.06.

3.  
Master Facilities Agreement between Fiber Technology Network, LLC and Zayo
Bandwidth Central, LLC. As of October 31, 2011 the amount outstanding was
approximately $323,962.38.

4.  
Master Lease Service Agreement between Enterprise Fleet Management and Zayo
Bandwidth LLC. As of October 31, 2011 the amount outstanding was approximately
$257,827.91.

5.  
Capital Lease Agreements between various vendors and Zayo Bandwidth LLC. As of
October 31, 2011 the amount outstanding was $7,377.00.

6.  
Agreement for the License of Fiber Optic Facilities and Services between
Minnesota Power and Light Company and Zayo Bandwidth, LLC. As of October 31,
2011 the amount outstanding was $697,742.83.

7.  
Letter of Credit 74004-01-2007-08-23 for Zayo Bandwidth Central, LLC issued by
Centra Bank, Inc. in favor of Embarq Corp., secured by CD#10284850 in the amount
of $2,988.42 on deposit with Centra Bank, Inc.

8.  
Letter of Credit 74004-03-2007-09-05 for Zayo Bandwidth Central, LLC issued by
Centra Bank, Inc. in favor of Embarq Corp., secured by CD# 10285369 in the
amount of $2859.03 on deposit with Centra Bank, Inc.

9.  
Letter of Credit 57568-08-2007-07-03 for Zayo Bandwidth Central, LLC issued by
Centra Bank, Inc. in favor of Virginia Electric, secured by CD# 10284745 in the
amount of $12,202.83 on deposit with Centra Bank, Inc.

10.  
Letter of Credit SFX 5051, 5052, 5064, 5065, 5066, 7648 for Zayo Fiber
Solutions, LLC issued by Mutual Savings Credit Union in favor of the cities of
Chandler, Glendale, Tempe, Mesa, Scottsdale and Phoenix, respectively, in the
aggregate amount of $538,600.17

11.  
Master Lease Service Agreement between Enterprise Fleet Management and Zayo
Fiber Solutions, LLC. As of October 31, 2011 the amount outstanding was
approximately $246,882.11.

12.  
Purchaser Holdback agreement dated as of October 12, 2006 by and between
American Fiber Systems, Inc. and IDACORP, Inc., a Idaho Corporation. As of
October 31, 2011 the amount outstanding was approximately $2,750,965.81

 

 



--------------------------------------------------------------------------------



 



13.  
Subordinated Promissory Note dated as of October 1, 2010, by and between Zayo
Group, LLC and Robert E. Ingalls, Jr. As of October 31, 2011, the amount
outstanding was approximately $4,500,000.

14.  
Master Lease Service Agreement between Enterprise Fleet Management and
360networks(USA). As of November 30, 2011 the amount outstanding is
approximately $124,803.63.

15.  
Irrevocable Letter of Credit for 360networks (USA) inc. issued by Wells Fargo
Bank in favor of Fidelity Deposit Company of Maryland secured by bond
#8755048942 in the amount of $257,500.00 on deposit with Wells Fargo Bank.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.5
Existing Investments
Zayo Group, LLC currently has 55% ownership in the class A units and 34%
ownership in the class B units of US Carrier Telecom, LLC. As of October 31,
2011, the total value of the investment was approximately $15,075,555.78.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.6
Affiliate Transactions
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to that certain Term Loan Agreement, dated as of December 1,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; capitalized terms used herein without definitions
shall have the meanings ascribed thereto in the Loan Agreement), by and among
Zayo Group, LLC, Zayo Capital, Inc., the Persons party thereto from time to time
as Guarantors, the financial institutions party thereto from time to time as
Lenders, SunTrust Bank, as the Collateral Agent, and Royal Bank of Canada, as
the Administrative Agent.
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Loan Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Loan Agreement. After giving effect
to such sale and assignment, the amount of the Loans owing to the Assignee will
be as set forth on Schedule 1.
The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.
The Assignee (a) confirms that it has received a copy of the Loan Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto, (e) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Agreement are required to be performed by it as a Lender, and
(f) attaches any U.S. Internal Revenue Service forms required under
Section 2.8(b)(v) of the Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the Administrative Agent (unless such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund) and
(b) if the Assignee is not a Lender, a completed Administrative Questionnaire,
for acceptance and recording by the Administrative Agent. Unless otherwise
indicated on Schedule 1, the effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent.
Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) the Assignee shall be a party to the Loan Agreement and, to
the extent provided in this Assignment and Acceptance and the Loan Agreement,
shall have the rights and obligations of a Lender thereunder, and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance and the
Loan Agreement, relinquish its rights and be released from its obligations under
the Loan Agreement.
Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Loan Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the
Effective Date directly between themselves.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.
This Assignment and Acceptance may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement. In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.
[Remainder of this page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.

                      [NAME OF ASSIGNOR], as the Assignor    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Date: _________ __, 20__    
 
                    [NAME OF ASSIGNEE], as the Assignee    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Date: _________ __, 20__    

ACCEPTED [AND APPROVED]1 THIS                      DAY
OF                     , 20_____:

              ROYAL BANK OF CANADA, as the     Administrative Agent    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            [ZAYO GROUP, LLC, as Administrative
    Borrower, on behalf of the Borrowers    
 
           
By:
                     
 
  Name:        
 
     
 
   
 
  Title:       ]2
 
     
 
   

 

      1  
If required under the definition of Eligible Assignee and Section 11.5(b) of the
Loan Agreement.
  2  
If required under the definition of Eligible Assignee and Section 11.5(b) of the
Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ASSIGNMENT AND ACCEPTANCE

         
Loans of Assignor prior to assignment:
  $                                           
 
       
Loans assigned to Assignee:
  $                                          1
 
       
Loans of Assignor after assignment:
  $                                           
 
       
Aggregate Commitment Ratio of Assignee after assignment:
                                             %
 
       
The Assignee’s Domestic Lending Office:
                                              
 
                                              
 
                                              
 
       
The Assignee’s Eurodollar Lending Office:
                          
 
                          
 
                          
 
       
Effective Date (if other than date of acceptance by the Administrative Agent):
                                , 20___  

 

      1  
Except in the case of an assignment of the entire remaining amount of the Loans
currently owing to the Assignor, or in the case of an assignment to a Lender,
Affiliate of a Lender or an Approved Fund, such amount shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default under Section 9.1(b), (g) or (h) of the Loan Agreement has occurred and
is continuing, the Administrative Borrower otherwise consents (which consents
shall not unreasonably withheld).

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that he or she is an Authorized Signatory of
ZAYO GROUP, LLC, a Delaware limited liability company (the “Administrative
Borrower”). In connection with that certain Term Loan Agreement, dated as of
December 1, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Loan Agreement), by
and among Zayo Group, LLC, Zayo Capital, Inc., the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as Lenders, SunTrust Bank, as the Collateral Agent, and Royal Bank of
Canada, as the Administrative Agent., the undersigned does hereby further
certify that:

  1.  
To the extent applicable, true and correct calculations demonstrating compliance
with Section 8.8 of the Loan Agreement for the fiscal period ended [DATE] are
set forth on Schedule 1 attached hereto;

  2.  
No material change in GAAP or the application thereof has occurred since the
date of the Borrower Parties’ audited financial statements delivered on the
Agreement Date for the fiscal year ended September 30, 2011 [, except as set
forth on Schedule 2 (which schedule describes the effect of such change on the
financial statements accompanying this Compliance Certificate)];

  3.  
To the best of my knowledge, no Default or Event of Default has occurred during
the period ended [DATE] [, except as described on Schedule 3 attached hereto
(which Schedule describes the nature of such Default/Event of Default and when
it occurred and whether it is continuing)]; and

  4.  
The Leverage Ratio for the fiscal period ended [DATE] is [____]:1.00, as
calculated on Schedule 4 attached hereto.

  5.  
Attached hereto as Schedule 5 is a description of each event, condition or
circumstance during the last fiscal quarter covered by this Compliance
Certificate requiring a mandatory prepayment under Section 2.5(b) of the Loan
Agreement.

[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Compliance Certificate as of  _________
___, 20_.

                  ZAYO GROUP, LLC, as the Administrative Borrower    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Compliance Calculation Section 8.8(a) — Senior Secured Leverage Ratio

         
Funded Debt for Borrowed Money of the Borrowers and their Restricted
Subsidiaries on a consolidated basis, and without duplication, as of the
applicable date of determination, constituting senior debt that is not
subordinated in right of payment to the Obligations, and is secured by Liens on
the Collateral or any material portion thereof that are not subordinated to the
Liens on such portion of the Collateral securing the Obligations
  $                       
 
       
Net Income6
  $                       
 
       
To the extent deducted in determining Net Income, income taxes
  $                       
 
       
To the extent deducted in determining Net Income, Interest Expense
  $                       
 
       
To the extent deducted in determining Net Income, depreciation and amortization
expense
  $                       
 
       
To the extent deducted in determining Net Income, non-cash charges or reserves
  $                       
 
       
To the extent deducted in determining Net Income, restructuring charges and
severance costs in an aggregate amount not to exceed $15,000,000
  $                       
 
       
To the extent deducted in determining Net Income, the Acquired EBITDA of
Converted Restricted Subsidiaries in respect of such period
  $                       
 
       
To the extent deducted in determining Net Income, charges or expenses attributed
to any actual or proposed acquisitions or joint ventures, equity offerings,
issuances and retirement of debt and divestitures of assets
  $                       

 

      6  
Provided, however, that if, at any time since the beginning of the four fiscal
quarter period ending as of the date of the most recent financial statements
that are required to be delivered by the Administrative Borrower pursuant to
Section 7.1 of the Loan Agreement, an acquisition or sale of a Person or all or
substantially all of the assets of a Person occurred, then such calculation
shall be made on a Pro Forma Basis.

 

 



--------------------------------------------------------------------------------



 



         
Without duplication, the Disposed EBITDA of Converted Unrestricted Subsidiaries
in respect of such period EBITDA ((b) + (c) + (d) + (e) + (f) + (g) + (h) + (i)
– (j))
  $                       
 
     
Annualized EBITDA (EBITDA for the most recently ended fiscal quarter, multiplied
by 4)
  $                       
 
       
Senior Secured Leverage Ratio for the immediately proceeding twelve (12) month
period: (a) : (l)
    ____:____  
 
       
In compliance?
  o Yes      o No  

 

 



--------------------------------------------------------------------------------



 



Compliance Calculation Section 8.8(b) — Fixed Charge Coverage Ratio

         
Annualized EBITDA for the immediately proceeding twelve (12) month period: Item
(l) from the previous section (“Compliance Calculation Section 8.8(a) — Senior
Secured Leverage Ratio”)
       
 
       
Capital Expenditures for the immediately proceeding twelve (12) month period
  $                       
 
       
Capital Expenditures directly related to new sales to, or made at the request
of, Persons to whom any Borrower Party has agreed to provide goods and/or
services pursuant to a written agreement, for the immediately proceeding twelve
(12) month period
  $                       
 
       
Capital Expenditures, to the extent financed with Funded Debt for Borrowed Money
(other than Funded Debt incurred under the Loan Agreement), for the immediately
proceeding twelve (12) month period
  $                       
 
       
Capital Expenditures made with the proceeds of dispositions permitted under the
Loan Agreement for the immediately proceeding twelve (12) month period
  $                       
 
       
Capital Expenditures made with the proceeds of equity issuances permitted under
the Loan Agreement for the immediately proceeding twelve (12) month period
  $                       
 
       
(b) – (c) – (d) – (e) – (f)
  $                       
 
       
(a) – (g)
  $                       
 
       
Interest Expense for the immediately proceeding twelve (12) month period:
  $                       
 
       
Fixed Charge Coverage Ratio the immediately proceeding twelve (12) month period:
(h) : (i)
    ____:____  
 
       
In compliance?
  o Yes      o No  

 

 



--------------------------------------------------------------------------------



 



Schedule 4
Leverage Ratio

         
(a) Funded Debt for Borrowed Money of the Borrowers and their Restricted
Subsidiaries on a consolidated basis, and without duplication, as of the
applicable date of determination
  $                       
 
       
EBITDA: Item (l) from Section A of the previous schedule (“Compliance
Calculation Section 8.8(a) — Senior Secured Leverage Ratio”)
  $                       
 
       
Annualized EBITDA (EBITDA for the most recently ended fiscal quarter, multiplied
by 4)
  $                       
 
       
Leverage Ratio for the immediately proceeding twelve (12) month period: (a) :
(c)
    ____:____  

 

 



--------------------------------------------------------------------------------



 



Schedule 5

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TERM NOTE

      Lender:_____    Dated:                     ,   2011
$                        

FOR VALUE RECEIVED, the undersigned, Zayo Group, LLC, a Delaware limited
liability company (“Zayo”), and Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo, each individually as a “Borrower” and,
collectively, the “Borrowers”), HEREBY PROMISES TO PAY  _____  or its registered
assigns (the “Lender”) for the account of its applicable lending office the
principal amount of the Loan (as defined in the Loan Agreement referred to
below; terms defined therein, unless otherwise defined herein, being used herein
as therein defined) on the dates and in the amounts specified in the Loan
Agreement owing to the Lender by the Borrowers pursuant to the Term Loan
Agreement dated as of December 1, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among the Borrowers, the other Borrower Parties party thereto, the
Lender and certain other Lenders from time to time party thereto, SunTrust Bank,
as the Collateral Agent and Royal Bank of Canada, as the Administrative Agent
for the Lender and for such other Lenders and the other agents party thereto.
The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Loan
Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Royal Bank of Canada, as Administrative Agent, at such office and in
the manner specified in the Loan Agreement. The Loan owing to the Lender by the
Borrower and the maturity thereof, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Note; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this Note.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Loan Agreement. The Loan Agreement, among other things, (i) provides for
the making of the Loan by the Lender to the Borrower in an amount not to exceed
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from such Loan being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
Obligations of the Borrower under this Note and the other Loan Documents, and
the Obligations of the other Borrower Parties under the Loan Documents, are
secured by the Collateral as provided in the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
This Note may not be transferred or assigned by the Lender to any Person except
in compliance with the terms of the Loan Agreement. The rights evidenced by this
Note to receive principal and interest may only be transferred if the transfer
is registered on a record of ownership and the transferee is identified as the
owner of an interest in the obligation pursuant to Section 11.5 of the Loan
Agreement. This Note may not at any time be endorsed to, or to the order of,
bearer.
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

                  Very truly yours,    
 
                ZAYO GROUP, LLC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ZAYO CAPITAL, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONVERSION/CONTINUATION
I,  _______________________, the  _____________________________  and an
Authorized Signatory of ZAYO GROUP, LLC, a Delaware corporation (the
“Administrative Borrower”), do hereby certify pursuant to the provisions of that
certain Term Loan Agreement, dated as of December 1, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Loan Agreement), by and among the Administrative
Borrower, Zayo Capital, Inc., the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SunTrust Bank, as the Collateral Agent, and Royal Bank of Canada, as
the administrative agent, that, with respect to the existing outstanding [Base
Rate / Eurodollar] Loan in the original principal amount of $[_______], that
such [Base Rate / Eurodollar] Loan be converted or continued as follows:
1. $[                     ] of such amount shall be [converted to / continued
as] a Eurodollar Loan with a Eurodollar Loan Period of [_____] months, effective
[_____,  _____] and
2. $[                     ] of such amount shall be repaid on [_____,  _____].
The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document for all purposes.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



Dated as of this  _____  day of _______________, 20_.

                  ZAYO GROUP, LLC, a Delaware limited liability         company,
as the Administrative Borrower    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF REQUEST FOR LOAN

      Royal Bank of Canada  
[Date]

      3 World Financial Center     200 Vesey Street, 12th Floor     New York, NY
10281     Attention:   Scott Johnson Facsimile:   (212)428-6460

Ladies and Gentlemen:
The undersigned, ZAYO GROUP, LLC, refers to the Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein without definitions shall have the meanings ascribed thereto in the
Loan Agreement), by and among Zayo Group, LLC, Zayo Capital, Inc., the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, SunTrust Bank, as the Collateral Agent,
and Royal Bank of Canada, as the Administrative Agent and hereby gives you
notice, irrevocably, pursuant to Section 2.2 of the Loan Agreement that the
undersigned hereby requests a [Base Rate][Eurodollar] Loan under the Loan
Agreement, in the principal aggregate amount of $[_____]1 [and with a Eurodollar
Loan Period equal to [_____] months.]2
Delivery of an executed counterpart of this Request for Loan by telecopier shall
be effective as delivery of an original executed counterpart of this Request for
Loan.

                  Very truly yours,    
 
                ZAYO GROUP, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

      1  
Shall be, in the case of a Base Rate Loan, in a principal amount of no less than
$1,000,000 and integral multiples of $100,000 in excess thereof and in the case
of a Eurodollar Loan, in a principal amount of no less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof.
  2  
To be included only in the case of a Eurodollar Loan.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF PREPAYMENT

      Royal Bank of Canada,      as Administrative Agent under the Loan
Agreement      referred to below 20 King Street West 4th Floor, South Tower
Toronto, Ontario M5H 1C4
Attention:
  Manager, Agency
 
  Agency Service Group
Facsimile:
  (416) 842-4023 

Ladies and Gentlemen:
The undersigned, ZAYO GROUP, LLC, refers to the Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein without definitions shall have the meanings ascribed thereto in the
Loan Agreement), by and among Zayo Group, LLC, Zayo Capital, Inc., the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, SunTrust Bank, as the Collateral Agent,
and Royal Bank of Canada, as the Administrative Agent, and hereby gives you
notice that, pursuant to Section 2.5(a) of the Loan Agreement, on [_____],
201[_], the undersigned intends to make a prepayment of Loans comprising [Base
Rate Loans][Eurodollar Loans], in the aggregate principal amount of $[_____]1.

                  Very truly yours,    
 
                ZAYO GROUP, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

      1  
Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof, any prepayment of Eurodollar
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 thereof or, in each case, if less, the entire principal amount
thereof then outstanding.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF GUARANTY SUPPLEMENT
Reference is made to that Term Loan Agreement, dated as of December 1, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Loan Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital, Inc. (“Zayo Capital”; and
together with the Administrative Borrower, each individual a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SunTrust Bank, as Collateral Agent, and Royal Bank of Canada, as the
Administrative Agent.
Whereas, pursuant to Section 6.18 of the Loan Agreement, a new (whether by
acquisition, creation or designation) Restricted Subsidiary which is a Domestic
Subsidiary of the Borrowers is required to join the Loan Agreement as a
Guarantor and become a Borrower Party by executing and delivering in favor of
the Administrative Agent this Guaranty Supplement. Upon the execution and
delivery of this Guaranty Supplement by such Subsidiary, such Subsidiary shall
become a Guarantor of the Obligations and become a Borrower Party under the Loan
Agreement with the same force and effect as if originally named as a Guarantor
therein.
The undersigned (the “New Guarantor”) hereby agrees as follows:
In accordance with Section 6.18 of the Loan Agreement, the New Guarantor, by its
signature below, becomes a “Guarantor” and a “Borrower Party” under the Loan
Agreement with the same force and effect as if originally named therein as a
“Guarantor” and as a “Borrower Party”, and the New Guarantor hereby agrees to
all of the terms and provisions of the Loan Agreement applicable to it as a
“Guarantor” and as a “Borrower Party” thereunder. In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Obligations, does hereby guarantee, subject to the limitations set
forth in Section 3.1(g) of the Loan Agreement, to the Administrative Agent, for
the benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest thereon (including, without
limitation, interest, as provided in the Loan Agreement, accruing after the
filing of a petition initiating any Insolvency Proceedings, whether or not such
interest accrues or is recoverable against the Borrowers after the filing of
such petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus reasonable attorneys’ fees and expenses if the obligations
represented by the Loan Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Each reference to a “Guarantor” and
“Borrower Party” in the Loan Agreement shall be deemed to include the New
Guarantor. The Loan Agreement is incorporated herein by reference.
The New Guarantor represents and warrants to the Administrative Agent and the
other members of the Lender Group that this Guaranty Supplement has been duly
executed and delivered by the New Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

 



--------------------------------------------------------------------------------



 



This Guaranty Supplement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same agreement. In proving this
Guaranty Supplement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.
Except as expressly supplemented hereby, the Loan Agreement shall remain in full
force and effect.
THIS GUARANTY SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
This Guaranty Supplement shall be considered a Loan Document for all purposes.
[remainder of this page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Guarantor has duly executed this Guaranty Supplement
as of the day and year first above written.

                  NEW GUARANTOR:   [NAME OF NEW GUARANTOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF VOTING AGREEMENT
[Distributed under separate cover.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ACCEPTANCE AND PURCHASE NOTICE
Date: ________, 20__
To: [_______________], as Auction Agent
Ladies and Gentlemen:
This Acceptance and Purchase Notice is delivered to you pursuant to
(a) Section 11.5(g)(iv)(2) of that certain Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein without definitions shall have the meanings ascribed thereto in the
Loan Agreement), by and among Zayo Group, LLC, Zayo Capital, Inc., the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, SunTrust Bank, as the Collateral Agent,
and Royal Bank of Canada, as the Administrative Agent and (b) that certain
Solicited Discounted Solicitation Notice, dated  _____, 20  _____, from the
applicable Borrower Party (the “Solicited Discounted Solicitation Notice”).
Pursuant to Section 11.5(g)(iv)(2) of the Loan Agreement, the undersigned
Borrower Party hereby irrevocably notifies you that it accepts offers delivered
in response to the Solicited Discounted Solicitation Notice having an Offered
Discount equal to or greater than [•]% in respect of the
[Loans][[                     ]1 Tranche[(s)] of Loans] (the “Acceptable
Discount”) in an aggregate amount not to exceed the Solicited Discounted
Solicitation Amount.
The undersigned Borrower Party expressly agrees that this Acceptance and
Purchase Notice shall be irrevocable and is subject to the provisions of
Section 11.5(g) of the Loan Agreement.
The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [                     ]2 Tranche[s]
of Loans] as follows:
(1) No Event of Default has occurred and is continuing or shall have occurred
and be continuing upon any Discounted Loan Purchase.
(2) No proceeds of Loans under the Revolving Credit Agreement are being used to
fund this Discounted Loan Purchase.
(3) All of the Loans acquired by the Borrower Party pursuant to this Discounted
Loan Purchase shall be automatically cancelled immediately upon acquisition
thereof.
(4) The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).
 

      1  
List multiple Tranches if applicable.
  2  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



(5) The Loans acquired pursuant to this Discounted Loan Purchase, together with
all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Loans made under the Loan Agreement
on the Agreement Date.
(6) [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]3
(7) This Discounted Loan Purchase does not coincide with any prepayment of Loans
pursuant to Section 2.5(a) or (b) of the Loan Agreement, or any scheduled
repayment of Loans pursuant to Section 2.6 of the Loan Agreement.
The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with the sale of any Loans made in
connection with a Solicited Discounted Sale Offer.
The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Loan Agreement of this Acceptance and Purchase Notice.
[Remainder of this page intentionally left blank]
 

      3  
Insert applicable representation.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Purchase
Notice as of the date first above written.

                  [NAME OF APPLICABLE BORROWER PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF DISCOUNT RANGE SALE OFFER
Date: _________, 20__
To: [_________________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Zayo
Group, LLC, Zayo Capital, Inc., the Persons party thereto from time to time as
guarantors, the financial institutions party thereto from time to time as
lenders (the “Lenders”), SunTrust Bank, as the collateral agent and Royal Bank
of Canada, as the administrative agent, and (b) that certain Discount Range
Solicitation Notice, dated  _____, 20_____, from [_______]1 (the “Discount Range
Solicitation Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Discount Range
Solicitation Notice or, to the extent not defined therein, in the Loan
Agreement.
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.5(g)(iii) of the Loan Agreement, that it is hereby offering to accept
a Discounted Loan Purchase on the following terms:
1. This Discount Range Sale Offer is available only for purchase of the
[Loans][[                     ]2 Tranche[s] of Loans] held by the undersigned.
2. The maximum aggregate principal amount of the Discounted Loan Purchase that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):
[Loans — $[•]]
[                     ]3 Tranche[s] of Loans — $[•]]
 

      1  
Insert name of Borrower Party.
  2  
List multiple Tranches if applicable.
  3  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



3. The percentage discount to par value at which such Discounted Loan Purchase
may be made is [•]%4 in respect of the [Loans][[                     ]
Tranche[(s)] of Loans] (the “Submitted Discount”).
The undersigned Lender hereby expressly and, subject to Section 11.5(g) of the
Loan Agreement, irrevocably consents and agrees to sell the [Loans][[     
                ]5 Tranche[s] of Loans] indicated above pursuant to
Section 11.5(g)(iii) of the Loan Agreement at a price equal to the Applicable
Discount and in an aggregate outstanding amount not to exceed the Submitted
Amount, as such amount may be reduced in accordance with the Discount Range
Proration, if any, and as otherwise determined in accordance with and subject to
the requirements of the Loan Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

      4  
List one or more (but no more than three) discounts.
  5  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Discount Range Sale Offer
as of the date first above written.

                  [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF DISCOUNT RANGE SOLICITATION NOTICE
Date:                     , 20__
To: [                                          ], as Auction Agent
Ladies and Gentlemen:
This Discount Range Solicitation Notice is delivered to you pursuant to Section
11.5(g)(iii) of that certain Term Loan Agreement, dated as of December 1, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Loan Agreement), by
and among Zayo Group, LLC, Zayo Capital, Inc., the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as Lenders, SunTrust Bank, as the Collateral Agent, and Royal Bank of
Canada, as the Administrative Agent.
Pursuant to Section 11.5(g)(iii) of the Loan Agreement, the undersigned Borrower
Party hereby requests that [each Lender] [each Lender of the [              
      ]1 Tranche[s] of Loans] submit a Discount Range Sale Offer. Any Discounted
Loan Purchase made in connection with this solicitation shall be subject to the
following terms:
1. This Discount Range Solicitation Notice is extended at the sole discretion of
the undersigned Borrower Party to [each Lender][each Lender of the [          
          ]2 Tranche[s] of Loans].
2. The maximum aggregate principal amount of the Discounted Loan Purchase that
will be made in connection with this solicitation is [$[•] of Loans] [$[•] of
the [                     ]3 Tranche[(s)] of Loans] (the “Discount Range
Solicitation Amount”).4
3. The undersigned Borrower Party is willing to make Discounted Loan Purchases
at a percentage discount to par value greater than or equal to [[•]% but less
than or equal to [•]% in respect of the Loans] [[•]% but less than or equal to
[•]% in respect of the [                    ]5 Tranche[(s)] of Loans] (the
“Discount Range”).
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Sale Offer by no later than 5:00
p.m., New York time, on the date that is the third Business Day following the
date of delivery of this notice pursuant to Section 11.5(g)(iii) of the Loan
Agreement.
 

      1  
List multiple Tranches if applicable.
  2  
List multiple Tranches if applicable.
  3  
List multiple Tranches if applicable.
  4  
Such amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $500,000 in excess thereof.
  5  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [                    ]6 Tranche[s] of
Loans] as follows:
(8) No Event of Default has occurred and is continuing or shall have occurred
and be continuing upon any Discounted Loan Purchase.
(9) No proceeds of Loans under the Revolving Credit Agreement are being used to
fund this Discounted Loan Purchase.
(10) All of the Loans acquired by the undersigned Borrower Party pursuant to
this Discounted Loan Purchase shall be automatically cancelled immediately upon
acquisition thereof.
(11) The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).
(12) The Loans acquired pursuant to this Discounted Loan Purchase, together with
all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Loans made under the Loan Agreement
on the Agreement Date.
(13) [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]7
(14) This Discounted Loan Purchase does not coincide with any prepayment of
Loans pursuant to Section 2.5(a) or (b) of the Loan Agreement, or any scheduled
repayment of Loans pursuant to Section 2.6 of the Loan Agreement.
The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with any Discount Range Sale Offer
made in response to this Discount Range Solicitation Notice and the sale of any
Loans made in connection with this Discount Range Solicitation Notice.
The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Loan Agreement of this Discount Range Solicitation
Notice.
 

      6  
List multiple Tranches if applicable.
  7  
Insert applicable representation.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Discount Range
Solicitation Notice as of the dale first above written.

                  [NAME OF APPLICABLE BORROWER PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Enclosure: Form of Discount Range Sale Offer

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF SOLICITED DISCOUNTED SALE OFFER
Date: __________, 20__
To: [_________________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Zayo
Group, LLC, Zayo Capital, Inc., the Persons party thereto from time to time as
guarantors, the financial institutions party thereto from time to time as
lenders (the “Lenders”), SunTrust Bank, as the collateral agent and Royal Bank
of Canada, as the administrative agent, and (b) that certain Solicited
Discounted Solicitation Notice, dated  _____, 20_____, from [_____]1 (the
“Solicited Discounted Solicitation Notice”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Solicited Discounted Solicitation Notice or, to the extent not defined
therein, in the Loan Agreement.
To accept the offer set forth herein, you must submit an Acceptance and Purchase
Notice by or before no later than 5:00 p.m. New York time on the third Business
Day following your receipt of this notice.
The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
11.5(g)(iv) of the Loan Agreement, that it is hereby offering to accept a
Discounted Loan Purchase on the following terms:
1. This Solicited Discounted Sale Offer is available only for purchase of the
[Loans][[                    ]2 Tranche[s] of Loans] held by the undersigned.
2. The maximum aggregate principal amount of the Discounted Loan Purchase that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):
[Loans — $[•]]
[[                    ]3 Tranche[s] of Loans — $[•]]
3. The percentage discount to par value at which such Discounted Loan Purchase
may be made is [•]%4 in respect of the [Loans][[                    ]5
tranche[(s)] of Loans] (the “Offered Discount”).
 

      1  
Insert name of Borrower Party.
  2  
List multiple Tranches if applicable.
  3  
List multiple Tranches if applicable.
  4  
List one or more (but no more than three) discounts.
  5  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



The undersigned Lender hereby expressly and, subject to Section 11.5(g)(iv) of
the Loan Agreement, irrevocably consents and agrees to a sale of its [Loans]
[[                    ]6 Tranche[s] of Loans] pursuant to Section 11.5(g)(iv) of
the Loan Agreement at a price equal to the Acceptable Discount (provided that
the Acceptable Discount is equal to or less than such Lender’s Offered Discount)
and in an aggregate outstanding amount not to exceed such Lender’s Offered
Amount as such amount may be reduced in accordance with the Solicited Discount
Proration, if any, and as otherwise determined in accordance with and subject to
the requirements of the Loan Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

     
[Footnote continued from previous page]
  6  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted Sale
Offer as of the dale first above written.

                  [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF SOLICITED DISCOUNTED SOLICITATION NOTICE
Date: __________, 20__
To: [________________], as Auction Agent
Ladies and Gentlemen:
This Solicited Discounted Solicitation Notice is delivered to you pursuant to
Section 11.5(g)(iv) of that certain Term Loan Agreement dated as of December 1,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used herein
without definitions shall have the meanings ascribed thereto in the Loan
Agreement), by and among Zayo Group, LLC, Zayo Capital, Inc., the Persons party
thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, SunTrust Bank, as the Collateral Agent,
and Royal Bank of Canada, as the Administrative Agent.
Pursuant to Section 11.5(g)(iv) of the Loan Agreement, the undersigned Borrower
Party hereby requests that [each Lender][each Lender of the
[                    ]1 Tranche[s] of Loans] submit a Solicited Discounted Sale
Offer. Any Discounted Loan Purchase made in connection with this solicitation
shall be subject to the following terms:
1. This Solicitation of Discounted Sale Offers is extended at the sole
discretion of the undersigned Borrower Party to [each Lender] [each Lender of
the [                    ]2 Tranche[s] of Loans].
2. The maximum aggregate amount of the Discounted Loan Purchase that will be
made in connection with this solicitation is (the “Solicited Discounted
Solicitation Amount”):3
[Loans — $[•]]
[[                    ]4 Tranche[s] of Loans — $[•]]
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Sale Offer by no later than
5:00 p.m., New York time on the date that is the third Business Day following
delivery of this notice pursuant to Section 11.5(g)(iv) of the Loan Agreement.
 

      1  
List multiple Tranches if applicable.
  2  
List multiple Tranches if applicable.
  3  
Such amount shall not be in an aggregate amount less than $5,000,000 or whole
increments of $500,000 in excess thereof.
  4  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Loan Agreement of this Solicited Discounted
Solicitation Notice.
IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Solicitation Notice as of the date first above written.

                  [NAME OF APPLICABLE BORROWER PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Enclosure: Form of Solicited Discounted Sale Offer

 

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF SPECIFIED DISCOUNT PURCHASE NOTICE
Date: __________, 20__
To: [_________________], as Auction Agent
Ladies and Gentlemen:
This Specified Discount Purchase Notice is delivered to you pursuant to Section
11.5(g)(ii) of that certain Term Loan Agreement dated as of December 1, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Loan Agreement), by
and among Zayo Group, LLC, Zayo Capital, Inc., the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as Lenders, SunTrust Bank, as the Collateral Agent, and Royal Bank of
Canada, as the Administrative Agent.
Pursuant to Section 11.5(g)(ii) of the Loan Agreement, the undersigned Borrower
Party hereby offers to make a Discounted Loan Purchase [to each Lender][to each
Lender of the [                    ]1 Tranche[s] of Loans] on the following
terms:
(15) 1. This offer of Specified Discount Purchase is available only [to each
Lender][to each Lender of the [                    ]2 Tranche[s] of Loans].
(16) The aggregate principal amount of the Discounted Loan Purchase that will be
made in connection with this offer shall not exceed [$[•] of Loans] [$[•] of the
[                    ]3 Tranche[(s)] of Loans] (the “Specified Discount Purchase
Amount”).4
(17) The percentage discount to par value at which such Discounted Loan Purchase
will be made is [•]% in respect of the [Loans][[                    ]5
Tranche[(s)] Loans] (the “Specified Discount”).
To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Purchase Response by no later than 5:00 p.m., New York time,
on the date that is the third Business Day following the date of delivery of
this notice pursuant to Section 11.5(g)(ii) of the Loan Agreement.
 

      1  
List multiple Tranches if applicable.
  2  
List multiple Tranches if applicable.
  3  
List multiple Tranches if applicable.
  4  
Such amount shall not be in an aggregate amount less than $5,000,000 and whole
increments of $500,000 in excess thereof.
  5  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [                    ]6 Tranche[s] of
Loans] as follows:
(18) No Event of Default has occurred and is continuing or shall have occurred
and be continuing upon any Discounted Loan Purchase.
(19) No proceeds of Loans under the Revolving Credit Agreement are being used to
fund this Discounted Loan Purchase.
(20) All of the Loans acquired by the undersigned Borrower Party pursuant to
this Discounted Loan Purchase shall be automatically cancelled immediately upon
acquisition thereof.
(21) The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).
(22) The Loans acquired pursuant to this Discounted Loan Purchase, together with
all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Loans made under the Loan Agreement
on the Agreement Date.
(23) [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]7
(24) This Discounted Loan Purchase does not coincide with any prepayment of
Loans pursuant to Section 2.5(a) or (b) of the Loan Agreement, or any scheduled
repayment of Loans pursuant to Section 2.6 of the Loan Agreement.
The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with their decision whether or not
to accept the offer set forth in this Specified Discount Purchase Notice and the
sale of any Loans made in connection with this Specified Discount Purchase
Notice.
The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Loan Agreement of this Specified Discount Purchase
Notice.
 

      6  
List multiple tranches if applicable.
  7  
Insert applicable representation.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Notice as of the date first above written.

                  [NAME OF APPLICABLE BORROWER PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Enclosure: Form of Specified Discount Purchase Response

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted Sale
Offer as of the date first above written.

                  [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF SPECIFIED DISCOUNT PURCHASE RESPONSE
Date: __________, 20__
To: [__________________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Term Loan Agreement dated as of
December 1, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Zayo
Group, LLC, Zayo Capital, Inc., the Persons party thereto from time to time as
guarantors, the financial institutions party thereto from time to time as
lenders (the “Lenders”), SunTrust Bank, as the collateral agent and Royal Bank
of Canada, as the administrative agent, and (b) that certain Specified Discount
Purchase Notice, dated  _____, 20_____, from the applicable Borrower Party (the
“Specified Discount Purchase Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Specified Discount Purchase Notice or, to the extent not defined therein, in the
Loan Agreement.
The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
11.5(g)(ii) of the Loan Agreement, that it is willing to accept a sale of the
following [Loans] [[                    ]42 Tranche[s] of Loans] held by such
Lender at the Specified Discount in an aggregate outstanding amount as follows:
[Loans — $[•]]
[[                    ]43 Tranche[s] of Loans — $[•]]
The undersigned Lender hereby expressly and, subject to Section 11.5(g)(ii) of
the Loan Agreement, irrevocably consents and agrees to a sale of its
[Loans][[                    ]44 Tranche[s] of Loans] pursuant to
Section 11.5(g)(ii) of the Loan Agreement at a price equal to the [applicable]
Specified Discount in the aggregate outstanding amount not to exceed the amount
set forth above, as such amount may be reduced in accordance with the Specified
Discount Proration, and as otherwise determined in accordance with and subject
to the requirements of the Loan Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

      42  
List multiple Tranches if applicable.
  43  
List multiple Tranches if applicable.
  44  
List multiple Tranches if applicable.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Response as of the date first above written.

                  [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 